EXHIBIT 10.1

UNITED DOMINION REALTY TRUST, INC., as Issuer

U.S. BANK NATIONAL ASSOCIATION, as Trustee

--------------------------------------------------------------------------------

INDENTURE

Dated as of

October 12, 2006

--------------------------------------------------------------------------------

3.625% Convertible Senior Notes due 2011


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE 1

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

Section 1.01.

 

Definitions

 

1

 

 

ARTICLE 2

 

 

 

 

ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES

 

 

 

 

 

 

 

Section 2.01.

 

Designation Amount and Issue of Notes

 

8

Section 2.02.

 

Form of Notes

 

8

Section 2.03.

 

Date and Denomination of Notes; Payments of Interest

 

9

Section 2.04.

 

Execution of Notes

 

11

Section 2.05.

 

Exchange and Registration of Transfer of Notes; Restrictions on Transfer

 

11

Section 2.06.

 

Mutilated, Destroyed, Lost or Stolen Notes

 

16

Section 2.07.

 

Temporary Notes

 

17

Section 2.08.

 

Cancellation of Notes

 

17

Section 2.09.

 

CUSIP Numbers

 

18

 

 

 

 

 

ARTICLE 3

REDEMPTION AND REPURCHASE OF NOTES

 

 

 

 

 

Section 3.01.

 

Optional Redemption of Notes

 

18

Section 3.02.

 

Notice of Optional Redemption; Selection of Notes

 

18

Section 3.03.

 

Payment of Notes Called for Redemption by the Issuer

 

20

Section 3.04.

 

Sinking Fund

 

20

Section 3.05.

 

Repurchase at Option of Holders Upon a Change in Control

 

20

Section 3.06.

 

[Intentionally Omitted]

 

22

Section 3.07.

 

Issuer Repurchase Notice

 

22

Section 3.08.

 

Withdrawal of Repurchase Notice

 

23

Section 3.09.

 

Deposit of Repurchase Price

 

23

Section 3.10.

 

Notes Repurchased in Part

 

24

Section 3.11.

 

Third Party Purchase

 

24

Section 3.12.

 

Repayment to the Issuer

 

24

 

 

 

 

 

ARTICLE 4

PARTICULAR COVENANTS OF THE ISSUER

 

Section 4.01.

 

Payment of Principal, Premium and Interest

 

24

Section 4.02.

 

Maintenance of Office or Agency

 

24

Section 4.03.

 

Appointments to Fill Vacancies in Trustee’s Office

 

25

Section 4.04.

 

Provisions as to Paying Agent

 

25

Section 4.05.

 

Existence

 

26

Section 4.06.

 

[Intentionally Omitted]

 

26

 

i


--------------------------------------------------------------------------------




 

Section 4.07.

 

Rule 144A Information Requirement

 

26

Section 4.08.

 

Stay, Extension and Usury Laws

 

27

Section 4.09.

 

Compliance Certificate

 

27

Section 4.10.

 

Additional Interest Notice

 

27

 

 

 

 

 

ARTICLE 5

NOTEHOLDERS’ LISTS AND REPORTS BY THE ISSUER AND THE TRUSTEE

 

 

 

 

 

Section 5.01.

 

Noteholders’ Lists

 

27

Section 5.02.

 

Preservation and Disclosure of Lists

 

28

Section 5.03.

 

Reports by Trustee

 

28

Section 5.04.

 

Reports by Issuer

 

28

 

 

 

 

 

ARTICLE 6

REMEDIES OF THE TRUSTEE AND NOTEHOLDERS ON AN EVENT OF DEFAULT

 

 

 

 

 

Section 6.01.

 

Events of Default

 

29

Section 6.02.

 

Payments of Notes on Default; Suit Therefor

 

31

Section 6.03.

 

Application of Monies Collected by Trustee

 

33

Section 6.04.

 

Proceedings by Noteholder

 

33

Section 6.05.

 

Proceedings by Trustee

 

34

Section 6.06.

 

Remedies Cumulative and Continuing

 

34

Section 6.07.

 

Direction of Proceedings and Waiver of Defaults by Majority of Noteholders

 

34

Section 6.08.

 

Notice of Defaults

 

35

Section 6.09.

 

Undertaking to Pay Costs

 

35

 

 

 

 

 

ARTICLE 7

THE TRUSTEE

 

 

 

 

 

Section 7.01.

 

Duties and Responsibilities of Trustee

 

36

Section 7.02.

 

Reliance on Documents, Opinions, etc

 

37

Section 7.03.

 

No Responsibility for Recitals, etc

 

38

Section 7.04.

 

Trustee, Paying Agents, Conversion Agents or Note Registrar May Own Notes

 

38

Section 7.05.

 

Monies to be Held in Trust

 

39

Section 7.06.

 

Compensation and Expenses of Trustee

 

39

Section 7.07.

 

Officers’ Certificate as Evidence

 

.39

Section 7.08.

 

Conflicting Interests of Trustee

 

40

Section 7.09.

 

Eligibility of Trustee

 

40

Section 7.10.

 

Resignation or Removal of Trustee

 

40

Section 7.11.

 

Acceptance by Successor Trustee

 

41

Section 7.12.

 

Succession by Merger

 

41

Section 7.13.

 

Preferential Collection of Claims

 

42

 

ii


--------------------------------------------------------------------------------




 

ARTICLE 8

THE NOTEHOLDERS

 

 

 

 

 

Section 8.01.

 

Action by Noteholders

 

42

Section 8.02.

 

Proof of Execution by Noteholders

 

42

Section 8.03.

 

Absolute Owners

 

42

Section 8.04.

 

Issuer-Owned Notes Disregarded

 

43

Section 8.05.

 

Revocation of Consents; Future Holders Bound

 

43

 

 

 

 

 

ARTICLE 9

SUPPLEMENTAL INDENTURES

 

 

 

 

 

Section 9.01.

 

Supplemental Indentures Without Consent of Noteholders

 

43

Section 9.02.

 

Supplemental Indenture With Consent of Noteholders

 

45

Section 9.03.

 

Effect of Supplemental Indenture

 

46

Section 9.04.

 

Notation on Notes

 

46

Section 9.05.

 

Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee

 

46

 

 

 

 

 

ARTICLE 10

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 

 

 

 

 

Section 10.01.

 

Issuer May Consolidate on Certain Terms

 

46

Section 10.02.

 

Issuer Successor to be Substituted

 

47

 

 

 

 

 

ARTICLE 11

SATISFACTION AND DISCHARGE OF INDENTURE

 

 

 

 

 

Section 11.01.

 

Discharge of Indenture

 

48

Section 11.02.

 

Deposited Monies to be Held in Trust by Trustee

 

48

Section 11.03.

 

Paying Agent to Repay Monies Held

 

49

Section 11.04.

 

Return of Unclaimed Monies

 

49

Section 11.05.

 

Reinstatement

 

49

 

 

 

 

 

ARTICLE 12

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

 

 

 

 

 

Section 12.01.

 

Indenture and Notes Solely Corporate Obligations

 

49

 

 

 

 

 

ARTICLE 13

CONVERSION OF NOTES

 

 

 

 

 

Section 13.01.

 

Right to Convert

 

50

Section 13.02.

 

Exercise of Conversion Right; No Adjustment for Interest or Dividends

 

53

Section 13.03.

 

Cash Payments in Lieu of Fractional Shares

 

54

Section 13.04.

 

Conversion Rate

 

54

Section 13.05.

 

Adjustment of Conversion Rate

 

54

 

iii


--------------------------------------------------------------------------------




 

Section 13.06.

 

Change in Conversion Right Upon Certain Reclassifications, Business Combinations
and Asset Sales

 

61

Section 13.07.

 

Taxes on Shares Issued

 

61

Section 13.08.

 

Reservation of Shares, Shares to be Fully Paid; Compliance with Governmental
Requirements

 

62

Section 13.09.

 

Responsibility of Trustee

 

62

Section 13.10.

 

Notice to Holders Prior to Certain Actions

 

63

Section 13.11.

 

Stockholder Rights Plans

 

63

Section 13.12.

 

Settlement Upon Conversion

 

64

Section 13.13.

 

Conversion Rate Adjustment After Certain Change in Control Transactions

 

65

Section 13.14.

 

Ownership Limit; Withholding Tax

 

66

Section 13.15.

 

Calculation In Respect of Notes

 

66

 

 

 

 

 

ARTICLE 14

[INTENTIONALLY OMITTED]

 

 

 

 

 

ARTICLE 15

MISCELLANEOUS PROVISIONS

 

 

 

 

 

Section 15.01.

 

Provisions Binding on Issuer’s Successors

 

67

Section 15.02.

 

Official Acts by Successor Corporation

 

67

Section 15.03.

 

Addresses for Notices, etc

 

67

Section 15.04.

 

Governing Law

 

68

Section 15.05.

 

Evidence of Compliance with Conditions Precedent, Certificates to Trustee

 

68

Section 15.06.

 

Legal Holidays

 

68

Section 15.07.

 

Trust Indenture Act

 

68

Section 15.08.

 

No Security Interest Created

 

68

Section 15.09.

 

Benefits of Indenture

 

69

Section 15.10.

 

Table of Contents, Headings, etc

 

69

Section 15.11.

 

Authenticating Agent

 

69

Section 15.12.

 

Execution in Counterparts

 

70

Section 15.13.

 

Severability

 

70

 

 

 

 

 

Exhibit A  Form of Note

 

A-1

 

iv


--------------------------------------------------------------------------------




CROSS-REFERENCE TABLE*

Trust Indenture Act Section

 

Indenture Section

310

(a)(1)

 

7.09

 

(a)(2)

 

7.09

 

(a)(3)

 

N.A.

 

(a)(4)

 

N.A.

 

(a)(5)

 

N.A.

 

(b)

 

7.08

 

(c)

 

N.A.

311

(a)

 

7.13

 

(b)

 

7.13

 

(c)

 

N.A.

312

(a)

 

5.01

 

(b)

 

5.02

 

(c)

 

5.02

313

(a)

 

5.03

 

(b)

 

5.03

 

(c)

 

N.A.

 

(d)

 

5.03

314

(a)

 

4.09, 5.04

 

(b)

 

N.A.

 

(c)(1)

 

N.A.

 

(c)(2)

 

N.A.

 

(c)(3)

 

N.A.

 

(d)

 

N.A.

 

(e)

 

N.A.

 

(f)

 

N.A.

315

(a)

 

7.01

 

(b)

 

6.08

 

(c)

 

6.05

 

(d)

 

7.01

 

(e)

 

6.09

316

(a)(1)(A)

 

6.07

 

(a)(1)(B)

 

6.07

 

(a)(2)

 

N.A.

 

(b)

 

N.A.

 

(c)

 

N.A.

317

(a)(1)

 

N.A.

 

(a)(2)

 

N.A.

 

(b)

 

N.A.

318

(a)

 

N.A.

 

--------------------------------------------------------------------------------

N.A. means not applicable.

* This Cross-Reference Table is not part of the Indenture.

v


--------------------------------------------------------------------------------


INDENTURE

INDENTURE, dated as of October 12, 2006, between United Dominion Realty Trust,
Inc., a Maryland corporation (hereinafter called the “Issuer”), having its
principal executive office at 1745 Shea Center Drive, Suite 200, Highlands
Ranch, Colorado 80129, and U.S. Bank National Association, a banking association
organized under the laws of the United States, as trustee hereunder (hereinafter
called the “Trustee”).

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the holders of the Issuer’s 3.625% Convertible
Senior Notes due 2011 (hereinafter called the “Notes”) on the date hereof.


ARTICLE 1
DEFINITIONS


SECTION 1.01.  DEFINITIONS.  THE TERMS DEFINED IN THIS SECTION 1.01 (EXCEPT AS
HEREIN OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT OTHERWISE REQUIRES)
FOR ALL PURPOSES OF THIS INDENTURE AND OF ANY INDENTURE SUPPLEMENTAL HERETO
SHALL HAVE THE RESPECTIVE MEANINGS SPECIFIED IN THIS SECTION 1.01.  ALL OTHER
TERMS USED IN THIS INDENTURE THAT ARE DEFINED IN THE TRUST INDENTURE ACT (AS
DEFINED BELOW) OR WHICH ARE BY REFERENCE THEREIN DEFINED IN THE SECURITIES ACT
(EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT OTHERWISE
REQUIRES) SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO SUCH TERMS IN THE TRUST
INDENTURE ACT AND IN THE SECURITIES ACT AS IN FORCE AT THE DATE OF THE EXECUTION
OF THIS INDENTURE.  THE WORDS “HEREIN,” “HEREOF,” “HEREUNDER” AND WORDS OF
SIMILAR IMPORT REFER TO THIS INDENTURE AS A WHOLE AND NOT TO ANY PARTICULAR
ARTICLE, SECTION OR OTHER SUBDIVISION.  THE TERMS DEFINED IN THIS ARTICLE
INCLUDE THE PLURAL AS WELL AS THE SINGULAR.

“Additional Interest” has the meaning specified for Additional Interest Amount
in Section 2(e) of the Registration Rights Agreement (as defined below).

“Additional Interest Notice” has the meaning specified in Section 4.10.

“Additional Notes” has the meaning specified in Section 2.01.

“Additional Shares” has the meaning specified in Section 13.13.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agent Members” has the meaning specified in Section 2.05(b).

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal, state, or
foreign law for the relief of debtors.


--------------------------------------------------------------------------------




“Board of Directors” means the Board of Directors of the Issuer or a committee
of such Board duly authorized to act for it hereunder.

“Business Day” means, with respect to any Note, any day, other than a Saturday,
Sunday or any other day on which banking institutions in The City of New York
are authorized or obligated by law or executive order to close.

“Change in Control” means the occurrence at any time any of the following
events: (1) consummation of any transaction or event (whether by means of a
share exchange or tender offer applicable to Common Stock, a liquidation,
consolidation, recapitalization, reclassification, combination or merger of the
Issuer or a sale, lease or other transfer of all or substantially all of the
consolidated assets of the Issuer) or a series of related transactions or events
pursuant to which all of the outstanding shares of Common Stock are exchanged
for, converted into or constitute solely the right to receive, cash, securities
or other property; (2) any “person” or “group” (as such terms are used for
purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or not
applicable), other than the Issuer or any majority-owned subsidiary of the
Issuer or any employee benefit plan of the Issuer or such subsidiary, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the total voting power in the
aggregate of all classes of shares of capital stock of the Issuer then
outstanding entitled to vote generally in elections of the Issuer’s directors;
or (3) during any period of 12 consecutive months after the date of original
issuance of the Notes, persons who at the beginning of such 12-month period
constituted the Board of Directors of the Issuer, together with any new persons
whose election was approved by a vote of a majority of the persons then still
comprising the Board of Directors of the Issuer who were either members of the
Board of Directors of the Issuer at the beginning of such period or whose
election, designation or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board of Directors of the
Issuer.  Notwithstanding the foregoing, even if any of the events specified in
the preceding clauses (1) through (3) have occurred, except as specified in
clause (x), a Change in Control will not be deemed to have occurred if either:
(x) the Closing Sale Price of the Common Stock for any five Trading Days within
(i) the period of 10 consecutive Trading Days ending immediately after the later
of the Change in Control or the public announcement of the Change in Control, in
the case of a Change in Control relating to an acquisition of capital stock, or
(ii) the period of 10 consecutive Trading Days ending immediately after the
Change in Control, in the case of a Change in Control relating to a merger,
consolidation or asset sale, equals or exceeds 105% of the Conversion Price
applicable to the Notes in effect on each of those Trading Days; provided,
however, that the exception to the definition of “Change in Control” specified
in this clause (x) shall not apply in the context of a Change in Control for
purposes of Section 13.01(a)(iv) or Section 13.13; or (y) at least 90% of the
consideration (excluding cash payments for fractional shares and cash payments
made pursuant to dissenters’ appraisal rights) in a merger, consolidation or
other transaction otherwise constituting a Change in Control consists of shares
of common stock (or depositary receipts or other certificates representing
common equity interests) traded on a U.S. national securities exchange or an
established automated over-the-counter trading market in the United States (or
will be so traded immediately following such merger, consolidation or other
transaction) and as a result of the merger, consolidation or other transaction
the Notes become convertible into such shares of common stock (or depositary
receipts or other certificates representing common equity

2


--------------------------------------------------------------------------------




interests).  For the purposes of this definition, “person” includes any
syndicate or group that would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act.

“Change in Control Purchase Price” has the meaning provided in Section 3.05(a)
hereof.

“Change in Control Repurchase Date” has the meaning provided in Section 3.05(a)
hereof.

“Charter” means the Articles of Restatement of the Issuer, as amended or
supplemented from time to time in accordance with the terms thereof and
applicable law.

“Closing Sale Price,” with respect to shares of Common Stock or other capital
stock or similar equity interests or other publicly traded securities on any
date means the closing sale price per share (or, if no closing sale price is
reported, the average of the closing bid and ask prices or, if more than one in
either case, the average of the average closing bid and the average closing ask
prices) on such date as reported on the principal United States securities
exchange on which the Common Stock or such other capital stock or similar equity
interests or other securities are traded or, if the Common Stock or such other
capital stock or similar equity interests or other securities are not listed on
a United States national or regional securities exchange, as reported by the
National Quotation Bureau Incorporated or another established over-the-counter
trading market in the United States. The Closing Sale Price shall be determined
without regard to after-hours trading or extended market making. In the absence
of the foregoing, the Issuer shall determine the Closing Sale Price on such
basis as it considers appropriate.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Common Stock” means the common stock of the Issuer, par value $0.01, as it
exists on the date of this Indenture or shares of any class or classes resulting
from any reclassification or reclassifications thereof and which have no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Issuer
and which are not subject to redemption by the Issuer; provided that if at any
time there shall be more than one such resulting class, the shares of each such
class then so issuable on conversion shall be substantially in the proportion
which the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

“Conversion Agent” means the conversion agent appointed by the Issuer to act as
set forth in Article 13, which, initially, shall be the Trustee.

“Conversion Date” has the meaning specified in Section 13.02.

“Conversion Notice” has the meaning specified in Section 13.02.

3


--------------------------------------------------------------------------------




“Conversion Price” on any date of determination means $1,000 divided by the
Conversion Rate as of such date.

“Conversion Rate” has the meaning specified in Section 13.04.

“Corporate Trust Office” or other similar term, means the designated office or
agency of the Trustee at which at any particular time its corporate trust
business as it relates to this Indenture shall be administered, which office is,
at the date as of which this Indenture is dated, located at 919 East Main
Street, 10th Floor, Richmond, Virginia 23219, Attention: Corporate Trust
Services, or at any other time at such other address as the Trustee may
designate from time to time by notice to the Issuer.

 “CUSIP” means the Committee on Uniform Securities Identification Procedures.

“Custodian” means U.S. Bank National Association, as custodian with respect to
the Notes in global form, or any successor entity thereto.

“Daily Conversion Value” has the meaning provided in Section 13.12(b).

“Daily Settlement Amount” has the meaning provided in Section 13.12(b).

“Daily VWAP” has the meaning provided in Section 13.12(b).

“default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.

“Defaulted Interest” has the meaning specified in Section 2.03.

“Depositary” means the clearing agency registered under the Exchange Act that is
designated to act as the Depositary for the Global Notes.  DTC shall be the
initial Depositary, until a successor shall have been appointed and become such
pursuant to the applicable provisions of this Indenture, and thereafter,
“Depositary” shall mean or include such successor.

 “DTC” means The Depository Trust Company.

“Effective Date” has the meaning specified in Section 13.13(b).

“Event of Default” means any event specified in Section 6.01 as an Event of
Default.

“ex-dividend date” has the meaning specified in Section 13.01(a)(iv).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

“Expiration Time” has the meaning specified in Section 13.05(e).

“Global Note” has the meaning specified in Section 2.02.

4


--------------------------------------------------------------------------------




“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.

“Initial Notes” has the meaning specified in Section 2.01.

“Initial Purchasers” means J.P. Morgan Securities Inc, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wachovia Capital Markets, LLC and Bear, Stearns &
Co. Inc.

“interest” means, when used with reference to the Notes, any interest payable
under the terms of the Notes, including Additional Interest, if any, payable
under the terms of the Registration Rights Agreement.

“Interest Payment Date” means March 15 and September 15 of each year, beginning
on March 15, 2007.

“Issuer” means the party named as the “Issuer” in the first paragraph of this
Indenture, and, subject to the provisions of Article 10, shall include its
successors and assigns.

“Issuer Repurchase Notice” has the meaning specified in Section 3.07(a).

“Issuer Repurchase Notice Date” means the date on which the Issuer provides the
Issuer Repurchase Notice to holders in accordance with the provisions of Section
3.05(b).

“Legal Holiday” means any day other than a Business Day.

“Market Disruption Event” has the meaning provided in Section 13.12(b).

“Note” or “Notes” means any Note or Notes, as the case may be, authenticated and
delivered under this Indenture, including the Initial Notes, any Additional
Notes and any Global Note.

“Note Register” has the meaning specified in Section 2.05(a).

“Note Registrar” has the meaning specified in Section 2.05(a).

“Noteholder” or “holder” as applied to any Note, or other similar terms (but
excluding the term “beneficial holder”), means any Person in whose name at the
time a particular Note is registered on the Note Registrar’s books.

“Observation Period” has the meaning specified in Section 13.12(b).

“Offering Memorandum” means the Issuer’s offering memorandum dated October 5,
2006 relating to the Notes.

“Officer” means any person holding any of the following positions with the
Issuer:  the Chairman of the Board, the Chief Executive Officer, the President,
any Vice President (whether or not designated by a number or numbers or word or
words added before or after the title “Vice President”), the Chief Financial
Officer, the Treasurer and the Secretary.

5


--------------------------------------------------------------------------------




“Officers’ Certificate”, when used with respect to the Issuer, means a
certificate signed by any two Officers.

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Issuer, or other counsel reasonably
acceptable to the Trustee.

“outstanding”, when used with reference to Notes and subject to the provisions
of Section 8.04, means, as of any particular time, all Notes authenticated and
delivered by the Trustee under this Indenture, except:

(a)           Notes theretofore canceled by the Trustee or delivered to the
Trustee for cancellation;

(b)           Notes, or portions thereof, (i) for the redemption or repurchase
of which monies in the necessary amount shall have been deposited in trust with
the Trustee or with any Paying Agent (other than the Issuer) or (ii) which shall
have been otherwise discharged in accordance with Article 11;

(c)           Notes in lieu of which, or in substitution for which, other Notes
shall have been authenticated and delivered pursuant to the terms of Section
2.06; and

(d)           Notes converted pursuant to Article 13.

“Paying Agent” has the meaning specified in Section 2.08.

“Person” means a corporation, an association, a partnership, a limited liability
company, an individual, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.

“PORTAL Market” means The PORTAL Market operated by the Nasdaq Stock Market or
any successor thereto.

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note,
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.06 in lieu of a lost, destroyed or stolen Note shall be deemed
to evidence the same debt as the lost, destroyed or stolen Note that it
replaces.

“Purchase Agreement” means the Purchase Agreement, dated October 5, 2006,
between the Issuer and the Initial Purchasers.

“Record Date” has the meaning specified in Section 2.03.

“Redemption Date” means the date fixed by the Issuer for redemption of all or
any portion of the Notes in accordance with the provisions of Section 3.02
hereof.

“Repurchase Notice” has the meaning specified in Section 3.05(c).

6


--------------------------------------------------------------------------------




“Reference Dividend” has the meaning specified in Section 13.05(d).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of October 12, 2006, among the Issuer and the Initial Purchasers, as amended
from time to time in accordance with its terms.

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee with direct
responsibility for the administration of this Indenture and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of such person’s knowledge of or familiarity with the
particular subject.

“Restricted Securities” has the meaning specified in Section 2.05(c).

“Rule 144A” means Rule 144A as promulgated under the Securities Act as it may be
amended from time to time hereafter.

“Scheduled Trading Day” has the meaning specified in Section 13.12(b) hereof.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

“Significant Subsidiary” means, as of any date of determination, a Subsidiary of
the Issuer that would constitute a “significant subsidiary” as such term is
defined under Rule 1-02(w) of Regulation S-X of the Commission as in effect on
the date of this Indenture.

“Spin-Off” has the meaning specified in Section 13.05(c).

“Stated Maturity” means September 15, 2011.

“Stock Price” has the meaning specified in Section 13.13(b).

“Subsidiary” means, with respect to any Person, (i) any corporation, association
or other business entity of which more than 50% of the total voting power of
shares of capital stock or other equity interest entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more of the other subsidiaries of that Person (or a
combination thereof) and (ii) any partnership (a) the sole general partner or
managing general partner of which is such Person or a subsidiary of such Person
or (b) the only general partners of which are such Person or of one or more
subsidiaries of such Person (or any combination thereof).

“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange or, if the Common Stock is not then listed on the
New York Stock Exchange, on the principal other United States national or
regional securities exchange on which the Common Stock is then listed or, if the
Common Stock is not then listed on a United States national or regional
securities exchange, on the principal other market on which the Common

7


--------------------------------------------------------------------------------




Stock is then traded; provided that, for purposes of Section 13.12, the term
Trading Day shall have the meaning set forth in Section 13.12(b).

“Trading Price” has the meaning specified in Section 13.01(a)(ii).

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of this Indenture; provided that if the Trust Indenture
Act of 1939 is amended after the date hereof, the term “Trust Indenture Act”
shall mean, to the extent required by such amendment, the Trust Indenture Act of
1939 as so amended.

“Trustee” means U.S. Bank National Association and its successors and any
corporation resulting from or surviving any consolidation or merger to which it
or its successors may be a party and any successor trustee at the time serving
as successor trustee hereunder.


ARTICLE 2


ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES


SECTION 2.01.  DESIGNATION AMOUNT AND ISSUE OF NOTES.  THE NOTES SHALL BE
DESIGNATED AS THE “3.625% CONVERTIBLE SENIOR NOTES DUE 2011.”  UPON THE
EXECUTION OF THIS INDENTURE, AND FROM TIME TO TIME THEREAFTER, NOTES MAY BE
EXECUTED BY THE ISSUER AND DELIVERED TO THE TRUSTEE FOR AUTHENTICATION, AND THE
TRUSTEE SHALL THEREUPON AUTHENTICATE AND DELIVER NOTES UPON A WRITTEN ORDER OF
THE ISSUER, SUCH ORDER SIGNED BY TWO OFFICERS, WITHOUT ANY FURTHER ACTION BY THE
ISSUER HEREUNDER.

The aggregate principal amount of Notes which may be authenticated and delivered
under this Indenture is initially limited to $250,000,000 (or $287,500,000 if
the Initial Purchasers’ option set forth in the Purchase Agreement is exercised
in full).  The Issuer may, without the consent of the holders of Notes, issue
additional debt securities (the “Additional Notes”) from time to time in the
future with the same terms, except for any difference in the issue price and
interest accrued prior to the issue date of the Additional Notes, and with the
same CUSIP number as the Notes originally issued under this Indenture (the
“Initial Notes”) in an unlimited principal amount, provided that such Additional
Notes must be part of the same issue as the Initial Notes for United States
federal income tax purposes.  The Initial Notes and any such Additional Notes
will constitute a single series of debt securities, and in circumstances in
which this Indenture provides for the holders of Notes to vote or take any
action, the holders of Initial Notes and the holders of any such Additional
Notes will vote or take that action as a single class.


SECTION 2.02.  FORM OF NOTES.  THE NOTES AND THE TRUSTEE’S CERTIFICATE OF
AUTHENTICATION TO BE BORNE BY SUCH NOTES SHALL BE SUBSTANTIALLY IN THE FORM SET
FORTH IN EXHIBIT A HERETO.  THE TERMS AND PROVISIONS CONTAINED IN THE FORM OF
NOTE ATTACHED AS EXHIBIT A HERETO SHALL CONSTITUTE, AND ARE HEREBY EXPRESSLY
MADE, A PART OF THIS INDENTURE AND, TO THE EXTENT APPLICABLE, THE ISSUER AND THE
TRUSTEE, BY THEIR EXECUTION AND DELIVERY OF THIS INDENTURE, EXPRESSLY AGREE TO
SUCH TERMS AND PROVISIONS AND TO BE BOUND THEREBY.

Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends, endorsements or changes as the officers executing
the same may approve (execution thereof to be conclusive evidence of such
approval) and as are not

8


--------------------------------------------------------------------------------




inconsistent with the provisions of this Indenture, or as may be required by the
Custodian, the Depositary or by the National Association of Securities Dealers,
Inc. in order for the Notes to be tradable on The PORTAL Market or as may be
required for the Notes to be tradable on any other market developed for trading
of securities pursuant to Rule 144A or as may be required to comply with any
applicable law or with any rule or regulation made pursuant thereto or with any
rule or regulation of any securities exchange or automated quotation system on
which the Notes may be listed, or to conform to usage, or to indicate any
special limitations or restrictions to which any particular Notes are subject.

So long as the Notes are eligible for book-entry settlement with the Depositary,
or unless otherwise required by law, or otherwise contemplated by Section
2.05(b), all of the Notes will be represented by one or more Notes in global
form registered in the name of the Depositary or the nominee of the Depositary
(a “Global Note”).  The transfer and exchange of beneficial interests in any
such Global Note shall be effected through the Depositary in accordance with
this Indenture and the applicable procedures of the Depositary.  Except as
provided in Section 2.05(b), beneficial owners of a Global Note shall not be
entitled to have certificates registered in their names, will not receive or be
entitled to receive physical delivery of certificates in definitive form and
will not be considered holders of such Global Note.

Any Global Note shall represent such of the outstanding Notes as shall be
specified therein and shall provide that it shall represent the aggregate amount
of outstanding Notes from time to time endorsed thereon and that the aggregate
amount of outstanding Notes represented thereby may from time to time be
increased or reduced to reflect redemptions, repurchases, conversions, exchanges
or transfers permitted hereby.  Any endorsement of a Global Note to reflect the
amount of any increase or decrease in the amount of outstanding Notes
represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in such manner and upon instructions given by the
holder of such Notes in accordance with this Indenture.  Payment of principal
of, and interest on, any Global Note shall be made to the holder of such Note.


SECTION 2.03.  DATE AND DENOMINATION OF NOTES; PAYMENTS OF INTEREST.  THE NOTES
SHALL BE ISSUABLE IN REGISTERED FORM WITHOUT COUPONS IN DENOMINATIONS OF $1,000
PRINCIPAL AMOUNT AND INTEGRAL MULTIPLES THEREOF.  EACH NOTE SHALL BE DATED THE
DATE OF ITS AUTHENTICATION AND SHALL BEAR INTEREST FROM THE DATE SPECIFIED ON
THE FACE OF THE FORM OF NOTE ATTACHED AS EXHIBIT A HERETO.  INTEREST ON THE
NOTES SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR CONSISTING OF TWELVE
30-DAY MONTHS.

The Person in whose name any Note (or its Predecessor Note) is registered on the
Note Register at the close of business, New York City time, on any Record Date
with respect to any Interest Payment Date shall be entitled to receive the
interest payable on such Interest Payment Date; provided that interest payable
on the Stated Maturity shall be payable to the Person to whom principal is
payable; and provided, further that if an Interest Payment Date falls on or
prior to a Redemption Date or a Change in Control Repurchase Date, as the case
may be, the semi-annual payment of interest becoming due on such Interest
Payment Date shall be payable to the holder of such Note registered as such on
the related Record Date.  Interest shall be payable at the office of the Issuer
maintained by the Issuer for such purposes in the Borough of Manhattan, The City
of New York, which shall initially be an office or agency of the Trustee.

9


--------------------------------------------------------------------------------


The Issuer shall pay interest (i) on any Notes in certificated form by check
mailed to the address of the Person entitled thereto as it appears in the Note
Register; provided, however, that a holder of any Notes in certificated form in
the aggregate principal amount of more than $5.0 million may specify by written
notice to the Issuer that it pay interest by wire transfer of immediately
available funds to the account specified by the Noteholder in such notice, or
(ii) on any Global Note by wire transfer of immediately available funds to the
account of the Depositary or its nominee.  If a payment date is not a Business
Day, payment shall be made on the next succeeding Business Day, and no
additional interest shall accrue thereon.  The term “Record Date” with respect
to any Interest Payment Date shall mean the March 1 or the September 1, in each
case whether or not such day is a Business Day, next preceding the applicable
Interest Payment Date.  Interest payable on each Interest Payment Date or any
other date on which interest shall be payable shall equal the amount of interest
accrued for the period from and including the immediately preceding Interest
Payment Date in respect of which interest has been paid (or from and including
October 12, 2006 if no interest shall have been payable) to but excluding such
Interest Payment Date or other date on which such interest should be payable.

Any interest on any Note which is payable, but is not punctually paid or duly
provided for, on any Interest Payment Date (herein called “Defaulted Interest”)
shall forthwith cease to be payable to the Noteholder registered as such on the
relevant Record Date, and such Defaulted Interest shall be paid by the Issuer,
at its election in each case, as provided in clause (1) or (2) below:

(1)           THE ISSUER MAY ELECT TO MAKE PAYMENT OF ANY DEFAULTED INTEREST TO
THE PERSONS IN WHOSE NAMES THE NOTES (OR THEIR RESPECTIVE PREDECESSOR NOTES) ARE
REGISTERED AT THE CLOSE OF BUSINESS, NEW YORK CITY TIME, ON A SPECIAL RECORD
DATE FOR THE PAYMENT OF SUCH DEFAULTED INTEREST, WHICH SHALL BE FIXED IN THE
FOLLOWING MANNER.  THE ISSUER SHALL NOTIFY THE TRUSTEE IN WRITING OF THE AMOUNT
OF DEFAULTED INTEREST PROPOSED TO BE PAID ON EACH NOTE AND THE DATE OF THE
PROPOSED PAYMENT (WHICH SHALL BE NOT LESS THAN TWENTY FIVE (25)  CALENDAR DAYS
AFTER THE RECEIPT BY THE TRUSTEE OF SUCH NOTICE, UNLESS THE TRUSTEE SHALL
CONSENT TO AN EARLIER DATE), AND AT THE SAME TIME THE ISSUER SHALL DEPOSIT WITH
THE TRUSTEE AN AMOUNT OF MONEY EQUAL TO THE AGGREGATE AMOUNT TO BE PAID IN
RESPECT OF SUCH DEFAULTED INTEREST OR SHALL MAKE ARRANGEMENTS SATISFACTORY TO
THE TRUSTEE FOR SUCH DEPOSIT ON OR PRIOR TO THE DATE OF THE PROPOSED PAYMENT,
SUCH MONEY WHEN DEPOSITED TO BE HELD IN TRUST FOR THE BENEFIT OF THE PERSONS
ENTITLED TO SUCH DEFAULTED INTEREST AS IN THIS CLAUSE PROVIDED.  THEREUPON THE
TRUSTEE SHALL FIX A SPECIAL RECORD DATE FOR THE PAYMENT OF SUCH DEFAULTED
INTEREST WHICH SHALL BE NOT MORE THAN FIFTEEN (15) CALENDAR DAYS AND NOT LESS
THAN TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THE PROPOSED PAYMENT, AND NOT
LESS THAN TEN (10) CALENDAR DAYS AFTER THE RECEIPT BY THE TRUSTEE OF THE NOTICE
OF THE PROPOSED PAYMENT (UNLESS, THE TRUSTEE SHALL CONSENT TO AN EARLIER DATE). 
THE TRUSTEE SHALL PROMPTLY NOTIFY THE ISSUER OF SUCH SPECIAL RECORD DATE AND, IN
THE NAME AND AT THE EXPENSE OF THE ISSUER, SHALL CAUSE NOTICE OF THE PROPOSED
PAYMENT OF SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR TO BE
MAILED, FIRST-CLASS POSTAGE PREPAID, TO EACH HOLDER AT ITS ADDRESS AS IT APPEARS
IN THE NOTE REGISTER, NOT LESS THAN TEN CALENDAR DAYS PRIOR TO SUCH SPECIAL
RECORD DATE (UNLESS, THE TRUSTEE SHALL CONSENT TO AN EARLIER DATE).  NOTICE OF
THE PROPOSED PAYMENT OF SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD DATE
THEREFOR HAVING BEEN SO MAILED, SUCH DEFAULTED INTEREST SHALL BE PAID TO THE
PERSONS IN WHOSE NAMES THE NOTES (OR THEIR RESPECTIVE PREDECESSOR NOTES) ARE
REGISTERED AT THE CLOSE OF BUSINESS, NEW YORK CITY TIME, ON SUCH SPECIAL RECORD
DATE AND SHALL NO LONGER BE PAYABLE PURSUANT TO THE FOLLOWING CLAUSE (2) OF THIS
SECTION 2.03.

10


--------------------------------------------------------------------------------




(2)           THE ISSUER MAY MAKE PAYMENT OF ANY DEFAULTED INTEREST IN ANY OTHER
LAWFUL MANNER NOT INCONSISTENT WITH THE REQUIREMENTS OF ANY SECURITIES EXCHANGE
OR AUTOMATED QUOTATION SYSTEM ON WHICH THE NOTES MAY BE LISTED OR DESIGNATED FOR
ISSUANCE, AND UPON SUCH NOTICE AS MAY BE REQUIRED BY SUCH EXCHANGE OR AUTOMATED
QUOTATION SYSTEM, IF, AFTER NOTICE GIVEN BY THE ISSUER TO THE TRUSTEE OF THE
PROPOSED PAYMENT PURSUANT TO THIS CLAUSE, SUCH MANNER OF PAYMENT SHALL BE DEEMED
PRACTICABLE BY THE TRUSTEE.


SECTION 2.04.  EXECUTION OF NOTES.  THE NOTES SHALL BE SIGNED IN THE NAME AND ON
BEHALF OF THE ISSUER BY THE MANUAL OR FACSIMILE SIGNATURE OF AN OFFICER.  ONLY
SUCH NOTES AS SHALL BEAR THEREON A CERTIFICATE OF AUTHENTICATION SUBSTANTIALLY
IN THE FORM SET FORTH ON THE FORM OF NOTE ATTACHED AS EXHIBIT A HERETO, MANUALLY
EXECUTED BY THE TRUSTEE (OR AN AUTHENTICATING AGENT APPOINTED BY THE TRUSTEE AS
PROVIDED BY SECTION 15.11), SHALL BE ENTITLED TO THE BENEFITS OF THIS INDENTURE
OR BE VALID OR OBLIGATORY FOR ANY PURPOSE.  SUCH CERTIFICATE BY THE TRUSTEE (OR
SUCH AN AUTHENTICATING AGENT) UPON ANY NOTE EXECUTED BY THE ISSUER SHALL BE
CONCLUSIVE EVIDENCE THAT THE NOTE SO AUTHENTICATED HAS BEEN DULY AUTHENTICATED
AND DELIVERED HEREUNDER AND THAT THE HOLDER IS ENTITLED TO THE BENEFITS OF THIS
INDENTURE.

In case any Officer who shall have signed any of the Notes shall cease to be
such Officer before the Notes so signed shall have been authenticated and
delivered by the Trustee, or disposed of by the Issuer, such Notes nevertheless
may be authenticated and delivered or disposed of as though the person who
signed such Notes had not ceased to be such Officer, and any Note may be signed
on behalf of the Issuer by such persons as, at the actual date of the execution
of such Note, shall be the proper Officers, although at the date of the
execution of this Indenture any such person was not such an Officer.


SECTION 2.05.  EXCHANGE AND REGISTRATION OF TRANSFER OF NOTES; RESTRICTIONS ON
TRANSFER.  (A)  THE ISSUER SHALL CAUSE TO BE KEPT AT THE CORPORATE TRUST OFFICE
A REGISTER (THE REGISTER MAINTAINED IN SUCH OFFICE AND IN ANY OTHER OFFICE OR
AGENCY OF THE ISSUER DESIGNATED PURSUANT TO SECTION 4 BEING HEREIN SOMETIMES
COLLECTIVELY REFERRED TO AS THE “NOTE REGISTER”) IN WHICH, SUBJECT TO SUCH
REASONABLE REGULATIONS AS IT MAY PRESCRIBE, THE ISSUER SHALL PROVIDE FOR THE
REGISTRATION OF NOTES AND OF TRANSFERS OF NOTES.  THE NOTE REGISTER SHALL BE IN
WRITTEN FORM OR IN ANY FORM CAPABLE OF BEING EXCHANGED INTO WRITTEN FORM WITHIN
A REASONABLY PROMPT PERIOD OF TIME.  THE TRUSTEE IS HEREBY APPOINTED “NOTE
REGISTRAR” FOR THE PURPOSE OF REGISTERING NOTES AND TRANSFERS OF NOTES AS HEREIN
PROVIDED. THE ISSUER MAY APPOINT ONE OR MORE CO-REGISTRARS IN ACCORDANCE WITH
SECTION 4.02.

Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-registrar, and satisfaction of the requirements for such transfer set
forth in this Section 2.05, the Issuer shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.

Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Issuer pursuant to Section 4.02. 
Whenever any Notes are so surrendered for exchange, the Issuer shall execute,
and the Trustee shall authenticate and deliver,

11


--------------------------------------------------------------------------------




the Notes which the Noteholder making the exchange is entitled to receive
bearing registration numbers not contemporaneously outstanding.

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

All Notes presented or surrendered for registration of transfer or exchange,
repurchase or conversion shall (if so required by the Issuer or the Note
Registrar) be duly endorsed, or be accompanied by a written instrument or
instruments of transfer in form satisfactory to the Issuer, and the Notes shall
be duly executed by the Noteholder thereof or its attorney duly authorized in
writing.

No service charge shall be made to any holder for any registration of transfer
or exchange of Notes, but the Issuer may require payment by the holder of a sum
sufficient to cover any tax, assessment or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Notes.

In connection with the redemption of the Notes in part, neither the Trustee nor
any Note Registrar shall be required to issue or register the transfer or
exchange of (a) any Notes during a period beginning at the opening of business
fifteen (15) days before any selection of Notes to be redeemed and ending at the
close of business on the day of mailing of the relevant notice of redemption, or
(b) any Notes or portions thereof called for redemption pursuant to Section
3.02, except the unredeemed portion of any Note redeemed in part.


(B)           THE FOLLOWING PROVISIONS SHALL APPLY ONLY TO GLOBAL NOTES:

(I)            EACH GLOBAL NOTE AUTHENTICATED UNDER THIS INDENTURE SHALL BE
REGISTERED IN THE NAME OF THE DEPOSITARY OR A NOMINEE THEREOF AND DELIVERED TO
SUCH DEPOSITARY OR A NOMINEE THEREOF OR CUSTODIAN THEREFOR, AND EACH SUCH GLOBAL
NOTE SHALL CONSTITUTE A SINGLE NOTE FOR ALL PURPOSES OF THIS INDENTURE.

(II)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS INDENTURE, NO GLOBAL
NOTE MAY BE EXCHANGED IN WHOLE OR IN PART FOR NOTES REGISTERED, AND NO TRANSFER
OF A GLOBAL NOTE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY
PERSON OTHER THAN THE DEPOSITARY OR A NOMINEE THEREOF UNLESS (1) THE DEPOSITARY
(X) HAS NOTIFIED THE ISSUER THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS
DEPOSITARY FOR SUCH GLOBAL NOTE OR (Y) HAS CEASED TO BE A CLEARING AGENCY
REGISTERED UNDER THE EXCHANGE ACT, AND A SUCCESSOR DEPOSITARY HAS NOT BEEN
APPOINTED BY THE ISSUER WITHIN NINETY (90) CALENDAR DAYS, (2) AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR (3) THE ISSUER, IN ITS SOLE
DISCRETION, NOTIFIES THE TRUSTEE IN WRITING THAT IT NO LONGER WISHES TO HAVE ALL
THE NOTES REPRESENTED BY GLOBAL NOTES.  ANY GLOBAL NOTE EXCHANGED PURSUANT TO
CLAUSE (1) OR (2) ABOVE SHALL BE SO EXCHANGED IN WHOLE AND NOT IN PART AND ANY
GLOBAL NOTE EXCHANGED PURSUANT TO CLAUSE (3) ABOVE MAY BE EXCHANGED IN WHOLE OR
FROM TIME TO TIME IN PART AS DIRECTED BY THE ISSUER.  ANY NOTE ISSUED IN
EXCHANGE FOR A GLOBAL NOTE OR ANY PORTION THEREOF SHALL BE A GLOBAL NOTE;
PROVIDED THAT ANY SUCH NOTE SO ISSUED THAT IS REGISTERED IN THE NAME OF A PERSON
OTHER THAN THE DEPOSITARY OR A NOMINEE THEREOF SHALL NOT BE A GLOBAL NOTE.

12


--------------------------------------------------------------------------------




(III)          NOTES ISSUED IN EXCHANGE FOR A GLOBAL NOTE OR ANY PORTION THEREOF
PURSUANT TO CLAUSE (II) ABOVE SHALL BE ISSUED IN DEFINITIVE, FULLY REGISTERED
FORM, WITHOUT INTEREST COUPONS, SHALL HAVE AN AGGREGATE PRINCIPAL AMOUNT EQUAL
TO THAT OF SUCH GLOBAL NOTE OR PORTION THEREOF TO BE SO EXCHANGED, SHALL BE
REGISTERED IN SUCH NAMES AND BE IN SUCH AUTHORIZED DENOMINATIONS AS THE
DEPOSITARY SHALL DESIGNATE AND SHALL BEAR ANY LEGENDS REQUIRED HEREUNDER.  ANY
GLOBAL NOTE TO BE EXCHANGED IN WHOLE SHALL BE SURRENDERED BY THE DEPOSITARY TO
THE TRUSTEE, AS NOTE REGISTRAR.  WITH REGARD TO ANY GLOBAL NOTE TO BE EXCHANGED
IN PART, EITHER SUCH GLOBAL NOTE SHALL BE SO SURRENDERED FOR EXCHANGE OR, IF THE
TRUSTEE IS ACTING AS CUSTODIAN FOR THE DEPOSITARY OR ITS NOMINEE WITH RESPECT TO
SUCH GLOBAL NOTE, THE PRINCIPAL AMOUNT THEREOF SHALL BE REDUCED, BY AN AMOUNT
EQUAL TO THE PORTION THEREOF TO BE SO EXCHANGED, BY MEANS OF AN APPROPRIATE
ADJUSTMENT MADE ON THE RECORDS OF THE TRUSTEE.  UPON ANY SUCH SURRENDER OR
ADJUSTMENT, THE TRUSTEE SHALL AUTHENTICATE AND MAKE AVAILABLE FOR DELIVERY THE
NOTE ISSUABLE ON SUCH EXCHANGE TO OR UPON THE WRITTEN ORDER OF THE DEPOSITARY OR
AN AUTHORIZED REPRESENTATIVE THEREOF.

(IV)          IN THE EVENT OF THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN
CLAUSE (II) ABOVE, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO THE TRUSTEE A
REASONABLE SUPPLY OF CERTIFICATED NOTES IN DEFINITIVE, FULLY REGISTERED FORM,
WITHOUT INTEREST COUPONS.

(V)           NEITHER ANY MEMBERS OF, OR PARTICIPANTS IN, THE DEPOSITARY (“AGENT
MEMBERS”) NOR ANY OTHER PERSONS ON WHOSE BEHALF AGENT MEMBERS MAY ACT SHALL HAVE
ANY RIGHTS UNDER THIS INDENTURE WITH RESPECT TO ANY GLOBAL NOTE REGISTERED IN
THE NAME OF THE DEPOSITARY OR ANY NOMINEE THEREOF, AND THE DEPOSITARY OR SUCH
NOMINEE, AS THE CASE MAY BE, MAY BE TREATED BY THE ISSUER, THE TRUSTEE AND ANY
AGENT OF THE ISSUER OR THE TRUSTEE AS THE ABSOLUTE OWNER AND HOLDER OF SUCH
GLOBAL NOTE FOR ALL PURPOSES WHATSOEVER.  NOTWITHSTANDING THE FOREGOING, NOTHING
HEREIN SHALL PREVENT THE ISSUER, THE TRUSTEE OR ANY AGENT OF THE ISSUER OR THE
TRUSTEE FROM GIVING EFFECT TO ANY WRITTEN CERTIFICATION, PROXY OR OTHER
AUTHORIZATION FURNISHED BY THE DEPOSITARY OR SUCH NOMINEE, AS THE CASE MAY BE,
OR IMPAIR, AS BETWEEN THE DEPOSITARY, ITS AGENT MEMBERS AND ANY OTHER PERSON ON
WHOSE BEHALF AN AGENT MEMBER MAY ACT, THE OPERATION OF CUSTOMARY PRACTICES OF
SUCH PERSONS GOVERNING THE EXERCISE OF THE RIGHTS OF A HOLDER OF ANY NOTE.

(VI)          AT SUCH TIME AS ALL INTERESTS IN A GLOBAL NOTE HAVE BEEN REDEEMED,
REPURCHASED, CONVERTED OR EXCHANGED FOR NOTES IN CERTIFICATED FORM, SUCH GLOBAL
NOTE SHALL, UPON RECEIPT THEREOF, BE CANCELED BY THE TRUSTEE IN ACCORDANCE WITH
STANDING PROCEDURES AND INSTRUCTIONS EXISTING BETWEEN THE DEPOSITARY AND THE
CUSTODIAN.  AT ANY TIME PRIOR TO SUCH CANCELLATION, IF ANY INTEREST IN A GLOBAL
NOTE IS REDEEMED, REPURCHASED, CONVERTED OR EXCHANGED FOR NOTES IN CERTIFICATED
FORM, THE PRINCIPAL AMOUNT OF SUCH GLOBAL NOTE SHALL, IN ACCORDANCE WITH THE
STANDING PROCEDURES AND INSTRUCTIONS EXISTING BETWEEN THE DEPOSITARY AND THE
CUSTODIAN, BE APPROPRIATELY REDUCED, AND AN ENDORSEMENT SHALL BE MADE ON SUCH
GLOBAL NOTE, BY THE TRUSTEE OR THE CUSTODIAN, AT THE DIRECTION OF THE TRUSTEE,
TO REFLECT SUCH REDUCTION.


(C)           EVERY NOTE (AND ALL SECURITIES ISSUED IN EXCHANGE THEREFOR OR IN
SUBSTITUTION THEREOF) THAT BEARS OR IS REQUIRED UNDER THIS SECTION 2.05(C) TO
BEAR THE LEGEND SET FORTH IN THIS SECTION 2.05(C) (TOGETHER WITH ANY COMMON
STOCK ISSUED UPON CONVERSION OF THE NOTES, COLLECTIVELY, THE “RESTRICTED
SECURITIES”) SHALL BE SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH

13


--------------------------------------------------------------------------------





IN THIS SECTION 2.05(C) (INCLUDING THOSE SET FORTH IN THE LEGEND BELOW) UNLESS
SUCH RESTRICTIONS ON TRANSFER SHALL BE WAIVED BY WRITTEN CONSENT OF THE ISSUER,
AND THE HOLDER OF EACH SUCH RESTRICTED SECURITY, BY SUCH NOTEHOLDER’S ACCEPTANCE
THEREOF, AGREES TO BE BOUND BY ALL SUCH RESTRICTIONS ON TRANSFER.  AS USED IN
THIS SECTION 2.05(C), THE TERM “TRANSFER” MEANS ANY SALE, PLEDGE, LOAN, TRANSFER
OR OTHER DISPOSITION WHATSOEVER OF ANY RESTRICTED SECURITY OR ANY INTEREST
THEREIN.

Until the expiration of the holding period applicable to sales of Restricted
Securities under Rule 144(k) under the Securities Act (or any successor
provision), any certificate evidencing a Restricted Security shall bear a legend
in substantially the following form, unless such Restricted Security has been
sold pursuant to a registration statement that has been declared effective under
the Securities Act (and which continues to be effective at the time of such
transfer) or sold pursuant to Rule 144 under the Securities Act or any similar
provision then in force, or unless otherwise agreed by the Issuer in writing,
with written notice thereof to the Trustee:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER:

(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT), IS AWARE THAT THE TRANSFER TO IT IS BEING MADE
IN RELIANCE ON RULE 144A UNDER THE SECURITIES ACT AND IS ACQUIRING THIS SECURITY
IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT;

(2) AGREES THAT IT WILL NOT, WITHIN TWO YEARS AFTER THE LATER OF THE ORIGINAL
ISSUE DATE OF THIS SECURITY AND THE LAST DATE ON WHICH UNITED DOMINION REALTY
TRUST, INC. OR AN AFFILIATE THEREOF WAS THE OWNER OF THIS SECURITY, RESELL OR
OTHERWISE TRANSFER THIS SECURITY OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF
SUCH SECURITY EXCEPT (A) TO UNITED DOMINION REALTY TRUST, INC. OR ANY OF ITS
SUBSIDIARIES, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE
144A UNDER THE SECURITIES ACT, (C) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR (D) PURSUANT TO
A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH RESALE OR TRANSFER;
AND

(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS SECURITY IS
TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(C) OR 2(D) ABOVE) A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY
TRANSFER OF THIS SECURITY WITHIN TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE
DATE OF THIS SECURITY AND THE LAST DATE ON WHICH UNITED DOMINION REALTY TRUST,
INC. OR AN AFFILIATE THEREOF WAS THE OWNER OF THIS SECURITY, THE HOLDER MUST

14


--------------------------------------------------------------------------------




CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER
OF SUCH TRANSFER AND SUBMIT THIS SECURITY TO THE TRUSTEE (OR ANY SUCCESSOR
TRUSTEE, AS APPLICABLE). IF THE PROPOSED TRANSFER IS PURSUANT TO CLAUSE 2(C)
ABOVE, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE (OR ANY
SUCCESSOR TRUSTEE, AS APPLICABLE), SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER
INFORMATION AS UNITED DOMINION REALTY TRUST, INC. OR THE TRUSTEE MAY REASONABLY
REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT. THIS LEGEND WILL BE REMOVED UPON THE EARLIER OF THE TRANSFER OF
THIS SECURITY PURSUANT TO CLAUSE 2(C) OR 2(D) ABOVE OR THE EXPIRATION OF TWO
YEARS FROM THE LATER OF THE ORIGINAL ISSUE DATE OF THIS SECURITY AND THE LAST
DATE ON WHICH UNITED DOMINION REALTY TRUST, INC. OR AN AFFILIATE THEREOF WAS THE
OWNER OF THIS SECURITY.

Any Notes that are Restricted Securities and as to which such restrictions on
transfer shall have expired in accordance with their terms or as to conditions
for removal of the foregoing legend set forth therein have been satisfied may,
upon surrender of such Note for exchange to the Note Registrar in accordance
with the provisions of this Section 2.05, be exchanged for a new Note or Notes,
of like tenor and aggregate principal amount, which shall not bear the
restrictive legend required by this Section 2.05(c).  If such Restricted
Security surrendered for exchange is represented by a Global Note bearing the
legend set forth in this Section 2.05(c), the principal amount of the legended
Global Note shall be reduced by the appropriate principal amount and the
principal amount of a Global Note without the legend set forth in this Section
2.05(c) shall be increased by an equal principal amount.  If a Global Note
without the legend set forth in this Section 2.05(c) is not then outstanding,
the Issuer shall execute and the Trustee shall authenticate and deliver an
unlegended Global Note to the Depositary.

In the event Rule 144(k) under the Securities Act (or any successor provision)
is amended to shorten the two-year period under Rule 144(k), then, the
references in the restrictive legends set forth above to “TWO YEARS,” and in the
corresponding transfer restrictions described above, and in the Notes and the
shares of Common Stock will be deemed to refer to such shorter period, from and
after receipt by the Trustee of an Officers’ Certificate and an Opinion of
Counsel to that effect.  As soon as reasonably practicable after the Issuer
knows of the effectiveness of any such amendment to shorten the two-year period
under Rule 144(k), unless such changes would otherwise be prohibited by, or
would cause a violation of, the federal securities laws applicable at the time,
the Issuer will provide to the Trustee an Officers’ Certificate and an Opinion
of Counsel as to the effectiveness of such amendment and the effectiveness of
such change to the restrictive legends and transfer restrictions.


(D)           THE ISSUER OR ANY OF ITS AFFILIATES MAY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, AT ANY TIME PURCHASE NOTES IN THE OPEN MARKET, BY TENDER AT
ANY PRICE OR BY PRIVATE AGREEMENT.  ANY NOTE PURCHASED BY THE ISSUER OR ANY OF
ITS AFFILIATES (A) AFTER THE DATE THAT IS TWO YEARS FROM THE LATEST ISSUANCE OF
THE NOTES MAY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE REISSUED OR SOLD OR
MAY BE SURRENDERED TO THE TRUSTEE FOR CANCELLATION OR (B) ON OR PRIOR TO THE
DATE IN CLAUSE

15


--------------------------------------------------------------------------------





(A), SHALL BE SURRENDERED TO THE TRUSTEE FOR CANCELLATION.  ANY NOTES
SURRENDERED FOR CANCELLATION MAY NOT BE REISSUED OR RESOLD AND SHALL BE CANCELED
PROMPTLY.


(E)           THE TRUSTEE SHALL HAVE NO RESPONSIBILITY OR OBLIGATION TO ANY
AGENT MEMBERS OR ANY OTHER PERSON WITH RESPECT TO THE ACCURACY OF THE BOOKS OR
RECORDS, OR THE ACTS OR OMISSIONS, OF THE DEPOSITARY OR ITS NOMINEE OR OF ANY
PARTICIPANT OR MEMBER THEREOF, WITH RESPECT TO ANY OWNERSHIP INTEREST IN THE
NOTES OR WITH RESPECT TO THE DELIVERY TO ANY AGENT MEMBER OR OTHER PERSON (OTHER
THAN THE DEPOSITARY) OF ANY NOTICE (INCLUDING ANY NOTICE OF REDEMPTION) OR THE
PAYMENT OF ANY AMOUNT, UNDER OR WITH RESPECT TO SUCH NOTES.  ALL NOTICES AND
COMMUNICATIONS TO BE GIVEN TO THE NOTEHOLDERS AND ALL PAYMENTS TO BE MADE TO
NOTEHOLDERS UNDER THE NOTES SHALL BE GIVEN OR MADE ONLY TO OR UPON THE ORDER OF
THE REGISTERED NOTEHOLDERS (WHICH SHALL BE THE DEPOSITARY OR ITS NOMINEE IN THE
CASE OF A GLOBAL NOTE).  THE RIGHTS OF BENEFICIAL OWNERS IN ANY GLOBAL NOTE
SHALL BE EXERCISED ONLY THROUGH THE DEPOSITARY SUBJECT TO THE CUSTOMARY
PROCEDURES OF THE DEPOSITORY.  THE TRUSTEE MAY RELY AND SHALL BE FULLY PROTECTED
IN RELYING UPON INFORMATION FURNISHED BY THE DEPOSITARY WITH RESPECT TO ITS
AGENT MEMBERS.

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Agent Members in any Global Indenture)
other than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by, the terms of this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.


SECTION 2.06.  MUTILATED, DESTROYED, LOST OR STOLEN NOTES.  IN CASE ANY NOTE
SHALL BECOME MUTILATED OR BE DESTROYED, LOST OR STOLEN, THE ISSUER IN ITS
DISCRETION MAY EXECUTE, AND UPON ITS WRITTEN REQUEST THE TRUSTEE OR AN
AUTHENTICATING AGENT APPOINTED BY THE TRUSTEE SHALL AUTHENTICATE AND MAKE
AVAILABLE FOR DELIVERY, A NEW NOTE, BEARING A NUMBER NOT CONTEMPORANEOUSLY
OUTSTANDING, IN EXCHANGE AND SUBSTITUTION FOR THE MUTILATED NOTE, OR IN LIEU OF
AND IN SUBSTITUTION FOR THE NOTE SO DESTROYED, LOST OR STOLEN.  IN EVERY CASE,
THE APPLICANT FOR A SUBSTITUTED NOTE SHALL FURNISH TO THE ISSUER, TO THE TRUSTEE
AND, IF APPLICABLE, TO SUCH AUTHENTICATING AGENT SUCH SECURITY OR INDEMNITY AS
MAY BE REQUIRED BY THEM TO SAVE EACH OF THEM HARMLESS FOR ANY LOSS, LIABILITY,
COST OR EXPENSE CAUSED BY OR CONNECTED WITH SUCH SUBSTITUTION, AND, IN EVERY
CASE OF DESTRUCTION, LOSS OR THEFT, THE APPLICANT SHALL ALSO FURNISH TO THE
ISSUER, TO THE TRUSTEE AND, IF APPLICABLE, TO SUCH AUTHENTICATING AGENT EVIDENCE
TO THEIR SATISFACTION OF THE DESTRUCTION, LOSS OR THEFT OF SUCH NOTE AND OF THE
OWNERSHIP THEREOF.

Following receipt by the Trustee or such authenticating agent, as the case may
be, of satisfactory security or indemnity and evidence, as described in the
preceding paragraph, the Trustee or such authenticating agent may authenticate
any such substituted Note and make available for delivery such Note. Upon the
issuance of any substituted Note, the Issuer may require the payment by the
holder of a sum sufficient to cover any tax, assessment or other governmental
charge that may be imposed in relation thereto and any other expenses connected
therewith.  In case any Note which has matured or is about to mature or has been
called for redemption or has been properly tendered for repurchase on a Change
in Control Repurchase Date (and not withdrawn), as the case may be, or is to be
converted pursuant to this Indenture, shall become mutilated or be destroyed,
lost or stolen, the Issuer may, instead of issuing a

16


--------------------------------------------------------------------------------




substitute Note, pay or authorize the payment of or authorize the conversion of
the same (without surrender thereof except in the case of a mutilated Note), as
the case may be, if the applicant for such payment or conversion shall furnish
to the Issuer, to the Trustee and, if applicable, to such authenticating agent
such security or indemnity as may be required by them to save each of them
harmless for any loss, liability, cost or expense caused by or in connection
with such substitution, and, in every case of destruction, loss or theft, the
applicant shall also furnish to the Issuer, the Trustee and, if applicable, any
Paying Agent or Conversion Agent evidence to their satisfaction of the
destruction, loss or theft of such Note and of the ownership thereof.

Every substitute Note issued pursuant to the provisions of this Section 2.06 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Issuer, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder.  To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement or payment or exchange or redemption or
repurchase of mutilated, destroyed, lost or stolen Notes and shall preclude any
and all other rights or remedies notwithstanding any law or statute existing or
hereafter enacted to the contrary with respect to the replacement or payment or
exchange or redemption or repurchase of negotiable instruments or other
securities without their surrender.


SECTION 2.07.  TEMPORARY NOTES.  PENDING THE PREPARATION OF NOTES IN
CERTIFICATED FORM, THE ISSUER MAY EXECUTE AND THE TRUSTEE OR AN AUTHENTICATING
AGENT APPOINTED BY THE TRUSTEE SHALL, UPON THE WRITTEN REQUEST OF THE ISSUER,
AUTHENTICATE AND DELIVER TEMPORARY NOTES (PRINTED OR LITHOGRAPHED).  TEMPORARY
NOTES SHALL BE ISSUABLE IN ANY AUTHORIZED DENOMINATION, AND SUBSTANTIALLY IN THE
FORM OF THE NOTES IN CERTIFICATED FORM, BUT WITH SUCH OMISSIONS, INSERTIONS AND
VARIATIONS AS MAY BE APPROPRIATE FOR TEMPORARY NOTES, ALL AS MAY BE DETERMINED
BY THE ISSUER.  EVERY SUCH TEMPORARY NOTE SHALL BE EXECUTED BY THE ISSUER AND
AUTHENTICATED BY THE TRUSTEE OR SUCH AUTHENTICATING AGENT UPON THE SAME
CONDITIONS AND IN SUBSTANTIALLY THE SAME MANNER, AND WITH THE SAME EFFECT, AS
THE NOTES IN CERTIFICATED FORM. WITHOUT UNREASONABLE DELAY, THE ISSUER WILL
EXECUTE AND DELIVER TO THE TRUSTEE OR SUCH AUTHENTICATING AGENT NOTES IN
CERTIFICATED FORM AND THEREUPON ANY OR ALL TEMPORARY NOTES MAY BE SURRENDERED IN
EXCHANGE THEREFOR, AT EACH OFFICE OR AGENCY MAINTAINED BY THE ISSUER PURSUANT TO
SECTION 4.02 AND THE TRUSTEE OR SUCH AUTHENTICATING AGENT SHALL AUTHENTICATE AND
MAKE AVAILABLE FOR DELIVERY IN EXCHANGE FOR SUCH TEMPORARY NOTES AN EQUAL
AGGREGATE PRINCIPAL AMOUNT OF NOTES IN CERTIFICATED FORM.  SUCH EXCHANGE SHALL
BE MADE BY THE ISSUER AT ITS OWN EXPENSE AND WITHOUT ANY CHARGE THEREFOR.  UNTIL
SO EXCHANGED, THE TEMPORARY NOTES SHALL IN ALL RESPECTS BE ENTITLED TO THE SAME
BENEFITS AND SUBJECT TO THE SAME LIMITATIONS UNDER THIS INDENTURE AS NOTES IN
CERTIFICATED FORM AUTHENTICATED AND DELIVERED HEREUNDER.


SECTION 2.08.  CANCELLATION OF NOTES.  ALL NOTES SURRENDERED FOR THE PURPOSE OF
PAYMENT, REDEMPTION, REPURCHASE, CONVERSION, EXCHANGE OR REGISTRATION OF
TRANSFER SHALL, IF SURRENDERED TO THE ISSUER OR ANY PAYING AGENT TO WHOM NOTES
MAY BE PRESENTED FOR PAYMENT (THE “PAYING AGENT”) OR CONVERSION AGENT, WHICH
SHALL INITIALLY BE THE TRUSTEE, OR ANY NOTE REGISTRAR, BE SURRENDERED TO THE
TRUSTEE AND PROMPTLY CANCELED BY IT OR, IF SURRENDERED TO THE TRUSTEE, SHALL BE
PROMPTLY CANCELED BY IT AND NO NOTES SHALL BE ISSUED IN LIEU THEREOF EXCEPT AS
EXPRESSLY PERMITTED BY ANY OF THE PROVISIONS OF THIS INDENTURE.  THE TRUSTEE
SHALL DISPOSE OF SUCH CANCELED NOTES IN

17


--------------------------------------------------------------------------------





ACCORDANCE WITH ITS CUSTOMARY PROCEDURES.  IF THE ISSUER SHALL ACQUIRE ANY OF
THE NOTES, SUCH ACQUISITION SHALL NOT OPERATE AS A REDEMPTION, REPURCHASE OR
SATISFACTION OF THE INDEBTEDNESS REPRESENTED BY SUCH NOTES UNLESS AND UNTIL THE
SAME ARE DELIVERED TO THE TRUSTEE FOR CANCELLATION.


SECTION 2.09.  CUSIP NUMBERS.  THE ISSUER IN ISSUING THE NOTES MAY USE “CUSIP”
NUMBERS (IF THEN GENERALLY IN USE), AND, IF SO, THE TRUSTEE SHALL USE “CUSIP”
NUMBERS IN NOTICES OF REDEMPTION AS A CONVENIENCE TO NOTEHOLDERS; PROVIDED THAT
ANY SUCH NOTICE MAY STATE THAT NO REPRESENTATION IS MADE AS TO THE CORRECTNESS
OF SUCH NUMBERS EITHER AS PRINTED ON THE NOTES OR AS CONTAINED IN ANY NOTICE OF
A REDEMPTION AND THAT RELIANCE MAY BE PLACED ONLY ON THE OTHER IDENTIFICATION
NUMBERS PRINTED ON THE NOTES, AND ANY SUCH REDEMPTION SHALL NOT BE AFFECTED BY
ANY DEFECT IN OR OMISSION OF SUCH NUMBERS.  THE ISSUER WILL PROMPTLY NOTIFY THE
TRUSTEE OF ANY CHANGE IN THE “CUSIP” NUMBERS.


ARTICLE 3
REDEMPTION AND REPURCHASE OF NOTES


SECTION 3.01.  OPTIONAL REDEMPTION OF NOTES.  THE ISSUER SHALL HAVE THE RIGHT TO
REDEEM THE NOTES ON THE TERMS SET FORTH IN THIS SECTION 3.01 IN ORDER TO
PRESERVE ITS STATUS AS A REAL ESTATE INVESTMENT TRUST.  IF THE ISSUER DETERMINES
IT IS NECESSARY TO REDEEM THE NOTES IN ORDER TO PRESERVE ITS STATUS AS A REAL
ESTATE INVESTMENT TRUST, THE ISSUER MAY, UPON THE NOTICE SET FORTH IN SECTION
3.02, REDEEM THE NOTES FOR CASH, IN WHOLE OR IN PART, AT A REDEMPTION PRICE
EQUAL TO 100% OF THE PRINCIPAL AMOUNT OF THE NOTES TO BE REDEEMED PLUS UNPAID
INTEREST, IF ANY, ACCRUED THEREON TO THE REDEMPTION DATE; PROVIDED THAT, IN
CONNECTION WITH ANY SUCH REDEMPTION, THE ISSUER SHALL PROVIDE THE TRUSTEE WITH
AN OFFICERS’ CERTIFICATE EVIDENCING THAT THE BOARD OF DIRECTORS HAS, IN GOOD
FAITH, MADE THE DETERMINATION THAT IT IS NECESSARY TO REDEEM THE NOTES IN ORDER
TO PRESERVE THE ISSUER’S STATUS AS A REAL ESTATE INVESTMENT TRUST.

Other than as set forth in the preceding paragraph, the Notes shall not be
subject to redemption at the option of the Issuer prior the Stated Maturity
thereof.


SECTION 3.02.  NOTICE OF OPTIONAL REDEMPTION; SELECTION OF NOTES.  IN CASE THE
ISSUER SHALL DESIRE TO EXERCISE THE RIGHT TO REDEEM ALL OR, AS THE CASE MAY BE,
ANY PART OF THE NOTES PURSUANT TO SECTION 3.01, IT SHALL FIX A DATE FOR
REDEMPTION AND IT OR, AT ITS WRITTEN REQUEST RECEIVED BY THE TRUSTEE NOT FEWER
THAN FIVE (5) BUSINESS DAYS PRIOR (OR SUCH SHORTER PERIOD OF TIME AS MAY BE
ACCEPTABLE TO THE TRUSTEE) TO THE DATE THE NOTICE OF REDEMPTION IS TO BE MAILED,
THE TRUSTEE IN THE NAME OF AND AT THE EXPENSE OF THE ISSUER, SHALL MAIL OR CAUSE
TO BE MAILED A NOTICE OF SUCH REDEMPTION NOT FEWER THAN THIRTY (30) CALENDAR
DAYS NOR MORE THAN SIXTY (60) CALENDAR DAYS PRIOR TO THE REDEMPTION DATE TO EACH
HOLDER OF NOTES SO TO BE REDEEMED IN WHOLE OR IN PART AT ITS LAST ADDRESS AS THE
SAME APPEARS ON THE NOTE REGISTER; PROVIDED THAT IF THE ISSUER MAKES SUCH
REQUEST OF THE TRUSTEE, THE TEXT OF THE NOTICE SHALL BE PREPARED BY THE ISSUER. 
SUCH MAILING SHALL BE BY FIRST CLASS MAIL.  THE NOTICE, IF MAILED IN THE MANNER
HEREIN PROVIDED, SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN DULY GIVEN, WHETHER
OR NOT THE HOLDER RECEIVES SUCH NOTICE.  IN ANY CASE, FAILURE TO GIVE SUCH
NOTICE BY MAIL OR ANY DEFECT IN THE NOTICE TO THE HOLDER OF ANY NOTE DESIGNATED
FOR REDEMPTION AS A WHOLE OR IN PART SHALL NOT AFFECT THE VALIDITY OF THE
PROCEEDINGS FOR THE REDEMPTION OF ANY OTHER NOTE.  CONCURRENTLY WITH THE MAILING
OF ANY SUCH NOTICE OF REDEMPTION, THE ISSUER SHALL ISSUE A PRESS RELEASE
ANNOUNCING SUCH REDEMPTION, THE FORM AND CONTENT OF WHICH PRESS RELEASE SHALL BE
DETERMINED BY THE ISSUER IN ITS SOLE DISCRETION.  THE FAILURE

18


--------------------------------------------------------------------------------





TO ISSUE ANY SUCH PRESS RELEASE OR ANY DEFECT THEREIN SHALL NOT AFFECT THE
VALIDITY OF THE REDEMPTION NOTICE OR ANY OF THE PROCEEDINGS FOR THE REDEMPTION
OF ANY NOTE CALLED FOR REDEMPTION.

Each such notice of redemption shall specify: (i) the aggregate principal amount
of Notes to be redeemed, (ii) the CUSIP number or numbers of the Notes being
redeemed, (iii) the date fixed for redemption (which shall be a Business Day),
(iv) the redemption price at which Notes are to be redeemed, (v) the place or
places of payment and that payment will be made upon presentation and surrender
of such Notes, (iv) that interest accrued and unpaid to the date fixed for
redemption will be paid as specified in said notice, and that on and after said
date interest thereon or on the portion thereof to be redeemed will cease to
accrue, (vii) that the holder has a right to convert the Notes called for
redemption, (viii) the Conversion Rate on the date of such notice and (ix) the
time and date on which the right to convert such Notes or portions thereof
pursuant to this Indenture will expire.  If fewer than all the Notes are to be
redeemed, the notice of redemption shall identify the Notes to be redeemed
(including CUSIP numbers, if any).  In case any Note is to be redeemed in part
only, the notice of redemption shall state the portion of the principal amount
thereof to be redeemed and shall state that, on and after the Redemption Date,
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion thereof will be issued.

Whenever any Notes are to be redeemed, the Issuer shall give the Trustee written
notice of the Redemption Date, together with an Officers’ Certificate as to the
aggregate principal amount of Notes to be redeemed, not fewer than thirty (30)
calendar days (or such shorter period of time as may be acceptable to the
Trustee) prior to the Redemption Date.

On or prior to the Redemption Date specified in the notice of redemption given
as provided in this Section 3.02, the Issuer shall deposit with the Paying Agent
(or, if the Issuer is acting as its own Paying Agent, set aside, segregate and
hold in trust as provided in Section 4.04) an amount of money in immediately
available funds sufficient to redeem on the Redemption Date all the Notes (or
portions thereof) so called for redemption (other than those theretofore
surrendered for exchange) at the appropriate redemption price, together with
accrued interest to the Redemption Date; provided that if such payment is made
on the Redemption Date, it must be received by the Paying Agent, by 11:00 a.m.,
New York City time, on such date.  The Issuer shall be entitled to retain any
interest, yield or gain on amounts deposited with the Paying Agent pursuant to
this Section 3.02 in excess of amounts required hereunder to pay the redemption
price and accrued interest to the Redemption Date.  If any Note called for
redemption is converted pursuant hereto prior to such Redemption Date, any money
deposited with the Paying Agent or so segregated and held in trust for the
redemption of such Note shall be paid to the Issuer or, if then held by the
Issuer, shall be discharged from such trust.

If less than all of the outstanding Notes are to be redeemed, the Trustee shall
select the Notes or portions thereof of the Global Note or the Notes in
certificated form to be redeemed (in principal amounts of $1,000 or multiples
thereof) on a pro rata basis or by another method the Trustee deems fair and
appropriate.  If any Note selected for redemption in part is submitted for
conversion in part after such selection, the portion of such Note submitted for
conversion shall be deemed (so far as may be possible) to be the portion to be
selected for redemption.  The Notes (or portions thereof) so selected for
redemption shall be deemed duly selected for redemption for

19


--------------------------------------------------------------------------------




all purposes hereof, notwithstanding that any such Note is submitted for
conversion in part before the mailing of the notice of redemption.

Upon any redemption of less than all of the outstanding Notes, the Issuer and
the Trustee may (but need not), solely for purposes of determining the pro rata
allocation among such Notes that are outstanding at the time of redemption,
treat as outstanding any Notes surrendered for conversion during the period in
which Notes are selected for redemption.


SECTION 3.03.  PAYMENT OF NOTES CALLED FOR REDEMPTION BY THE ISSUER.  IF NOTICE
OF REDEMPTION HAS BEEN GIVEN AS PROVIDED IN SECTION 3.02, THE NOTES OR PORTION
OF NOTES WITH RESPECT TO WHICH SUCH NOTICE HAS BEEN GIVEN SHALL, UNLESS
CONVERTED PURSUANT TO THE TERMS HEREOF, BECOME DUE AND PAYABLE ON THE DATE FIXED
FOR REDEMPTION AT THE PLACE OR PLACES STATED IN SUCH NOTICE AT THE REDEMPTION
PRICE, PLUS INTEREST ACCRUED TO THE REDEMPTION DATE, AND UNLESS THE ISSUER SHALL
DEFAULT IN THE PAYMENT OF THE AMOUNTS OWING ON THE NOTES UPON SUCH REDEMPTION,
INTEREST ON THE NOTES OR PORTION OF NOTES SO CALLED FOR REDEMPTION SHALL CEASE
TO ACCRUE ON AND AFTER SUCH DATE AND, EXCEPT AS PROVIDED IN SECTION 7.05 AND
SECTION 11.02, THE NOTES SHALL CEASE TO BE ENTITLED TO ANY BENEFIT OR SECURITY
UNDER THIS INDENTURE, AND THE HOLDERS THEREOF SHALL HAVE NO RIGHT IN RESPECT OF
SUCH NOTES EXCEPT THE RIGHT TO RECEIVE THE REDEMPTION PRICE THEREOF PLUS ACCRUED
AND UNPAID INTEREST TO THE REDEMPTION DATE.  ON PRESENTATION AND SURRENDER OF
SUCH NOTES AT A PLACE OF PAYMENT IN SAID NOTICE SPECIFIED, THE SAID NOTES OR THE
SPECIFIED PORTIONS THEREOF SHALL BE PAID AND REDEEMED BY THE ISSUER AT THE
REDEMPTION PRICE, TOGETHER WITH INTEREST ACCRUED THEREON TO THE REDEMPTION DATE.

Upon presentation of any Note redeemed in part only, the Issuer shall execute
and the Trustee shall authenticate and make available for delivery to the holder
thereof, at the expense of the Issuer, a new Note or Notes, of authorized
denominations, in principal amount equal to the unredeemed portion of the Notes
so presented.

Notes and portions of Notes that are to be redeemed pursuant to this Article 3
shall be convertible by the Holder thereof until 5:00 p.m., New York City time,
on the second Business Day immediately preceding the Redemption Date, unless the
Issuer shall fail to pay the redemption price.


SECTION 3.04.  SINKING FUND.  THERE SHALL BE NO SINKING FUND PROVIDED FOR THE
NOTES.


SECTION 3.05.  REPURCHASE AT OPTION OF HOLDERS UPON A CHANGE IN CONTROL.


(A)           IF THERE SHALL OCCUR A CHANGE IN CONTROL AT ANY TIME PRIOR TO THE
STATED MATURITY OF THE NOTES, THEN EACH NOTEHOLDER SHALL HAVE THE RIGHT TO
REQUIRE THE ISSUER TO REPURCHASE ITS NOTES FOR CASH, IN WHOLE OR IN PART (IN
PRINCIPAL AMOUNTS OF $1,000 AND INTEGRAL MULTIPLES THEREOF), ON A DATE (THE
“CHANGE IN CONTROL REPURCHASE DATE”) SPECIFIED BY THE ISSUER (WHICH DATE SHALL
BE NOT EARLIER THAN FIFTEEN (15) DAYS AND NOT MORE THAN THIRTY (30) DAYS AFTER
THE ISSUER REPURCHASE NOTICE DATE RELATED TO SUCH CHANGE IN CONTROL) AT A
PURCHASE PRICE EQUAL TO 100% OF THE PRINCIPAL AMOUNT OF THE NOTES BEING
REPURCHASED, PLUS ACCRUED AND UNPAID INTEREST TO THE CHANGE IN CONTROL
REPURCHASE DATE (SUCH AMOUNT, THE “CHANGE IN CONTROL PURCHASE PRICE”).


(B)           WITHIN 20 DAYS AFTER THE OCCURRENCE OF A CHANGE IN CONTROL, THE
ISSUER SHALL MAIL OR CAUSE TO BE MAILED TO ALL HOLDERS OF RECORD ON THE DATE OF
THE CHANGE IN CONTROL (AND TO

20


--------------------------------------------------------------------------------





BENEFICIAL OWNERS AS REQUIRED BY APPLICABLE LAW) AN ISSUER REPURCHASE NOTICE AS
SET FORTH IN SECTION 3.07 WITH RESPECT TO SUCH CHANGE IN CONTROL.  THE ISSUER
SHALL ALSO DELIVER A COPY OF THE ISSUER REPURCHASE NOTICE TO THE TRUSTEE AND THE
PAYING AGENT AT SUCH TIME AS IT IS MAILED TO NOTEHOLDERS.  IN ADDITION TO THE
MAILING OF SUCH ISSUER REPURCHASE NOTICE, THE ISSUER SHALL DISSEMINATE A PRESS
RELEASE THROUGH DOW JONES & COMPANY, INC., BLOOMBERG BUSINESS NEWS OR A
SUBSTANTIALLY SIMILAR FINANCIAL NEWS ORGANIZATION ANNOUNCING THE OCCURRENCE OF
SUCH CHANGE IN CONTROL AND PUBLISH SUCH INFORMATION IN A NEWSPAPER OF GENERAL
CIRCULATION IN THE CITY OF NEW YORK OR ON THE ISSUER’S WEB SITE, OR THROUGH SUCH
OTHER PUBLIC MEDIUM AS THE ISSUER SHALL DEEM APPROPRIATE AT SUCH TIME.  THE
FAILURE TO ISSUE ANY SUCH PRESS RELEASE OR ANY DEFECT THEREIN SHALL NOT AFFECT
THE VALIDITY OF THE ISSUER REPURCHASE NOTICE OR ANY PROCEEDINGS FOR THE
REPURCHASE OF ANY NOTE WHICH ANY NOTEHOLDER MAY ELECT TO HAVE THE ISSUER REDEEM
AS PROVIDED IN THIS SECTION 3.05.

No failure of the Issuer to give the foregoing notices and no defect therein
shall limit the Noteholders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 3.05.


(C)           IN ORDER TO EXERCISE ITS REPURCHASE RIGHT, THE HOLDER MUST DELIVER
TO THE PAYING AGENT, PRIOR TO THE CLOSE OF BUSINESS ON THE THIRD BUSINESS DAY
PRIOR TO THE CHANGE IN CONTROL REPURCHASE DATE, A WRITTEN NOTICE OF REPURCHASE
(THE “REPURCHASE NOTICE”).  SUCH REPURCHASE NOTICE SHALL STATE:  (A) THE
CERTIFICATE NUMBER (IF THE NOTE IS IN CERTIFICATED FORM) OF THE NOTE WHICH THE
HOLDER WILL DELIVER TO BE REPURCHASED, (B) THE PORTION OF THE PRINCIPAL AMOUNT
OF THE NOTE WHICH THE HOLDER WILL DELIVER TO BE REPURCHASED, IN MULTIPLES OF
$1,000, PROVIDED THAT THE REMAINING PRINCIPAL AMOUNT OF NOTES IS IN AN
AUTHORIZED DENOMINATION AND (C) THAT SUCH NOTE SHALL BE REPURCHASED PURSUANT TO
THE TERMS AND CONDITIONS SPECIFIED IN THE NOTE AND IN THIS INDENTURE.  ANY
REPURCHASE NOTICE PROVIDED IN RESPECT OF A BENEFICIAL INTEREST IN A GLOBAL NOTE
SHALL BE REQUIRED TO COMPLY WITH THE APPLICABLE PROCEDURES OF THE DEPOSITARY.


(D)           THE ISSUER, IF SO REQUESTED, SHALL REPURCHASE FROM THE HOLDER
THEREOF, PURSUANT TO THIS SECTION 3.05, A PORTION OF A NOTE, IF THE PRINCIPAL
AMOUNT OF SUCH PORTION IS $1,000 OR A WHOLE MULTIPLE OF $1,000.  PROVISIONS OF
THIS INDENTURE THAT APPLY TO THE REPURCHASE OF ALL OF A NOTE ALSO APPLY TO THE
REPURCHASE OF SUCH PORTION OF SUCH NOTE.


(E)           NOTWITHSTANDING THE FOREGOING, NO NOTES MAY BE REPURCHASED BY THE
ISSUER PURSUANT TO THIS SECTION 3.05 IF THERE HAS OCCURRED AND IS CONTINUING AN
EVENT OF DEFAULT WITH RESPECT TO THE NOTES (OTHER THAN A DEFAULT IN THE PAYMENT
OF THE CHANGE IN CONTROL PURCHASE PRICE FOR THE NOTES TO BE REPURCHASED).


(F)            THE PAYING AGENT SHALL PROMPTLY NOTIFY THE ISSUER OF THE RECEIPT
BY IT OF ANY REPURCHASE NOTICE OR WRITTEN NOTICE OF WITHDRAWAL THEREOF.  ALL
QUESTIONS AS TO THE VALIDITY, ELIGIBILITY (INCLUDING TIME OF RECEIPT) AND
ACCEPTANCE OF ANY NOTE FOR REPURCHASE SHALL BE DETERMINED BY THE ISSUER, WHOSE
DETERMINATION SHALL BE FINAL AND BINDING ABSENT MANIFEST ERROR.


(G)           PAYMENT OF THE CHANGE IN CONTROL PURCHASE PRICE FOR A NOTE FOR
WHICH A REPURCHASE NOTICE HAS BEEN DELIVERED AND NOT WITHDRAWN IS CONDITIONED
UPON BOOK-ENTRY TRANSFER OR DELIVERY OF THE NOTES, TOGETHER WITH NECESSARY
ENDORSEMENTS, TO THE PAYING AGENT.  SUCH CHANGE IN CONTROL PURCHASE PRICE SHALL
BE PAID TO SUCH HOLDER, SUBJECT TO RECEIPT OF FUNDS

21


--------------------------------------------------------------------------------





AND/OR NOTES BY THE PAYING AGENT, WITHIN TWO (2) BUSINESS DAYS FOLLOWING THE
LATER OF (X) THE CHANGE IN CONTROL REPURCHASE DATE WITH RESPECT TO SUCH NOTE
(PROVIDED THE HOLDER HAS SATISFIED THE CONDITIONS IN THIS SECTION 3.05) AND (Y)
THE TIME OF BOOK-ENTRY TRANSFER OR DELIVERY OF SUCH NOTE OR BENEFICIAL INTEREST
THEREIN TO THE PAYING AGENT BY THE HOLDER THEREOF.


SECTION 3.06.  [INTENTIONALLY OMITTED]


SECTION 3.07.  ISSUER REPURCHASE NOTICE.


(A)           IN CONNECTION WITH ANY REPURCHASE OF NOTES, THE ISSUER SHALL, ON
THE APPLICABLE ISSUER REPURCHASE NOTICE DATE, GIVE WRITTEN NOTICE TO HOLDERS
(WITH A COPY TO THE TRUSTEE) SETTING FORTH THE INFORMATION SPECIFIED IN THIS
SECTION 3.07 (IN EITHER CASE, THE “ISSUER REPURCHASE NOTICE”).

Each Issuer Repurchase Notice shall:

(1)           STATE THE CHANGE IN CONTROL PURCHASE PRICE AND THE AMOUNT OF
INTEREST ACCRUED AND UNPAID PER $1,000 PRINCIPAL AMOUNT OF NOTES TO THE CHANGE
IN CONTROL REPURCHASE DATE;

(2)           THE CHANGE IN CONTROL REPURCHASE DATE;

(3)           THE CIRCUMSTANCES CONSTITUTING THE CHANGE IN CONTROL;

(4)           STATE THAT HOLDERS MUST EXERCISE THEIR RIGHT TO ELECT TO
REPURCHASE PRIOR TO THE CLOSE OF BUSINESS ON THE THIRD BUSINESS DAY PRIOR TO THE
CHANGE IN CONTROL REPURCHASE DATE;

(5)           INCLUDE A FORM OF REPURCHASE NOTICE;

(6)           STATE THE NAME AND ADDRESS OF THE TRUSTEE AND THE PAYING AGENT
AND, IF THE NOTES ARE THEN CONVERTIBLE (INCLUDING IN CONNECTION WITH A CHANGE IN
CONTROL), STATE THE NAME AND ADDRESS OF THE CONVERSION AGENT;

(7)           STATE THAT NOTES MUST BE SURRENDERED TO THE PAYING AGENT TO
COLLECT THE CHANGE IN CONTROL PURCHASE PRICE AND ACCRUED AND UNPAID INTEREST;

(8)           STATE THAT A HOLDER MAY WITHDRAW ITS REPURCHASE NOTICE AT ANY TIME
PRIOR TO THE CLOSE OF BUSINESS ON THE THIRD BUSINESS DAY PRIOR TO THE CHANGE IN
CONTROL REPURCHASE DATE BY DELIVERING A VALID WRITTEN NOTICE OF WITHDRAWAL IN
ACCORDANCE WITH SECTION 3.08;

(9)           IF THE NOTES ARE THEN CONVERTIBLE (INCLUDING IN CONNECTION WITH A
CHANGE IN CONTROL), STATE THAT NOTES AS TO WHICH A REPURCHASE NOTICE HAS BEEN
GIVEN MAY BE CONVERTED FROM AND INCLUDING THE EFFECTIVE DATE OF SUCH CHANGE IN
CONTROL UP TO AND INCLUDING THE EARLIER OF THE 30TH BUSINESS DAY FOLLOWING SUCH
EFFECTIVE DATE AND THE SECOND BUSINESS DAY PRIOR THE STATED MATURITY OF THE
NOTES PROVIDED THE REPURCHASE NOTICE IS WITHDRAWN BY THE HOLDER IN ACCORDANCE
WITH THE TERMS OF THIS INDENTURE;

(10)         STATE THAT, UNLESS THE ISSUER DEFAULTS IN MAKING PAYMENT OF THE
CHANGE IN CONTROL PURCHASE PRICE, INTEREST ON NOTES IN RESPECT OF WHICH A
REPURCHASE NOTICE SHALL HAVE BEEN

22


--------------------------------------------------------------------------------




SUBMITTED AND NOT WITHDRAWN WILL CEASE TO ACCRUE ON AND AFTER THE CHANGE IN
CONTROL REPURCHASE DATE; AND

(11)         STATE THE CUSIP NUMBER OF THE NOTES, IF CUSIP NUMBERS ARE THEN IN
USE.

An Issuer Repurchase Notice may be given by the Issuer or, at the Issuer’s
request, the Trustee shall give such Issuer Repurchase Notice in the Issuer’s
name and at the Issuer’s expense; provided that the text of the Issuer
Repurchase Notice shall be prepared by the Issuer.

If any of the Notes is represented by a Global Note, then the Issuer will modify
such notice to the extent necessary to accord with the applicable procedures of
the Depositary that apply to the repurchase of Global Notes.


(B)           THE ISSUER WILL, TO THE EXTENT APPLICABLE, COMPLY WITH THE
PROVISIONS OF RULE 13E-4 AND RULE 14E-1 (OR ANY SUCCESSOR PROVISION) UNDER THE
EXCHANGE ACT THAT MAY BE APPLICABLE AT THE TIME OF THE REPURCHASE OF THE NOTES,
FILE THE RELATED SCHEDULE TO (OR ANY SUCCESSOR SCHEDULE, FORM OR REPORT) UNDER
THE EXCHANGE ACT AND COMPLY WITH ALL OTHER APPLICABLE FEDERAL AND STATE
SECURITIES LAWS IN CONNECTION WITH THE REPURCHASE OF THE NOTES.


SECTION 3.08.  WITHDRAWAL OF REPURCHASE NOTICE.  A REPURCHASE NOTICE MAY BE
WITHDRAWN, IN WHOLE OR IN PART, BY MEANS OF A WRITTEN NOTICE OF WITHDRAWAL
DELIVERED TO THE OFFICE OF THE PAYING AGENT AT ANY TIME PRIOR TO THE CLOSE OF
BUSINESS ON THE THIRD BUSINESS DAY PRIOR TO A CHANGE IN CONTROL REPURCHASE
DATE.  SUCH NOTICE OF WITHDRAWAL MUST SPECIFY:


(A)           THE NAME OF THE HOLDER;


(B)           THE CERTIFICATE NUMBER(S) OF ALL WITHDRAWN NOTES IN CERTIFICATED
FORM;


(C)           THE PRINCIPAL AMOUNT OF NOTES WITH RESPECT TO WHICH SUCH NOTICE OF
WITHDRAWAL IS BEING SUBMITTED, WHICH MUST BE AN INTEGRAL MULTIPLE OF $1,000; AND


(D)           THE PRINCIPAL AMOUNT OF NOTES, IF ANY, WHICH REMAINS SUBJECT TO
THE ORIGINAL REPURCHASE NOTICE, WHICH MUST BE AN INTEGRAL MULTIPLE OF $1,000.

Any withdrawal notice provided in respect of a beneficial interest in a Global
Note shall be required to comply with the applicable procedures of the
Depositary.


SECTION 3.09.  DEPOSIT OF REPURCHASE PRICE.


(A)           PRIOR TO 11:00 A.M., NEW YORK CITY TIME, ON THE CHANGE IN CONTROL
REPURCHASE DATE, THE ISSUER SHALL DEPOSIT WITH THE PAYING AGENT OR, IF THE
ISSUER IS ACTING AS THE PAYING AGENT, SHALL SEGREGATE AND HOLD IN TRUST AS
PROVIDED IN SECTION 4.04 AN AMOUNT OF CASH (IN IMMEDIATELY AVAILABLE FUNDS IF
DEPOSITED ON THE CHANGE IN CONTROL REPURCHASE DATE), SUFFICIENT TO PAY THE
AGGREGATE CHANGE IN CONTROL PURCHASE PRICE OF ALL THE NOTES OR PORTIONS THEREOF
THAT ARE TO BE REPURCHASED AS OF THE CHANGE IN CONTROL REPURCHASE DATE.


(B)           IF ON THE CHANGE IN CONTROL REPURCHASE DATE THE PAYING AGENT HOLDS
MONEY SUFFICIENT TO PAY THE CHANGE IN CONTROL PURCHASE PRICE OF THE NOTES THAT
HOLDERS HAVE ELECTED TO

23


--------------------------------------------------------------------------------





REQUIRE THE ISSUER TO REPURCHASE IN ACCORDANCE WITH SECTION 3.05 THEN, ON AND
AFTER THE CHANGE IN CONTROL REPURCHASE DATE SUCH NOTES WILL CEASE TO BE
OUTSTANDING, INTEREST WILL CEASE TO ACCRUE WITH RESPECT TO SUCH NOTES AND ALL
OTHER RIGHTS OF THE HOLDERS OF SUCH NOTES WILL TERMINATE, OTHER THAN THE RIGHT
TO RECEIVE THE CHANGE IN CONTROL PURCHASE PRICE.  SUCH WILL BE THE CASE WHETHER
OR NOT BOOK-ENTRY TRANSFER OF THE NOTE TO THE PAYING AGENT IS MADE OR WHETHER OR
NOT NOTES IN CERTIFICATED FORM, TOGETHER WITH NECESSARY ENDORSEMENTS, ARE
DELIVERED TO THE PAYING AGENT.


SECTION 3.10.  NOTES REPURCHASED IN PART.  UPON PRESENTATION OF ANY NOTE
REPURCHASED ONLY IN PART, THE ISSUER SHALL EXECUTE AND THE TRUSTEE SHALL
AUTHENTICATE AND MAKE AVAILABLE FOR DELIVERY TO THE HOLDER THEREOF, AT THE
EXPENSE OF THE ISSUER, A NEW NOTE OR NOTES, OF ANY AUTHORIZED DENOMINATION, IN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE UNREPURCHASED PORTION OF THE NOTES
PRESENTED.


SECTION 3.11.  THIRD PARTY PURCHASE.  THE ISSUER MAY ARRANGE FOR A THIRD PARTY
TO PURCHASE NOTES FOR WHICH THE ISSUER HAS RECEIVED A VALID REPURCHASE NOTICE
THAT HAS NOT BEEN PROPERLY WITHDRAWN, IN THE MANNER AND OTHERWISE IN COMPLIANCE
WITH THE REQUIREMENTS SET FORTH HEREIN AND IN THE NOTES. IF A THIRD PARTY
PURCHASES ANY NOTES UNDER SUCH CIRCUMSTANCES, THEN INTEREST WILL CONTINUE TO
ACCRUE ON THE NOTES AND SUCH NOTES WILL CONTINUE TO BE OUTSTANDING AFTER THE
CHANGE IN CONTROL REPURCHASE DATE FOR ALL PURPOSES OF THE INDENTURE AND WILL BE
FUNGIBLE WITH ALL OTHER NOTES THEN OUTSTANDING.


SECTION 3.12.  REPAYMENT TO THE ISSUER.  SUBJECT TO SECTION 11.04, THE PAYING
AGENT SHALL RETURN TO THE ISSUER ANY CASH THAT REMAINS UNCLAIMED, TOGETHER WITH
INTEREST, IF ANY, THEREON, HELD BY THEM FOR THE PAYMENT OF THE CHANGE IN CONTROL
PURCHASE PRICE; PROVIDED THAT TO THE EXTENT THAT THE AGGREGATE AMOUNT OF CASH
DEPOSITED BY THE ISSUER PURSUANT TO SECTION 3.09 EXCEEDS THE AGGREGATE CHANGE IN
CONTROL PURCHASE PRICE OF THE NOTES OR PORTIONS THEREOF WHICH THE ISSUER IS
OBLIGATED TO REPURCHASE AS OF THE CHANGE IN CONTROL REPURCHASE DATE, THEN,
UNLESS OTHERWISE AGREED IN WRITING WITH THE ISSUER, PROMPTLY AFTER THE SECOND
BUSINESS DAY FOLLOWING THE CHANGE IN CONTROL REPURCHASE DATE, THE PAYING AGENT
SHALL RETURN ANY SUCH EXCESS TO THE ISSUER, TOGETHER WITH INTEREST, IF ANY,
THEREON.


ARTICLE 4


PARTICULAR COVENANTS OF THE ISSUER


SECTION 4.01.  PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST.  THE ISSUER COVENANTS
AND AGREES THAT IT WILL DULY AND PUNCTUALLY PAY OR CAUSE TO BE PAID WHEN DUE THE
PRINCIPAL OF (INCLUDING THE REDEMPTION PRICE UPON REDEMPTION OR THE CHANGE IN
CONTROL PURCHASE PRICE UPON REPURCHASE, IN EACH CASE PURSUANT TO ARTICLE 3), AND
INTEREST ON, EACH OF THE NOTES AT THE PLACES, AT THE RESPECTIVE TIMES AND IN THE
MANNER PROVIDED HEREIN AND IN THE NOTES.


SECTION 4.02.  MAINTENANCE OF OFFICE OR AGENCY.  THE ISSUER WILL MAINTAIN AN
OFFICE OR AGENCY IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, WHERE THE
NOTES MAY BE SURRENDERED FOR REGISTRATION OF TRANSFER OR EXCHANGE OR FOR
PRESENTATION FOR PAYMENT OR FOR CONVERSION, REDEMPTION OR REPURCHASE AND WHERE
NOTICES AND DEMANDS TO OR UPON THE ISSUER IN RESPECT OF THE NOTES AND THIS
INDENTURE MAY BE SERVED.  AS OF THE DATE OF THIS INDENTURE, SUCH OFFICE SHALL BE
THE U.S. BANK, CORPORATE TRUST SERVICES, 16TH FLOOR, 100 WALL STREET, NEW YORK,
NEW YORK 10005, AND, AT ANY OTHER TIME, AT SUCH OTHER ADDRESS AS THE TRUSTEE MAY
DESIGNATE FROM

24


--------------------------------------------------------------------------------





TIME TO TIME BY NOTICE TO THE ISSUER.  THE ISSUER WILL GIVE PROMPT WRITTEN
NOTICE TO THE TRUSTEE OF THE LOCATION, AND ANY CHANGE IN THE LOCATION, OF SUCH
OFFICE OR AGENCY NOT DESIGNATED OR APPOINTED BY THE TRUSTEE.  IF AT ANY TIME THE
ISSUER SHALL FAIL TO MAINTAIN ANY SUCH REQUIRED OFFICE OR AGENCY OR SHALL FAIL
TO FURNISH THE TRUSTEE WITH THE ADDRESS THEREOF, SUCH PRESENTATIONS, SURRENDERS,
NOTICES AND DEMANDS MAY BE MADE OR SERVED AT THE CORPORATE TRUST OFFICE.

The Issuer may also from time to time designate co-registrars and one or more
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations.  The
Issuer will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

The Issuer hereby initially designates the Trustee as Paying Agent, Note
Registrar, Custodian and Conversion Agent and the Corporate Trust Office shall
be considered as one such office or agency of the Issuer for each of the
aforesaid purposes.

So long as the Trustee is the Note Registrar, the Trustee agrees to mail, or
cause to be mailed, the notices set forth in Section 7.10(a) and the third
paragraph of Section 7.11.  If co-registrars have been appointed in accordance
with this Section, the Trustee shall mail such notices only to the Issuer and
the holders of Notes it can identify from its records.


SECTION 4.03.  APPOINTMENTS TO FILL VACANCIES IN TRUSTEE’S OFFICE.  THE ISSUER,
WHENEVER NECESSARY TO AVOID OR FILL A VACANCY IN THE OFFICE OF TRUSTEE, WILL
APPOINT, UPON THE TERMS AND CONDITIONS AND OTHERWISE AS PROVIDED IN SECTION
7.10, A TRUSTEE, SO THAT THERE SHALL AT ALL TIMES BE A TRUSTEE HEREUNDER.


SECTION 4.04.  PROVISIONS AS TO PAYING AGENT.


(A)           IF THE ISSUER SHALL APPOINT A PAYING AGENT OTHER THAN THE TRUSTEE,
OR IF THE TRUSTEE SHALL APPOINT SUCH A PAYING AGENT, THE ISSUER WILL CAUSE SUCH
PAYING AGENT TO EXECUTE AND DELIVER TO THE TRUSTEE AN INSTRUMENT IN WHICH SUCH
AGENT SHALL AGREE WITH THE TRUSTEE, SUBJECT TO THE PROVISIONS OF THIS SECTION
4.04:

(1)           THAT IT WILL HOLD ALL SUMS HELD BY IT AS SUCH AGENT FOR THE
PAYMENT OF THE PRINCIPAL OF, OR INTEREST ON, THE NOTES (WHETHER SUCH SUMS HAVE
BEEN PAID TO IT BY THE ISSUER OR BY ANY OTHER OBLIGOR ON THE NOTES) IN TRUST FOR
THE BENEFIT OF THE HOLDERS OF THE NOTES;

(2)           THAT IT WILL GIVE THE TRUSTEE NOTICE OF ANY FAILURE BY THE ISSUER
(OR BY ANY OTHER OBLIGOR ON THE NOTES) TO MAKE ANY PAYMENT OF THE PRINCIPAL OF,
OR INTEREST ON, THE NOTES WHEN THE SAME SHALL BE DUE AND PAYABLE; AND

(3)           THAT AT ANY TIME DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
UPON REQUEST OF THE TRUSTEE, IT WILL FORTHWITH PAY TO THE TRUSTEE ALL SUMS SO
HELD IN TRUST.

The Issuer shall, on or before each due date of the principal of, or interest
on, the Notes, deposit with the Paying Agent a sum (in funds which are
immediately available on the due date for such payment) sufficient to pay such
principal, or interest and (unless such Paying Agent is

25


--------------------------------------------------------------------------------




the Trustee) the Issuer will promptly notify the Trustee of any failure to take
such action; provided that if such deposit is made on the due date, such deposit
shall be received by the Paying Agent by 11:00 a.m. New York City time, on such
date.


(B)           IF THE ISSUER SHALL ACT AS ITS OWN PAYING AGENT, IT WILL, ON OR
BEFORE EACH DUE DATE OF THE PRINCIPAL OF, OR INTEREST ON, THE NOTES, SET ASIDE,
SEGREGATE AND HOLD IN TRUST FOR THE BENEFIT OF THE HOLDERS OF THE NOTES A SUM
SUFFICIENT TO PAY SUCH PRINCIPAL AND INTEREST SO BECOMING DUE AND WILL PROMPTLY
NOTIFY THE TRUSTEE OF ANY FAILURE TO TAKE SUCH ACTION AND OF ANY FAILURE BY THE
ISSUER (OR ANY OTHER OBLIGOR UNDER THE NOTES) TO MAKE ANY PAYMENT OF THE
PRINCIPAL OF, OR INTEREST ON, THE NOTES WHEN THE SAME SHALL BECOME DUE AND
PAYABLE.


(C)           ANYTHING IN THIS SECTION 4.04 TO THE CONTRARY NOTWITHSTANDING, THE
ISSUER MAY, AT ANY TIME, FOR THE PURPOSE OF OBTAINING A SATISFACTION AND
DISCHARGE OF THIS INDENTURE, OR FOR ANY OTHER REASON, PAY OR CAUSE TO BE PAID TO
THE TRUSTEE ALL SUMS HELD IN TRUST BY THE ISSUER OR ANY PAYING AGENT HEREUNDER
AS REQUIRED BY THIS SECTION 4.04, SUCH SUMS TO BE HELD BY THE TRUSTEE UPON THE
TRUSTS HEREIN CONTAINED AND UPON SUCH PAYMENT BY THE ISSUER OR ANY PAYING AGENT
TO THE TRUSTEE, THE ISSUER OR SUCH PAYING AGENT SHALL BE RELEASED FROM ALL
FURTHER LIABILITY WITH RESPECT TO SUCH SUMS.


(D)           ANYTHING IN THIS SECTION 4.04 TO THE CONTRARY NOTWITHSTANDING, THE
AGREEMENT TO HOLD SUMS IN TRUST AS PROVIDED IN THIS SECTION 4.04 IS SUBJECT TO
SECTION 11.02 AND SECTION 11.03.

The Trustee shall not be responsible for the actions of any other Paying Agents
(including the Issuer if acting as its own Paying Agent) and shall have no
control of any funds held by such other Paying Agents.


SECTION 4.05.  EXISTENCE.  SUBJECT TO ARTICLE 10, THE ISSUER WILL DO OR CAUSE TO
BE DONE ALL THINGS NECESSARY TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS
EXISTENCE AND RIGHTS (CHARTER AND STATUTORY); PROVIDED THAT THE ISSUER SHALL NOT
BE REQUIRED TO PRESERVE ANY SUCH RIGHT IF THE ISSUER SHALL DETERMINE THAT THE
PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF ITS BUSINESS AND
THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO THE
NOTEHOLDERS.


SECTION 4.06.  [INTENTIONALLY OMITTED]


SECTION 4.07.  RULE 144A INFORMATION REQUIREMENT.  WITHIN THE PERIOD PRIOR TO
THE EXPIRATION OF THE HOLDING PERIOD APPLICABLE TO SALES THEREOF UNDER RULE
144(K) UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION), THE ISSUER
COVENANTS AND AGREES THAT IT SHALL, DURING ANY PERIOD IN WHICH IT IS NOT SUBJECT
TO SECTION 13 OR 15(D) UNDER THE EXCHANGE ACT, MAKE AVAILABLE TO ANY HOLDER OR
BENEFICIAL HOLDER OF NOTES OR ANY SHARES OF COMMON STOCK ISSUED UPON CONVERSION
THEREOF WHICH CONTINUE TO BE RESTRICTED SECURITIES IN CONNECTION WITH ANY SALE
THEREOF AND ANY PROSPECTIVE PURCHASER OF NOTES OR SUCH SHARES OF COMMON STOCK
DESIGNATED BY SUCH HOLDER OR BENEFICIAL HOLDER, THE INFORMATION REQUIRED
PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT UPON THE REQUEST OF ANY
HOLDER OR BENEFICIAL HOLDER OF THE NOTES OR SUCH SHARES OF COMMON STOCK, ALL TO
THE EXTENT REQUIRED TO ENABLE SUCH HOLDER OR BENEFICIAL HOLDER TO SELL ITS NOTES
OR SHARES OF COMMON STOCK WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN
THE LIMITATION OF THE EXEMPTION PROVIDED BY RULE 144A.

26


--------------------------------------------------------------------------------





SECTION 4.08.  STAY, EXTENSION AND USURY LAWS.  THE ISSUER COVENANTS (TO THE
EXTENT THAT IT MAY LAWFULLY DO SO) THAT IT SHALL NOT AT ANY TIME INSIST UPON,
PLEAD, OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF,
ANY STAY, EXTENSION OR USURY LAW OR OTHER LAW WHICH WOULD PROHIBIT OR FORGIVE
THE ISSUER FROM PAYING ALL OR ANY PORTION OF THE PRINCIPAL, PREMIUM, IF ANY, OR
INTEREST ON THE NOTES AS CONTEMPLATED HEREIN, WHEREVER ENACTED, NOW OR AT ANY
TIME HEREAFTER IN FORCE, OR WHICH MAY AFFECT THE COVENANTS OR THE PERFORMANCE OF
THIS INDENTURE AND THE ISSUER (TO THE EXTENT IT MAY LAWFULLY DO SO) HEREBY
EXPRESSLY WAIVES ALL BENEFIT OR ADVANTAGE OF ANY SUCH LAW, AND COVENANTS THAT IT
WILL NOT, BY RESORT TO ANY SUCH LAW, HINDER, DELAY OR IMPEDE THE EXECUTION OF
ANY POWER HEREIN GRANTED TO THE TRUSTEE, BUT WILL SUFFER AND PERMIT THE
EXECUTION OF EVERY SUCH POWER AS THOUGH NO SUCH LAW HAD BEEN ENACTED.


SECTION 4.09.  COMPLIANCE CERTIFICATE.  THE ISSUER SHALL DELIVER TO THE TRUSTEE,
WITHIN ONE HUNDRED TWENTY (120) CALENDAR DAYS AFTER THE END OF EACH FISCAL YEAR
OF THE ISSUER, A CERTIFICATE SIGNED BY ANY OF THE PRINCIPAL EXECUTIVE OFFICER,
PRINCIPAL FINANCIAL OFFICER OR PRINCIPAL ACCOUNTING OFFICER OF THE ISSUER,
STATING WHETHER OR NOT TO THE KNOWLEDGE OF THE SIGNER THEREOF THE ISSUER IS IN
DEFAULT IN THE PERFORMANCE AND OBSERVANCE OF ANY OF THE TERMS, PROVISIONS AND
CONDITIONS OF THIS INDENTURE (WITHOUT REGARD TO ANY PERIOD OF GRACE OR
REQUIREMENT OF NOTICE PROVIDED HEREUNDER) AND, IF THE ISSUER SHALL BE IN
DEFAULT, SPECIFYING ALL SUCH DEFAULTS AND THE NATURE AND THE STATUS THEREOF OF
WHICH THE SIGNER MAY HAVE KNOWLEDGE.

The Issuer will deliver to the Trustee, promptly upon becoming aware of (i) any
default in the performance or observance of any covenant, agreement or condition
contained in this Indenture, or (ii) any Event of Default, an Officers’
Certificate specifying with particularity such default or Event of Default and
further stating what action the Issuer has taken, is taking or proposes to take
with respect thereto.

Any notice required to be given under this Section 4.09 shall be delivered to a
Responsible Officer of the Trustee at its Corporate Trust Office.


SECTION 4.10.  ADDITIONAL INTEREST NOTICE.  IN THE EVENT THAT THE ISSUER IS
REQUIRED TO PAY ADDITIONAL INTEREST TO HOLDERS OF NOTES PURSUANT TO THE
REGISTRATION RIGHTS AGREEMENT, THE ISSUER WILL PROVIDE WRITTEN NOTICE
(“ADDITIONAL INTEREST NOTICE”) TO THE TRUSTEE OF ITS OBLIGATION TO PAY
ADDITIONAL INTEREST NO LATER THAN FIFTEEN (15) CALENDAR DAYS PRIOR TO THE
PROPOSED PAYMENT DATE FOR ADDITIONAL INTEREST, AND THE ADDITIONAL INTEREST
NOTICE SHALL SET FORTH THE AMOUNT OF ADDITIONAL INTEREST TO BE PAID BY THE
ISSUER ON SUCH PAYMENT DATE.  THE TRUSTEE SHALL NOT AT ANY TIME BE UNDER ANY
DUTY OR RESPONSIBILITY TO ANY HOLDER OF NOTES TO DETERMINE THE ADDITIONAL
INTEREST, OR WITH RESPECT TO THE NATURE, EXTENT OR CALCULATION OF THE AMOUNT OF
ADDITIONAL INTEREST WHEN MADE, OR WITH RESPECT TO THE METHOD EMPLOYED IN SUCH
CALCULATION OF THE ADDITIONAL INTEREST.


ARTICLE 5
NOTEHOLDERS’ LISTS AND REPORTS BY THE ISSUER AND THE TRUSTEE


SECTION 5.01.  NOTEHOLDERS’ LISTS.  THE ISSUER COVENANTS AND AGREES THAT IT WILL
FURNISH OR CAUSE TO BE FURNISHED TO THE TRUSTEE, SEMI-ANNUALLY, NOT MORE THAN
FIFTEEN (15) CALENDAR DAYS AFTER EACH JANUARY 1 AND JULY 1 IN EACH YEAR
BEGINNING WITH JANUARY 1, 2007, AND AT SUCH OTHER TIMES AS THE TRUSTEE MAY
REASONABLY REQUEST IN WRITING, WITHIN THIRTY (30) CALENDAR DAYS AFTER RECEIPT BY
THE ISSUER OF ANY SUCH REQUEST (OR SUCH LESSER TIME AS THE TRUSTEE MAY
REASONABLY

27


--------------------------------------------------------------------------------





REQUEST IN ORDER TO ENABLE IT TO TIMELY PROVIDE ANY NOTICE TO BE PROVIDED BY IT
HEREUNDER), A LIST IN SUCH FORM AS THE TRUSTEE MAY REASONABLY REQUIRE OF THE
NAMES AND ADDRESSES OF THE HOLDERS OF NOTES AS OF A DATE NOT MORE THAN FIFTEEN
(15) CALENDAR DAYS (OR SUCH OTHER DATE AS THE TRUSTEE MAY REASONABLY REQUEST IN
ORDER TO SO PROVIDE ANY SUCH NOTICES) PRIOR TO THE TIME SUCH INFORMATION IS
FURNISHED, EXCEPT THAT NO SUCH LIST NEED BE FURNISHED BY THE ISSUER TO THE
TRUSTEE SO LONG AS THE TRUSTEE IS ACTING AS THE SOLE NOTE REGISTRAR.


SECTION 5.02.  PRESERVATION AND DISCLOSURE OF LISTS.


(A)           THE TRUSTEE SHALL PRESERVE, IN AS CURRENT A FORM AS IS REASONABLY
PRACTICABLE, ALL INFORMATION AS TO THE NAMES AND ADDRESSES OF THE HOLDERS OF
NOTES CONTAINED IN THE MOST RECENT LIST FURNISHED TO IT AS PROVIDED IN SECTION
5.01 OR MAINTAINED BY THE TRUSTEE IN ITS CAPACITY AS NOTE REGISTRAR OR
CO-REGISTRAR IN RESPECT OF THE NOTES, IF SO ACTING.  THE TRUSTEE MAY DESTROY ANY
LIST FURNISHED TO IT AS PROVIDED IN SECTION 5.01 UPON RECEIPT OF A NEW LIST SO
FURNISHED.


(B)           THE RIGHTS OF NOTEHOLDERS TO COMMUNICATE WITH OTHER HOLDERS OF
NOTES WITH RESPECT TO THEIR RIGHTS UNDER THIS INDENTURE OR UNDER THE NOTES, AND
THE CORRESPONDING RIGHTS AND DUTIES OF THE TRUSTEE, SHALL BE AS PROVIDED BY THE
TRUST INDENTURE ACT.


(C)           EVERY NOTEHOLDER AGREES WITH THE ISSUER AND THE TRUSTEE THAT
NEITHER THE ISSUER NOR THE TRUSTEE NOR ANY AGENT OF EITHER OF THEM SHALL BE HELD
ACCOUNTABLE BY REASON OF ANY DISCLOSURE OF INFORMATION AS TO NAMES AND ADDRESSES
OF HOLDERS OF NOTES MADE PURSUANT TO THE TRUST INDENTURE ACT.


SECTION 5.03.  REPORTS BY TRUSTEE.  (A)  WITHIN SIXTY (60) CALENDAR DAYS AFTER
MAY 15 OF EACH YEAR COMMENCING WITH THE YEAR 2007, THE TRUSTEE SHALL TRANSMIT TO
HOLDERS OF NOTES SUCH REPORTS DATED AS OF MAY 15 OF THE YEAR IN WHICH SUCH
REPORTS ARE MADE CONCERNING THE TRUSTEE AND ITS ACTIONS UNDER THIS INDENTURE AS
MAY BE REQUIRED PURSUANT TO SECTION 313(A) OF THE TRUST INDENTURE ACT AT THE
TIMES AND IN THE MANNER PROVIDED PURSUANT THERETO.  IN THE EVENT THAT NO EVENTS
HAVE OCCURRED UNDER THE APPLICABLE SECTIONS OF THE TRUST INDENTURE ACT THE
TRUSTEE SHALL BE UNDER NO DUTY OR OBLIGATION TO PROVIDE SUCH REPORTS.


(B)           A COPY OF SUCH REPORT SHALL, AT THE TIME OF SUCH TRANSMISSION TO
HOLDERS OF NOTES, BE FILED BY THE TRUSTEE WITH EACH STOCK EXCHANGE AND AUTOMATED
QUOTATION SYSTEM, IF ANY, UPON WHICH THE NOTES ARE LISTED AND WITH THE ISSUER. 
THE ISSUER WILL PROMPTLY NOTIFY THE TRUSTEE IN WRITING IF THE NOTES ARE LISTED
ON ANY STOCK EXCHANGE OR AUTOMATED QUOTATION SYSTEM OR DELISTED THEREFROM.


SECTION 5.04.  REPORTS BY ISSUER.  THE ISSUER WILL FILE WITH THE TRUSTEE WITHIN
15 DAYS AFTER THE ISSUER IS REQUIRED TO FILE THE SAME WITH THE COMMISSION,
COPIES OF THE ANNUAL REPORTS AND OF THE INFORMATION, DOCUMENTS AND OTHER REPORTS
(OR COPIES OF SUCH PORTIONS OF ANY OF THE FOREGOING AS THE COMMISSION MAY
PRESCRIBE) WHICH THE ISSUER IS REQUIRED TO FILE WITH THE COMMISSION PURSUANT TO
SECTION 13 OR SECTION 15(D) OF THE EXCHANGE ACT. IF THE ISSUER IS NOT REQUIRED
TO FILE INFORMATION, DOCUMENTS OR REPORTS PURSUANT TO EITHER OF THOSE SECTIONS,
THEN IT WILL FILE WITH THE TRUSTEE AND THE COMMISSION SUCH REPORTS AS MAY BE
PRESCRIBED BY THE COMMISSION AT SUCH TIME.  DELIVERY OF SUCH REPORTS,
INFORMATION AND DOCUMENTS TO THE TRUSTEE IS FOR INFORMATIONAL PURPOSES ONLY AND
THE TRUSTEE’S RECEIPT OF SUCH SHALL NOT CONSTITUTE CONSTRUCTIVE

28


--------------------------------------------------------------------------------





NOTICE OF ANY INFORMATION CONTAINED THEREIN OR DETERMINABLE FROM INFORMATION
CONTAINED THEREIN, INCLUDING THE ISSUER’S COMPLIANCE WITH ANY OF ITS COVENANTS
HEREUNDER (AS TO WHICH THE TRUSTEE IS ENTITLED TO RELY EXCLUSIVELY ON AN
OFFICERS’ CERTIFICATE).


ARTICLE 6
REMEDIES OF THE TRUSTEE AND NOTEHOLDERS ON AN EVENT OF DEFAULT


SECTION 6.01.  EVENTS OF DEFAULT.  “EVENT OF DEFAULT,” WHEREVER USED HEREIN,
MEANS ANY ONE OF THE FOLLOWING EVENTS (WHATEVER THE REASON FOR SUCH EVENT OF
DEFAULT AND WHETHER IT SHALL BE VOLUNTARY OR INVOLUNTARY OR BE EFFECTED BY
OPERATION OF LAW OR PURSUANT TO ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR
ANY ORDER, RULE OR REGULATION OF ANY ADMINISTRATIVE OR GOVERNMENTAL BODY):


(A)           DEFAULT IN THE PAYMENT OF ANY PRINCIPAL AMOUNT OR ANY REDEMPTION
PRICE OR CHANGE IN CONTROL PURCHASE PRICE DUE WITH RESPECT TO THE NOTES WHEN THE
SAME SHALL BE DUE AND PAYABLE, WHETHER AT MATURITY, UPON REDEMPTION OR
REPURCHASE, BY ACCELERATION OR OTHERWISE; OR


(B)           DEFAULT IN THE PAYMENT OF INTEREST (INCLUDING ADDITIONAL INTEREST,
IF ANY) UNDER THE NOTES AS AND WHEN THE SAME SHALL BE DUE AND PAYABLE, AND
CONTINUANCE OF SUCH DEFAULT FOR A PERIOD OF THIRTY (30) CALENDAR DAYS; OR


(C)           DEFAULT IN THE DELIVERY WHEN DUE OF THE AMOUNTS OWING UPON
CONVERSION, WHETHER DUE IN CASH OR SHARES OF THE ISSUER’S COMMON STOCK, ON THE
TERMS SET FORTH HEREIN AND IN THE NOTES, UPON EXERCISE OF A HOLDER’S CONVERSION
RIGHT IN ACCORDANCE WITH ARTICLE 13; OR


(D)           FAILURE BY THE ISSUER TO PROVIDE AN ISSUER REPURCHASE NOTICE AFTER
THE OCCURRENCE OF A CHANGE IN CONTROL WITHIN THE TIME PERIOD REQUIRED BY SECTION
3.05(B); OR


(E)           FAILURE ON THE PART OF THE ISSUER TO COMPLY WITH ANY OTHER TERM,
COVENANT OR AGREEMENT IN THE NOTES OR IN THIS INDENTURE (OTHER THAN A COVENANT
OR AGREEMENT A DEFAULT IN WHOSE PERFORMANCE OR WHOSE BREACH IS ELSEWHERE IN THIS
SECTION 6.01 SPECIFICALLY DEALT WITH) AND SUCH FAILURE CONTINUES FOR A PERIOD OF
THIRTY (30) CALENDAR DAYS AFTER THE DATE ON WHICH WRITTEN NOTICE OF SUCH
FAILURE, REQUIRING THE ISSUER TO REMEDY THE SAME, SHALL HAVE BEEN GIVEN TO THE
ISSUER BY THE TRUSTEE, OR TO THE ISSUER AND A RESPONSIBLE OFFICER OF THE TRUSTEE
BY THE HOLDERS OF NOT LESS THAN TWENTY-FIVE PERCENT (25%) IN AGGREGATE PRINCIPAL
AMOUNT OF THE NOTES AT THE TIME OUTSTANDING; OR


(F)            DEFAULT IN THE PAYMENT OF PRINCIPAL WHEN DUE, OR RESULTING IN
ACCELERATION OF, OTHER INDEBTEDNESS OF THE ISSUER OR ANY SIGNIFICANT SUBSIDIARY
OF THE ISSUER FOR BORROWED MONEY WHERE THE AGGREGATE PRINCIPAL AMOUNT WITH
RESPECT TO WHICH THE DEFAULT OR ACCELERATION HAS OCCURRED EXCEEDS $50.0 MILLION
AND SUCH INDEBTEDNESS HAS NOT BEEN DISCHARGED, OR SUCH DEFAULT IN PAYMENT OR
ACCELERATION HAS NOT BEEN CURED OR RESCINDED, PRIOR TO WRITTEN NOTICE OF SUCH
FAILURE TO THE ISSUER BY THE TRUSTEE OR TO THE ISSUER AND THE TRUSTEE BY HOLDERS
OF NOT LESS THAN TEN PERCENT (10%) IN AGGREGATE PRINCIPAL AMOUNT OF THE NOTES
OUTSTANDING; OR


(G)           FAILURE BY THE ISSUER OR ANY OF ITS SUBSIDIARIES TO PAY FINAL
JUDGMENTS ENTERED BY A COURT OR COURTS OF COMPETENT JURISDICTION AGGREGATING IN
EXCESS OF $50.0 MILLION, WHICH

29


--------------------------------------------------------------------------------





JUDGMENTS ARE NOT PAID, DISCHARGED OR STAYED FOR A PERIOD OF THIRTY (30)
CALENDAR DAYS AFTER SUCH JUDGMENTS BECOME FINAL AND NON-APPEALABLE; OR


(H)           THE ISSUER OR ANY SIGNIFICANT SUBSIDIARY OF THE ISSUER PURSUANT TO
OR UNDER OR WITHIN MEANING OF ANY BANKRUPTCY LAW:

(I)            COMMENCES A VOLUNTARY CASE OR PROCEEDING SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS OR SEEKING THE
APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR
OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY; OR

(II)           CONSENTS TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR TAKING
POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE OR OTHER PROCEEDING
COMMENCED AGAINST IT; OR

(III)          CONSENTS TO THE APPOINTMENT OF A CUSTODIAN OF IT OR FOR ALL OR
SUBSTANTIALLY OF ITS PROPERTY; OR

(IV)          MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR


(I)            AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED
AGAINST THE ISSUER OR ANY SIGNIFICANT SUBSIDIARY OF THE ISSUER SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS
UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT
OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR
OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND SUCH
INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A
PERIOD OF SIXTY (60) CALENDAR DAYS; OR


(J)            A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT:

(I)            IS FOR RELIEF AGAINST THE ISSUER OR ANY SIGNIFICANT SUBSIDIARY OF
THE ISSUER IN AN INVOLUNTARY CASE OR PROCEEDING; OR

(II)           APPOINTS A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL OF THE ISSUER OR ANY SIGNIFICANT SUBSIDIARY OF THE ISSUER OR
ANY SUBSTANTIAL PART OF THEIR RESPECTIVE PROPERTIES; OR

(III)          ORDERS THE LIQUIDATION OF THE ISSUER OR ANY SIGNIFICANT
SUBSIDIARY OF THE ISSUER;

and, in each case in this clause (j), the order or decree remains unstayed and
in effect for sixty (60) calendar days.

If an Event of Default (other than an Event of Default specified in Section
6.01(h), 6.01(i) and 6.01(j)) with respect to the Issuer) shall occur and be
continuing, unless the principal of all of the Notes shall have already become
due and payable, either the Trustee or the holders of at least twenty-five
percent (25%) in aggregate principal amount of the Notes then outstanding, by
notice in writing to the Issuer (and to the Trustee if given by Noteholders),
may declare the principal of, and interest (including Additional Interest, if
any) accrued and unpaid on, all the

30


--------------------------------------------------------------------------------




Notes to be immediately due and payable, and upon any such declaration the same
shall be immediately due and payable.

If an Event of Default specified in Section 6.01(h), 6.01(i) or 6.01(j) occurs
with respect to the Issuer, the principal of, and interest (including Additional
Interest, if any) accrued and unpaid on, all the Notes shall be immediately and
automatically due and payable without necessity of further action.

If, at any time after the principal of and interest on the Notes shall have been
so declared due and payable, and before any judgment or decree for the payment
of the monies due shall have been obtained or entered as hereinafter provided,
holders of a majority in aggregate principal amount of the Notes then
outstanding on behalf of the holders of all of the Notes then outstanding, by
written notice to the Issuer and to the Trustee, may waive all defaults or
Events of Default and rescind and annul such declaration and its consequences
subject to Section 6.07 if:  (a) such rescission would not conflict with any
judgment or decree of a court of competent jurisdiction; (b) interest on overdue
installments of interest (including Additional Interest, if any) (to the extent
that payment of such interest is lawful) and on overdue principal, which has
become due otherwise than by such declaration of acceleration, has been paid;
(c) the Issuer has paid the Trustee its reasonable compensation and reimbursed
the Trustee for its expenses, disbursements and advances pursuant to Section
7.06; and (d) all Events of Default, other than the nonpayment of the principal
amount and any accrued and unpaid interest that has become due solely because of
such acceleration, have been cured or waived.  No such rescission and annulment
shall extend to or shall affect any subsequent default or Event of Default, or
shall impair any right consequent thereon.  The Issuer shall notify in writing a
Responsible Officer of the Trustee, promptly upon becoming aware thereof, of any
Event of Default, as provided in Section 4.09.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such waiver or rescission and annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Issuer, the holders of Notes, and the Trustee shall be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Issuer, the holders of Notes, and the Trustee shall continue as
though no such proceeding had been taken.


SECTION 6.02.  PAYMENTS OF NOTES ON DEFAULT; SUIT THEREFOR.  THE ISSUER
COVENANTS THAT IN THE CASE OF AN EVENT OF DEFAULT PURSUANT TO SECTION 6.01(A) OR
6.01(B), UPON DEMAND OF THE TRUSTEE, THE ISSUER WILL PAY TO THE TRUSTEE, FOR THE
BENEFIT OF THE HOLDERS OF THE NOTES, (I) THE WHOLE AMOUNT THAT THEN SHALL BE DUE
AND PAYABLE ON ALL SUCH NOTES FOR PRINCIPAL OR INTEREST, AS THE CASE MAY BE,
WITH INTEREST UPON THE OVERDUE PRINCIPAL AND PREMIUM, IF ANY, AND (TO THE EXTENT
THAT PAYMENT OF SUCH INTEREST IS ENFORCEABLE UNDER APPLICABLE LAW) UPON THE
OVERDUE INSTALLMENTS OF ACCRUED AND UNPAID INTEREST AT THE RATE BORNE BY THE
NOTES, PLUS 1%, FROM THE REQUIRED PAYMENT DATE AND, (II) IN ADDITION THERETO,
ANY AMOUNTS DUE THE TRUSTEE UNDER SECTION 7.06.  UNTIL SUCH DEMAND BY THE
TRUSTEE, THE ISSUER MAY PAY THE PRINCIPAL OF AND INTEREST ON THE NOTES TO THE
REGISTERED HOLDERS, WHETHER OR NOT THE NOTES ARE OVERDUE.

31


--------------------------------------------------------------------------------




In case the Issuer shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any actions or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceeding to judgment or final decree, and may enforce any such
judgment or final decree against the Issuer or any other obligor on the Notes
and collect in the manner provided by law out of the property of the Issuer or
any other obligor on the Notes wherever situated the monies adjudged or decreed
to be payable.

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Issuer or any other obligor on the Notes under any
Bankruptcy Law, or any other applicable law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or such
other obligor, the property of the Issuer or such other obligor, or in the case
of any other judicial proceedings relative to the Issuer or such other obligor
upon the Notes, or to the creditors or property of the Issuer or such other
obligor, the Trustee, irrespective of whether the principal of the Notes shall
then be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 6.02, shall be entitled and empowered, by
intervention in such proceedings or otherwise, to file and prove a claim or
claims for the whole amount of principal and accrued and unpaid interest in
respect of the Notes, and, in case of any judicial proceedings, to file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee and of the Noteholders allowed in
such judicial proceedings relative to the Issuer or any other obligor on the
Notes, its or their creditors, or its or their property, and to collect and
receive any monies or other property payable or deliverable on any such claims,
and to distribute the same after the deduction of any amounts due the Trustee
under Section 7.06, and to take any other action with respect to such claims,
including participating as a member of any official committee of creditors, as
it reasonably deems necessary or advisable, unless prohibited by law or
applicable regulations, and any receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, custodian or similar official is hereby authorized
by each of the Noteholders to make such payments to the Trustee, and, in the
event that the Trustee shall consent to the making of such payments directly to
the Noteholders, to pay to the Trustee any amount due it for reasonable
compensation, expenses, advances and disbursements, including counsel fees and
expenses incurred by it up to the date of such distribution.  To the extent that
such payment of reasonable compensation, expenses, advances and disbursements
out of the estate in any such proceedings shall be denied for any reason,
payment of the same shall be secured by a lien on, and shall be paid out of, any
and all distributions, dividends, monies, securities and other property which
the holders of the Notes may be entitled to receive in such proceedings, whether
in liquidation or under any plan of reorganization or arrangement or otherwise.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the holders of the Notes.

32


--------------------------------------------------------------------------------




In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party), the Trustee shall be held to represent all the holders of the Notes,
and it shall not be necessary to make any holders of the Notes parties to any
such proceedings.


SECTION 6.03.  APPLICATION OF MONIES COLLECTED BY TRUSTEE.  ANY MONIES COLLECTED
BY THE TRUSTEE PURSUANT TO THIS ARTICLE 6, SHALL BE APPLIED, IN THE FOLLOWING
ORDER, AT THE DATE OR DATES FIXED BY THE TRUSTEE FOR THE DISTRIBUTION OF SUCH
MONIES, UPON PRESENTATION OF THE SEVERAL NOTES, AND STAMPING THEREON THE
PAYMENT, IF ONLY PARTIALLY PAID, AND UPON SURRENDER THEREOF, IF FULLY PAID:

FIRST:  To the payment of all amounts due the Trustee under Section 7.06;

SECOND:  In case the principal of the outstanding Notes shall not have become
due and be unpaid, to the payment of accrued and unpaid interest, if any, on the
Notes in default in the order of the maturity of the installments of such
interest, with interest (to the extent that such interest has been collected by
the Trustee) as provided in Section 6.02 upon the overdue installments of
interest at the annual rate borne by the Notes plus 1%, such payments to be made
ratably to the Persons entitled thereto;

THIRD:  In case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount then
owing and unpaid upon the Notes for principal and interest, with interest on the
overdue principal and (to the extent that such interest has been collected by
the Trustee) upon overdue installments of accrued and unpaid interest, as
provided in Section 6.02, and in case such monies shall be insufficient to pay
in full the whole amounts so due and unpaid upon the Notes, then to the payment
of such principal and interest without preference or priority of principal over
interest, or of interest over principal, or of any installment of interest over
any other installment of interest, or of any Note over any other Note, ratably
to the aggregate of such principal and accrued and unpaid interest; and

FOURTH:  To the payment of the remainder, if any, to the Issuer or any other
Person lawfully entitled thereto.


SECTION 6.04.  PROCEEDINGS BY NOTEHOLDER.  NO HOLDER OF ANY NOTE SHALL HAVE ANY
RIGHT BY VIRTUE OF OR BY REFERENCE TO ANY PROVISION OF THIS INDENTURE TO
INSTITUTE ANY SUIT, ACTION OR PROCEEDING IN EQUITY OR AT LAW UPON OR UNDER OR
WITH RESPECT TO THIS INDENTURE, OR FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL, OR FOR ANY OTHER REMEDY
HEREUNDER, EXCEPT IN THE CASE OF A DEFAULT IN THE PAYMENT OF PRINCIPAL OF, OR
INTEREST ON, THE NOTES, UNLESS (A) SUCH HOLDER PREVIOUSLY SHALL HAVE GIVEN TO
THE TRUSTEE WRITTEN NOTICE OF AN EVENT OF DEFAULT AND OF THE CONTINUANCE
THEREOF, AS HEREINBEFORE PROVIDED, (B) THE HOLDERS OF AT LEAST TWENTY-FIVE
PERCENT (25%) IN AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING SHALL
HAVE MADE WRITTEN REQUEST UPON THE TRUSTEE TO INSTITUTE SUCH ACTION, SUIT OR
PROCEEDING IN ITS OWN NAME AS TRUSTEE HEREUNDER AND SHALL HAVE OFFERED TO THE
TRUSTEE SUCH REASONABLE SECURITY OR INDEMNITY AS IT MAY REQUIRE AGAINST THE
COSTS, LIABILITIES OR EXPENSES TO BE INCURRED THEREIN OR THEREBY, (C) THE
TRUSTEE FOR SIXTY (60) CALENDAR DAYS AFTER ITS RECEIPT OF SUCH NOTICE, REQUEST
AND OFFER OF INDEMNITY, SHALL HAVE NEGLECTED OR REFUSED TO INSTITUTE ANY SUCH
ACTION, SUIT OR PROCEEDING

33


--------------------------------------------------------------------------------



AND (D) NO DIRECTION INCONSISTENT WITH SUCH WRITTEN REQUEST SHALL HAVE BEEN
GIVEN TO THE TRUSTEE PURSUANT TO SECTION 6.07; IT BEING UNDERSTOOD AND INTENDED,
AND BEING EXPRESSLY COVENANTED BY THE TAKER AND HOLDER OF EVERY NOTE WITH EVERY
OTHER TAKER AND HOLDER AND THE TRUSTEE, THAT NO ONE OR MORE HOLDERS OF NOTES
SHALL HAVE ANY RIGHT IN ANY MANNER WHATEVER BY VIRTUE OF OR BY REFERENCE TO ANY
PROVISION OF THIS INDENTURE TO AFFECT, DISTURB OR PREJUDICE THE RIGHTS OF ANY
OTHER HOLDER OF NOTES, OR TO OBTAIN OR SEEK TO OBTAIN PRIORITY OVER OR
PREFERENCE TO ANY OTHER SUCH HOLDER, OR TO ENFORCE ANY RIGHT UNDER THIS
INDENTURE, EXCEPT IN THE MANNER HEREIN PROVIDED AND FOR THE EQUAL, RATABLE AND
COMMON BENEFIT OF ALL HOLDERS OF NOTES (EXCEPT AS OTHERWISE PROVIDED HEREIN). 
FOR THE PROTECTION AND ENFORCEMENT OF THIS SECTION 6.04, EACH AND EVERY
NOTEHOLDER AND THE TRUSTEE SHALL BE ENTITLED TO SUCH RELIEF AS CAN BE GIVEN
EITHER AT LAW OR IN EQUITY.

Notwithstanding any other provision of this Indenture and any provision of any
Note, the right of any holder of any Note to receive payment of the principal of
(including the redemption price or Change in Control Purchase Price upon
redemption or repurchase pursuant to Article 3) and accrued interest on such
Note, on or after the respective due dates expressed in such Note or in the
event of redemption or repurchase, or to institute suit for the enforcement of
any such payment on or after such respective dates against the Issuer shall not
be impaired or affected without the consent of such holder.

Anything contained in this Indenture or the Notes to the contrary
notwithstanding, the holder of any Note, without the consent of either the
Trustee or the holder of any other Note, in its own behalf and for its own
benefit, may enforce, and may institute and maintain any proceeding suitable to
enforce, its rights of conversion as provided herein.


SECTION 6.05.  PROCEEDINGS BY TRUSTEE.  IN CASE OF AN EVENT OF DEFAULT, THE
TRUSTEE MAY, IN ITS DISCRETION, PROCEED TO PROTECT AND ENFORCE THE RIGHTS VESTED
IN IT BY THIS INDENTURE BY SUCH APPROPRIATE JUDICIAL PROCEEDINGS AS ARE
NECESSARY TO PROTECT AND ENFORCE ANY OF SUCH RIGHTS, EITHER BY SUIT IN EQUITY OR
BY ACTION AT LAW OR BY PROCEEDING IN BANKRUPTCY OR OTHERWISE, WHETHER FOR THE
SPECIFIC ENFORCEMENT OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS INDENTURE OR
IN AID OF THE EXERCISE OF ANY POWER GRANTED IN THIS INDENTURE, OR TO ENFORCE ANY
OTHER LEGAL OR EQUITABLE RIGHT VESTED IN THE TRUSTEE BY THIS INDENTURE OR BY
LAW.


SECTION 6.06.  REMEDIES CUMULATIVE AND CONTINUING.  ALL POWERS AND REMEDIES
GIVEN BY THIS ARTICLE 6 TO THE TRUSTEE OR TO THE NOTEHOLDERS SHALL, TO THE
EXTENT PERMITTED BY LAW, BE DEEMED CUMULATIVE AND NOT EXCLUSIVE OF ANY THEREOF
OR OF ANY OTHER POWERS AND REMEDIES AVAILABLE TO THE TRUSTEE OR THE HOLDERS OF
THE NOTES, BY JUDICIAL PROCEEDINGS OR OTHERWISE, TO ENFORCE THE PERFORMANCE OR
OBSERVANCE OF THE COVENANTS AND AGREEMENTS CONTAINED IN THIS INDENTURE, AND NO
DELAY OR OMISSION OF THE TRUSTEE OR OF ANY HOLDER OF ANY OF THE NOTES TO
EXERCISE ANY RIGHT OR POWER ACCRUING UPON ANY DEFAULT OR EVENT OF DEFAULT
OCCURRING AND CONTINUING AS AFORESAID SHALL IMPAIR ANY SUCH RIGHT OR POWER, OR
SHALL BE CONSTRUED TO BE A WAIVER OF ANY SUCH DEFAULT OR ANY ACQUIESCENCE
THEREIN, AND, SUBJECT TO THE PROVISIONS OF SECTION 6.04, EVERY POWER AND REMEDY
GIVEN BY THIS ARTICLE 6 OR BY LAW TO THE TRUSTEE OR TO THE NOTEHOLDERS MAY BE
EXERCISED FROM TIME TO TIME, AND AS OFTEN AS SHALL BE DEEMED EXPEDIENT, BY THE
TRUSTEE OR BY THE NOTEHOLDERS.


SECTION 6.07.  DIRECTION OF PROCEEDINGS AND WAIVER OF DEFAULTS BY MAJORITY OF
NOTEHOLDERS.  THE HOLDERS OF NOT LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL
AMOUNT OF THE NOTES

34


--------------------------------------------------------------------------------





AT THE TIME OUTSTANDING SHALL HAVE THE RIGHT TO DIRECT THE TIME, METHOD AND
PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE TRUSTEE OR
EXERCISING ANY TRUST OR POWER CONFERRED ON THE TRUSTEE; PROVIDED THAT (A) SUCH
DIRECTION SHALL NOT BE IN CONFLICT WITH ANY RULE OF LAW OR WITH THIS INDENTURE,
(B) THE TRUSTEE MAY TAKE ANY OTHER ACTION WHICH IS NOT INCONSISTENT WITH SUCH
DIRECTION, (C) THE TRUSTEE MAY DECLINE TO TAKE ANY ACTION THAT WOULD BENEFIT
SOME NOTEHOLDER TO THE DETRIMENT OF OTHER NOTEHOLDERS AND (D) THE TRUSTEE MAY
DECLINE TO TAKE ANY ACTION THAT WOULD INVOLVE THE TRUSTEE IN PERSONAL LIABILITY.

The holders of a majority in aggregate principal amount of the Notes at the time
outstanding may, on behalf of the holders of all of the Notes, waive any past
default or Event of Default hereunder and its consequences except (i) a default
in the payment of the principal of, or interest (including Additional Interest,
if any) on, the Notes, (ii) a failure by the Issuer to convert any Notes as
required by this Indenture, (iii) a default in the payment of the redemption
price on the Redemption Date pursuant to Article 3, (iv) a default in the
payment of the Change in Control Purchase Price on the Change in Control
Repurchase Date pursuant to Article 3 or (v) a default in respect of a covenant
or provisions hereof which under Article 9 cannot be modified or amended without
the consent of the holders of all Notes then outstanding or each Note affected
thereby.

Upon any such waiver, the Issuer, the Trustee and the holders of the Notes shall
be restored to their former positions and rights hereunder; but no such waiver
shall extend to any subsequent or other default or Event of Default or impair
any right consequent thereon.  Whenever any default or Event of Default
hereunder shall have been waived as permitted by this Section 6.07, said default
or Event of Default shall for all purposes of the Notes and this Indenture be
deemed to have been cured and to be not continuing; but no such waiver shall
extend to any subsequent or other default or Event of Default or impair any
right consequent thereon.


SECTION 6.08.  NOTICE OF DEFAULTS.  THE TRUSTEE SHALL, WITHIN NINETY (90)
CALENDAR DAYS AFTER A RESPONSIBLE OFFICER OF THE TRUSTEE HAS KNOWLEDGE OF THE
OCCURRENCE OF A DEFAULT, MAIL TO ALL NOTEHOLDERS, AS THE NAMES AND ADDRESSES OF
SUCH HOLDERS APPEAR UPON THE NOTE REGISTER, NOTICE OF ALL DEFAULTS KNOWN TO A
RESPONSIBLE OFFICER, UNLESS SUCH DEFAULTS SHALL HAVE BEEN CURED OR WAIVED BEFORE
THE GIVING OF SUCH NOTICE; PROVIDED THAT EXCEPT IN THE CASE OF DEFAULT IN THE
PAYMENT OF THE PRINCIPAL OF, OR INTEREST (INCLUDING ADDITIONAL INTEREST, IF ANY)
ON, ANY OF THE NOTES, THE TRUSTEE SHALL BE PROTECTED IN WITHHOLDING SUCH NOTICE
IF AND SO LONG AS A TRUST COMMITTEE OF DIRECTORS AND/OR RESPONSIBLE OFFICERS OF
THE TRUSTEE IN GOOD FAITH DETERMINES THAT THE WITHHOLDING OF SUCH NOTICE IS IN
THE INTEREST OF THE NOTEHOLDERS.


SECTION 6.09.  UNDERTAKING TO PAY COSTS.  ALL PARTIES TO THIS INDENTURE AGREE,
AND EACH HOLDER OF ANY NOTE BY ITS ACCEPTANCE THEREOF SHALL BE DEEMED TO HAVE
AGREED, THAT ANY COURT MAY, IN ITS DISCRETION, REQUIRE, IN ANY SUIT FOR THE
ENFORCEMENT OF ANY RIGHT OR REMEDY UNDER THIS INDENTURE, OR IN ANY SUIT AGAINST
THE TRUSTEE FOR ANY ACTION TAKEN OR OMITTED BY IT AS TRUSTEE, THE FILING BY ANY
PARTY LITIGANT IN SUCH SUIT OF AN UNDERTAKING TO PAY THE COSTS OF SUCH SUIT AND
THAT SUCH COURT MAY IN ITS DISCRETION ASSESS REASONABLE COSTS, INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES, AGAINST ANY PARTY LITIGANT IN SUCH
SUIT, HAVING DUE REGARD TO THE MERITS AND GOOD FAITH OF THE CLAIMS OR DEFENSES
MADE BY SUCH PARTY LITIGANT; PROVIDED THAT THE PROVISIONS OF THIS SECTION 6.09
(TO THE EXTENT PERMITTED BY LAW) SHALL NOT APPLY TO ANY SUIT INSTITUTED BY THE
TRUSTEE, TO ANY

35


--------------------------------------------------------------------------------





SUIT INSTITUTED BY ANY NOTEHOLDER, OR GROUP OF NOTEHOLDERS, HOLDING IN THE
AGGREGATE MORE THAN TEN PERCENT IN PRINCIPAL AMOUNT OF THE NOTES AT THE TIME
OUTSTANDING DETERMINED IN ACCORDANCE WITH SECTION 8.04, OR TO ANY SUIT
INSTITUTED BY ANY NOTEHOLDER FOR THE ENFORCEMENT OF THE PAYMENT OF THE PRINCIPAL
OF, OR INTEREST ON, ANY NOTE ON OR AFTER THE DUE DATE EXPRESSED IN SUCH NOTE OR
TO ANY SUIT FOR THE ENFORCEMENT OF THE RIGHT TO CONVERT ANY NOTE IN ACCORDANCE
WITH THE PROVISIONS OF ARTICLE 13.


ARTICLE 7
THE TRUSTEE


SECTION 7.01.  DUTIES AND RESPONSIBILITIES OF TRUSTEE.  THE TRUSTEE, PRIOR TO
THE OCCURRENCE OF AN EVENT OF DEFAULT AND AFTER THE CURING OR WAIVER OF ALL
EVENTS OF DEFAULT WHICH MAY HAVE OCCURRED, UNDERTAKES TO PERFORM SUCH DUTIES AND
ONLY SUCH DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE.  IN CASE AN
EVENT OF DEFAULT HAS OCCURRED (WHICH HAS NOT BEEN CURED OR WAIVED), THE TRUSTEE
SHALL EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS INDENTURE, AND
USE THE SAME DEGREE OF CARE AND SKILL IN THEIR EXERCISE, AS A PRUDENT PERSON
WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF ITS OWN AFFAIRS.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:


(A)           PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT AND AFTER THE
CURING OR WAIVING OF ALL EVENTS OF DEFAULT WHICH MAY HAVE OCCURRED:

(I)            THE DUTIES AND OBLIGATIONS OF THE TRUSTEE SHALL BE DETERMINED
SOLELY BY THE EXPRESS PROVISIONS OF THIS INDENTURE AND THE TRUST INDENTURE ACT,
AND THE TRUSTEE SHALL NOT BE LIABLE EXCEPT FOR THE PERFORMANCE OF SUCH DUTIES
AND OBLIGATIONS AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO IMPLIED
COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AND THE TRUST
INDENTURE ACT AGAINST THE TRUSTEE; AND

(II)           IN THE ABSENCE OF BAD FAITH AND WILLFUL MISCONDUCT ON THE PART OF
THE TRUSTEE, THE TRUSTEE MAY CONCLUSIVELY RELY AS TO THE TRUTH OF THE STATEMENTS
AND THE CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY CERTIFICATES OR
OPINIONS FURNISHED TO THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS
INDENTURE; BUT, IN THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS WHICH BY ANY
PROVISIONS HEREOF ARE SPECIFICALLY REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE
TRUSTEE SHALL BE UNDER A DUTY TO EXAMINE THE SAME TO DETERMINE WHETHER OR NOT
THEY CONFORM TO THE REQUIREMENTS OF THIS INDENTURE;


(B)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER OR OFFICERS OF THE TRUSTEE, UNLESS THE
TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;


(C)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE WRITTEN
DIRECTION OF THE HOLDERS OF NOT LESS THAN A MAJORITY IN PRINCIPAL AMOUNT OF THE
NOTES AT THE TIME OUTSTANDING DETERMINED AS PROVIDED IN SECTION 8.04 RELATING TO
THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY

36


--------------------------------------------------------------------------------





AVAILABLE TO THE TRUSTEE, OR EXERCISING ANY TRUST OR POWER CONFERRED UPON THE
TRUSTEE, UNDER THIS INDENTURE;


(D)           WHETHER OR NOT THEREIN PROVIDED, EVERY PROVISION OF THIS INDENTURE
RELATING TO THE CONDUCT OR AFFECTING THE LIABILITY OF, OR AFFORDING PROTECTION
TO, THE TRUSTEE SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION;


(E)           THE TRUSTEE SHALL NOT BE LIABLE IN RESPECT OF ANY PAYMENT (AS TO
THE CORRECTNESS OF AMOUNT, ENTITLEMENT TO RECEIVE OR ANY OTHER MATTERS RELATING
TO PAYMENT) OR NOTICE EFFECTED BY THE ISSUER OR ANY PAYING AGENT (OTHER THAN THE
TRUSTEE) OR ANY RECORDS MAINTAINED BY ANY CO-REGISTRAR (OTHER THAN THE TRUSTEE)
WITH RESPECT TO THE NOTES;


(F)            IF ANY PARTY FAILS TO DELIVER A NOTICE RELATING TO AN EVENT THE
FACT OF WHICH, PURSUANT TO THIS INDENTURE, REQUIRES NOTICE TO BE SENT TO THE
TRUSTEE, THE TRUSTEE MAY CONCLUSIVELY RELY ON ITS FAILURE TO RECEIVE SUCH NOTICE
AS REASON TO ACT AS IF NO SUCH EVENT OCCURRED UNLESS A RESPONSIBLE OFFICER OF
THE TRUSTEE HAS ACTUAL KNOWLEDGE THEREOF OR UNLESS THE TRUSTEE HAS OTHERWISE
RECEIVED WRITTEN NOTICE THEREOF; AND


(G)           THE TRUSTEE SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY EVENT OF
DEFAULT HEREUNDER UNLESS A RESPONSIBLE OFFICER OF THE TRUSTEE HAS ACTUAL
KNOWLEDGE THEREOF OR UNLESS THE TRUSTEE SHALL HAVE BEEN NOTIFIED IN WRITING OF
SUCH EVENT OF DEFAULT BY THE ISSUER OR A HOLDER OF NOTES.

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there is reasonable ground for believing that the repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.


SECTION 7.02.  RELIANCE ON DOCUMENTS, OPINIONS, ETC.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 7.01:


(A)           THE TRUSTEE MAY CONCLUSIVELY RELY AND SHALL BE PROTECTED IN ACTING
UPON ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT,
NOTICE, REQUEST, CONSENT, ORDER, BOND, DEBENTURE, NOTE, COUPON OR OTHER PAPER OR
DOCUMENT (WHETHER IN ITS ORIGINAL OR FACSIMILE FORM) BELIEVED BY IT IN GOOD
FAITH TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR
PARTIES;


(B)           ANY REQUEST, DIRECTION, ORDER OR DEMAND OF THE ISSUER MENTIONED
HEREIN SHALL BE SUFFICIENTLY EVIDENCED BY AN OFFICERS’ CERTIFICATE (UNLESS OTHER
EVIDENCE IN RESPECT THEREOF BE HEREIN SPECIFICALLY PRESCRIBED); AND ANY
RESOLUTION OF THE BOARD OF DIRECTORS MAY BE EVIDENCED TO THE TRUSTEE BY A COPY
THEREOF CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE ISSUER;


(C)           THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS OWN SELECTION AND ANY
ADVICE OR OPINION OF COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND
PROTECTION IN RESPECT OF ANY ACTION TAKEN OR OMITTED BY IT HEREUNDER IN GOOD
FAITH AND IN RELIANCE ON AND IN ACCORDANCE WITH SUCH ADVICE OR OPINION OF
COUNSEL;

37


--------------------------------------------------------------------------------





(D)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST, ORDER OR
DIRECTION OF ANY OF THE NOTEHOLDERS PURSUANT TO THE PROVISIONS OF THIS
INDENTURE, UNLESS SUCH NOTEHOLDERS SHALL HAVE OFFERED TO THE TRUSTEE REASONABLE
SECURITY OR INDEMNITY REASONABLY SATISFACTORY TO IT AGAINST THE COSTS, EXPENSES
AND LIABILITIES WHICH MAY BE INCURRED THEREIN OR THEREBY;


(E)           THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND, DEBENTURE OR
OTHER PAPER OR DOCUMENT, BUT THE TRUSTEE MAY MAKE SUCH FURTHER INQUIRY OR
INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY SEE FIT, AND, IF THE TRUSTEE
SHALL DETERMINE TO MAKE SUCH FURTHER INQUIRY OR INVESTIGATION, IT SHALL BE
ENTITLED TO EXAMINE THE BOOKS, RECORDS AND PREMISES OF THE ISSUER, PERSONALLY OR
BY AGENT OR ATTORNEY;


(F)            THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS OR
ATTORNEYS AND THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR ANY MISCONDUCT OR
NEGLIGENCE ON THE PART OF ANY AGENT OR ATTORNEY APPOINTED BY IT WITH DUE CARE
HEREUNDER;


(G)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN, SUFFERED OR
OMITTED TO BE TAKEN BY IT IN GOOD FAITH AND REASONABLY BELIEVED BY IT TO BE
AUTHORIZED OR WITHIN THE DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY
THIS INDENTURE;


(H)           THE RIGHTS, PRIVILEGES, PROTECTIONS, IMMUNITIES AND BENEFITS GIVEN
TO THE TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS RIGHT TO BE INDEMNIFIED, ARE
EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE TRUSTEE IN EACH OF ITS CAPACITIES
HEREUNDER, AND EACH AGENT, CUSTODIAN AND OTHER PERSON EMPLOYED TO ACT HEREUNDER;


(I)            THE TRUSTEE MAY REQUEST THAT THE ISSUER DELIVER AN OFFICERS’
CERTIFICATE SETTING FORTH THE NAMES OF INDIVIDUALS AND/OR TITLES OF OFFICERS
AUTHORIZED AT SUCH TIME TO TAKE SPECIFIED ACTIONS PURSUANT TO THIS INDENTURE,
WHICH OFFICERS’ CERTIFICATE MAY BE SIGNED BY ANY PERSON AUTHORIZED TO SIGN AN
OFFICERS’ CERTIFICATE, INCLUDING ANY PERSON SPECIFIED AS SO AUTHORIZED IN ANY
SUCH CERTIFICATE PREVIOUSLY DELIVERED AND NOT SUPERSEDED; AND


(J)            ANY PERMISSIVE RIGHT OR AUTHORITY GRANTED TO THE TRUSTEE SHALL
NOT BE CONSTRUED AS A MANDATORY DUTY.


SECTION 7.03.  NO RESPONSIBILITY FOR RECITALS, ETC.  THE RECITALS CONTAINED
HEREIN AND IN THE NOTES (EXCEPT IN THE TRUSTEE’S CERTIFICATE OF AUTHENTICATION)
SHALL BE TAKEN AS THE STATEMENTS OF THE ISSUER, AND THE TRUSTEE ASSUMES NO
RESPONSIBILITY FOR THE CORRECTNESS OF THE SAME.  THE TRUSTEE MAKES NO
REPRESENTATIONS AS TO THE VALIDITY OR SUFFICIENCY OF THIS INDENTURE OR OF THE
NOTES.  THE TRUSTEE SHALL NOT BE ACCOUNTABLE FOR THE USE OR APPLICATION BY THE
ISSUER OF ANY NOTES OR THE PROCEEDS OF ANY NOTES AUTHENTICATED AND DELIVERED BY
THE TRUSTEE IN CONFORMITY WITH THE PROVISIONS OF THIS INDENTURE.


SECTION 7.04.  TRUSTEE, PAYING AGENTS, CONVERSION AGENTS OR NOTE REGISTRAR MAY
OWN NOTES.  THE TRUSTEE, ANY PAYING AGENT, THE CONVERSION AGENT OR NOTE
REGISTRAR, IN ITS INDIVIDUAL OR ANY OTHER CAPACITY, MAY BECOME THE OWNER OR
PLEDGEE OF NOTES WITH THE SAME RIGHTS IT WOULD HAVE IF IT WERE NOT TRUSTEE,
PAYING AGENT, CONVERSION AGENT OR NOTE REGISTRAR.

38


--------------------------------------------------------------------------------





SECTION 7.05.  MONIES TO BE HELD IN TRUST.  SUBJECT TO THE PROVISIONS OF SECTION
11.02, ALL MONIES RECEIVED BY THE TRUSTEE SHALL, UNTIL USED OR APPLIED AS HEREIN
PROVIDED, BE HELD IN TRUST FOR THE PURPOSES FOR WHICH THEY WERE RECEIVED.  MONEY
HELD BY THE TRUSTEE IN TRUST HEREUNDER NEED NOT BE SEGREGATED FROM OTHER FUNDS
EXCEPT TO THE EXTENT REQUIRED BY LAW.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
TRUSTEE SHALL BE UNDER NO LIABILITY FOR INTEREST ON ANY MONEY RECEIVED BY IT
HEREUNDER EXCEPT AS MAY BE AGREED IN WRITING FROM TIME TO TIME BY THE ISSUER AND
THE TRUSTEE.


SECTION 7.06.  COMPENSATION AND EXPENSES OF TRUSTEE.  THE ISSUER COVENANTS AND
AGREES TO PAY TO THE TRUSTEE FROM TIME TO TIME, AND THE TRUSTEE SHALL BE
ENTITLED TO, SUCH COMPENSATION FOR ALL SERVICES RENDERED BY IT HEREUNDER IN ANY
CAPACITY (WHICH SHALL NOT BE LIMITED BY ANY PROVISION OF LAW IN REGARD TO THE
COMPENSATION OF A TRUSTEE OF AN EXPRESS TRUST) AS MUTUALLY AGREED TO FROM TIME
TO TIME IN WRITING BETWEEN THE ISSUER AND THE TRUSTEE, AND THE ISSUER WILL PAY
OR REIMBURSE THE TRUSTEE UPON ITS REQUEST FOR ALL REASONABLE EXPENSES,
DISBURSEMENTS AND ADVANCES REASONABLY INCURRED OR MADE BY THE TRUSTEE IN
ACCORDANCE WITH ANY OF THE PROVISIONS OF THIS INDENTURE (INCLUDING THE
REASONABLE COMPENSATION AND THE REASONABLE EXPENSES AND DISBURSEMENTS OF ITS
COUNSEL AND OF ALL PERSONS NOT REGULARLY IN ITS EMPLOY) EXCEPT ANY SUCH EXPENSE,
DISBURSEMENT OR ADVANCE AS MAY ARISE FROM ITS NEGLIGENCE, WILLFUL MISCONDUCT,
RECKLESSNESS OR BAD FAITH.  THE ISSUER ALSO COVENANTS TO INDEMNIFY THE TRUSTEE
AND ANY PREDECESSOR TRUSTEE (OR ANY OFFICER, DIRECTOR OR EMPLOYEE OF THE
TRUSTEE), IN ANY CAPACITY UNDER THIS INDENTURE AND ANY AUTHENTICATING AGENT FOR,
AND TO HOLD THEM HARMLESS AGAINST, ANY AND ALL LOSS, LIABILITY, DAMAGE, CLAIM OR
REASONABLE EXPENSE INCLUDING TAXES (OTHER THAN TAXES BASED ON THE INCOME OF THE
TRUSTEE) INCURRED WITHOUT NEGLIGENCE, WILLFUL MISCONDUCT, RECKLESSNESS OR BAD
FAITH ON THE PART OF THE TRUSTEE OR SUCH OFFICERS, DIRECTORS, EMPLOYEES OR
AUTHENTICATING AGENT, AS THE CASE MAY BE, AND ARISING OUT OF OR IN CONNECTION
WITH THE ACCEPTANCE OR ADMINISTRATION OF THIS TRUST OR IN ANY OTHER CAPACITY
HEREUNDER, INCLUDING THE REASONABLE COSTS AND EXPENSES OF DEFENDING THEMSELVES
AGAINST ANY CLAIM (WHETHER ASSERTED BY THE ISSUER, ANY HOLDER OR ANY OTHER
PERSON) OF LIABILITY IN THE PREMISES.  THE OBLIGATIONS OF THE ISSUER UNDER THIS
SECTION 7.06 TO COMPENSATE OR INDEMNIFY THE TRUSTEE AND TO PAY OR REIMBURSE THE
TRUSTEE FOR REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES SHALL BE SECURED BY
A LIEN PRIOR TO THAT OF THE NOTES UPON ALL PROPERTY AND FUNDS HELD OR COLLECTED
BY THE TRUSTEE AS SUCH, EXCEPT FUNDS HELD IN TRUST FOR THE BENEFIT OF THE
HOLDERS OF PARTICULAR NOTES.  THE OBLIGATION OF THE ISSUER UNDER THIS SECTION
SHALL SURVIVE THE SATISFACTION AND DISCHARGE OF THIS INDENTURE.

When the Trustee and its agents and any authenticating agent incur expenses or
render services after an Event of Default specified in Section 6.01(h), 6.01(i)
or 6.01(j) with respect to the Issuer occurs, the expenses and the compensation
for the services are intended to constitute reasonable expenses of
administration under any bankruptcy, insolvency or similar laws.


SECTION 7.07.  OFFICERS’ CERTIFICATE AS EVIDENCE.  EXCEPT AS OTHERWISE PROVIDED
IN SECTION 7.01, WHENEVER IN THE ADMINISTRATION OF THE PROVISIONS OF THIS
INDENTURE THE TRUSTEE SHALL DEEM IT NECESSARY OR DESIRABLE THAT A MATTER BE
PROVED OR ESTABLISHED PRIOR TO TAKING OR OMITTING ANY ACTION HEREUNDER, SUCH
MATTER (UNLESS OTHER EVIDENCE IN RESPECT THEREOF BE HEREIN SPECIFICALLY
PRESCRIBED) MAY, IN THE ABSENCE OF GROSS NEGLIGENCE, BAD FAITH, RECKLESSNESS OR
WILLFUL MISCONDUCT ON THE PART OF THE TRUSTEE, BE DEEMED TO BE CONCLUSIVELY
PROVED AND ESTABLISHED BY AN OFFICERS’ CERTIFICATE DELIVERED TO THE TRUSTEE.

39


--------------------------------------------------------------------------------





SECTION 7.08.  CONFLICTING INTERESTS OF TRUSTEE.  IF THE TRUSTEE HAS OR SHALL
ACQUIRE A CONFLICTING INTEREST WITHIN THE MEANING OF THE TRUST INDENTURE ACT,
THE TRUSTEE SHALL EITHER ELIMINATE SUCH INTEREST OR RESIGN, TO THE EXTENT AND IN
THE MANNER PROVIDED BY, AND SUBJECT TO THE PROVISIONS OF, THE TRUST INDENTURE
ACT AND THIS INDENTURE.


SECTION 7.09.  ELIGIBILITY OF TRUSTEE.  THERE SHALL AT ALL TIMES BE A TRUSTEE
HEREUNDER WHICH SHALL BE A PERSON THAT IS ELIGIBLE PURSUANT TO THE TRUST
INDENTURE ACT TO ACT AS SUCH AND HAS A COMBINED CAPITAL AND SURPLUS OF AT LEAST
$50.0 MILLION (OR IF SUCH PERSON IS A MEMBER OF A BANK HOLDING COMPANY SYSTEM,
ITS BANK HOLDING COMPANY SHALL HAVE A COMBINED CAPITAL AND SURPLUS OF AT LEAST
$50.0 MILLION).  IF SUCH PERSON PUBLISHES REPORTS OF CONDITION AT LEAST
ANNUALLY, PURSUANT TO LAW OR TO THE REQUIREMENTS OF ANY SUPERVISING OR EXAMINING
AUTHORITY, THEN FOR THE PURPOSES OF THIS SECTION THE COMBINED CAPITAL AND
SURPLUS OF SUCH PERSON SHALL BE DEEMED TO BE ITS COMBINED CAPITAL AND SURPLUS AS
SET FORTH IN ITS MOST RECENT REPORT OF CONDITION SO PUBLISHED.  IF AT ANY TIME
THE TRUSTEE SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 7.09, IT SHALL RESIGN IMMEDIATELY IN THE MANNER AND WITH THE EFFECT
HEREINAFTER SPECIFIED IN THIS ARTICLE.


SECTION 7.10.  RESIGNATION OR REMOVAL OF TRUSTEE.


(A)           SUBJECT TO SECTION 7.10(C), THE TRUSTEE MAY AT ANY TIME RESIGN BY
GIVING WRITTEN NOTICE OF SUCH RESIGNATION TO THE ISSUER AND TO THE HOLDERS OF
NOTES.  UPON RECEIVING SUCH NOTICE OF RESIGNATION, THE ISSUER SHALL PROMPTLY
APPOINT A SUCCESSOR TRUSTEE BY WRITTEN INSTRUMENT, IN DUPLICATE, EXECUTED BY
ORDER OF THE BOARD OF DIRECTORS, ONE COPY OF WHICH INSTRUMENT SHALL BE DELIVERED
TO THE RESIGNING TRUSTEE AND ONE COPY TO THE SUCCESSOR TRUSTEE.  IF NO SUCCESSOR
TRUSTEE SHALL HAVE BEEN SO APPOINTED AND HAVE ACCEPTED APPOINTMENT SIXTY (60)
CALENDAR DAYS AFTER THE MAILING OF SUCH NOTICE OF RESIGNATION TO THE
NOTEHOLDERS, THE RESIGNING TRUSTEE MAY, UPON TEN BUSINESS DAYS’ NOTICE TO THE
ISSUER AND THE NOTEHOLDERS, PETITION, AT THE EXPENSE OF THE ISSUER, ANY COURT OF
COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.  SUCH COURT
MAY THEREUPON, AFTER SUCH NOTICE, IF ANY, AS IT MAY DEEM PROPER AND PRESCRIBE,
APPOINT A SUCCESSOR TRUSTEE.


(B)           IN CASE AT ANY TIME ANY OF THE FOLLOWING SHALL OCCUR:

(I)            THE TRUSTEE SHALL FAIL TO COMPLY WITH SECTION 7.08 AFTER WRITTEN
REQUEST THEREFOR BY THE ISSUER OR BY ANY NOTEHOLDER WHO HAS BEEN A BONA FIDE
HOLDER OF A NOTE OR NOTES FOR AT LEAST SIX MONTHS; OR

(II)           THE TRUSTEE SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 7.09 AND SHALL FAIL TO RESIGN AFTER WRITTEN REQUEST
THEREFOR BY THE ISSUER OR BY ANY SUCH NOTEHOLDER; OR

(III)          THE TRUSTEE SHALL BECOME INCAPABLE OF ACTING, OR SHALL BE
ADJUDGED A BANKRUPT OR INSOLVENT, OR A RECEIVER OF THE TRUSTEE OR OF ITS
PROPERTY SHALL BE APPOINTED, OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL
OF THE TRUSTEE OR OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION,
CONSERVATION OR LIQUIDATION;

then, in any such case, the Issuer may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor trustee, or,

40


--------------------------------------------------------------------------------




subject to the provisions of Section 6.09, any Noteholder who has been a bona
fide holder of a Note or Notes for at least six months may, on behalf of itself
and all others similarly situated, petition any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor trustee.  Such
court may thereupon, after such notice, if any, as it may deem proper and
prescribe, remove the Trustee and appoint a successor trustee.


(C)           ANY RESIGNATION OR REMOVAL OF THE TRUSTEE AND APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO ANY OF THE PROVISIONS OF THIS SECTION 7.10 SHALL
BECOME EFFECTIVE UPON ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE AS
PROVIDED IN SECTION 7.11.


(D)           NOTWITHSTANDING THE REPLACEMENT OF THE TRUSTEE PURSUANT TO THIS
SECTION, THE ISSUER’S OBLIGATIONS UNDER SECTION 7.06 SHALL CONTINUE FOR THE
BENEFIT OF THE RETIRING TRUSTEE.


SECTION 7.11.  ACCEPTANCE BY SUCCESSOR TRUSTEE.  ANY SUCCESSOR TRUSTEE APPOINTED
AS PROVIDED IN SECTION 7.10 SHALL EXECUTE, ACKNOWLEDGE AND DELIVER TO THE ISSUER
AND TO ITS PREDECESSOR TRUSTEE AN INSTRUMENT ACCEPTING SUCH APPOINTMENT
HEREUNDER, AND THEREUPON THE RESIGNATION OR REMOVAL OF THE PREDECESSOR TRUSTEE
SHALL BECOME EFFECTIVE AND SUCH SUCCESSOR TRUSTEE, WITHOUT ANY FURTHER ACT, DEED
OR CONVEYANCE, SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS, DUTIES AND
OBLIGATIONS OF ITS PREDECESSOR HEREUNDER, WITH LIKE EFFECT AS IF ORIGINALLY
NAMED AS TRUSTEE HEREIN; BUT, NEVERTHELESS, ON THE WRITTEN REQUEST OF THE ISSUER
OR OF THE SUCCESSOR TRUSTEE, THE TRUSTEE CEASING TO ACT SHALL, UPON PAYMENT OF
ANY AMOUNT THEN DUE IT PURSUANT TO THE PROVISIONS OF SECTION 7.06, EXECUTE AND
DELIVER AN INSTRUMENT TRANSFERRING TO SUCH SUCCESSOR TRUSTEE ALL THE RIGHTS AND
POWERS OF THE TRUSTEE SO CEASING TO ACT.  UPON REQUEST OF ANY SUCH SUCCESSOR
TRUSTEE, THE ISSUER SHALL EXECUTE ANY AND ALL INSTRUMENTS IN WRITING FOR MORE
FULLY AND CERTAINLY VESTING IN AND CONFIRMING TO SUCH SUCCESSOR TRUSTEE ALL SUCH
RIGHTS AND POWERS.  ANY TRUSTEE CEASING TO ACT SHALL, NEVERTHELESS, RETAIN A
LIEN UPON ALL PROPERTY AND FUNDS HELD OR COLLECTED BY SUCH TRUSTEE AS SUCH,
EXCEPT FOR FUNDS HELD IN TRUST FOR THE BENEFIT OF HOLDERS OF PARTICULAR NOTES,
TO SECURE ANY AMOUNTS THEN DUE IT PURSUANT TO THE PROVISIONS OF SECTION 7.06.

No successor trustee shall accept appointment as provided in this Section 7.11
unless, at the time of such acceptance, such successor trustee shall be
qualified under the provisions of Section 7.08 and be eligible under the
provisions of Section 7.09.

Upon acceptance of appointment by a successor trustee as provided in this
Section 7.11, the Issuer (or the former trustee, at the written direction of the
Issuer) shall mail or cause to be mailed notice of the succession of such
trustee hereunder to the holders of Notes at their addresses as they shall
appear on the Note Register.  If the Issuer fails to mail such notice within ten
(10) calendar days after acceptance of appointment by the successor trustee, the
successor trustee shall cause such notice to be mailed at the expense of the
Issuer.


SECTION 7.12.  SUCCESSION BY MERGER.  ANY CORPORATION INTO WHICH THE TRUSTEE MAY
BE MERGED OR EXCHANGED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY CORPORATION
RESULTING FROM ANY MERGER, EXCHANGE OR CONSOLIDATION TO WHICH THE TRUSTEE SHALL
BE A PARTY, OR ANY CORPORATION SUCCEEDING TO ALL OR SUBSTANTIALLY ALL OF THE
CORPORATE TRUST BUSINESS OF THE TRUSTEE (INCLUDING ANY TRUST CREATED BY THIS
INDENTURE), SHALL BE THE SUCCESSOR TO THE TRUSTEE HEREUNDER WITHOUT THE
EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF ANY OF THE
PARTIES HERETO, PROVIDED THAT IN THE CASE OF ANY CORPORATION SUCCEEDING TO ALL
OR SUBSTANTIALLY ALL OF THE CORPORATE

41


--------------------------------------------------------------------------------





TRUST BUSINESS OF THE TRUSTEE, SUCH CORPORATION SHALL BE QUALIFIED UNDER THE
PROVISIONS OF SECTION 7.08 AND ELIGIBLE UNDER THE PROVISIONS OF SECTION 7.09.

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or any authenticating agent appointed by such successor trustee
may authenticate such Notes in the name of the successor trustee; and in all
such cases such certificates shall have the full force that is provided in the
Notes or in this Indenture; provided that the right to adopt the certificate of
authentication of any predecessor Trustee or authenticate Notes in the name of
any predecessor Trustee shall apply only to its successor or successors by
merger, exchange or consolidation.


SECTION 7.13.  PREFERENTIAL COLLECTION OF CLAIMS.  IF AND WHEN THE TRUSTEE SHALL
BE OR BECOME A CREDITOR OF THE ISSUER (OR ANY OTHER OBLIGOR UPON THE NOTES), THE
TRUSTEE SHALL BE SUBJECT TO THE PROVISIONS OF THE TRUST INDENTURE ACT REGARDING
THE COLLECTION OF THE CLAIMS AGAINST THE ISSUER (OR ANY SUCH OTHER OBLIGOR).


ARTICLE 8
THE NOTEHOLDERS


SECTION 8.01.  ACTION BY NOTEHOLDERS.  WHENEVER IN THIS INDENTURE IT IS PROVIDED
THAT THE HOLDERS OF A SPECIFIED PERCENTAGE IN AGGREGATE PRINCIPAL AMOUNT OF THE
NOTES MAY TAKE ANY ACTION (INCLUDING THE MAKING OF ANY DEMAND OR REQUEST, THE
GIVING OF ANY NOTICE, CONSENT OR WAIVER OR THE TAKING OF ANY OTHER ACTION), THE
FACT THAT AT THE TIME OF TAKING ANY SUCH ACTION, THE HOLDERS OF SUCH SPECIFIED
PERCENTAGE HAVE JOINED THEREIN MAY BE EVIDENCED (A) BY ANY INSTRUMENT OR ANY
NUMBER OF INSTRUMENTS OF SIMILAR TENOR EXECUTED BY NOTEHOLDERS IN PERSON OR BY
AGENT OR PROXY APPOINTED IN WRITING, OR (B) BY THE RECORD OF THE HOLDERS OF
NOTES VOTING IN FAVOR THEREOF AT ANY MEETING OF NOTEHOLDERS, OR (C) BY A
COMBINATION OF SUCH INSTRUMENT OR INSTRUMENTS AND ANY SUCH RECORD OF SUCH A
MEETING OF NOTEHOLDERS.  WHENEVER THE ISSUER OR THE TRUSTEE SOLICITS THE TAKING
OF ANY ACTION BY THE HOLDERS OF THE NOTES, THE ISSUER OR THE TRUSTEE MAY FIX IN
ADVANCE OF SUCH SOLICITATION A DATE AS THE RECORD DATE FOR DETERMINING HOLDERS
ENTITLED TO TAKE SUCH ACTION.  THE RECORD DATE, IF ANY, SHALL BE NOT MORE THAN
FIFTEEN (15) CALENDAR DAYS PRIOR TO THE DATE OF COMMENCEMENT OF SOLICITATION OF
SUCH ACTION.


SECTION 8.02.  PROOF OF EXECUTION BY NOTEHOLDERS.  SUBJECT TO THE PROVISIONS OF
SECTIONS 7.01 AND 7.02, PROOF OF THE EXECUTION OF ANY INSTRUMENT BY A NOTEHOLDER
OR ITS AGENT OR PROXY SHALL BE SUFFICIENT IF MADE IN ACCORDANCE WITH SUCH
REASONABLE RULES AND REGULATIONS AS MAY BE PRESCRIBED BY THE TRUSTEE OR IN SUCH
MANNER AS SHALL BE SATISFACTORY TO THE TRUSTEE.  THE HOLDING OF NOTES SHALL BE
PROVED BY THE REGISTRY OF SUCH NOTES OR BY A CERTIFICATE OF THE NOTE REGISTRAR.


SECTION 8.03.  ABSOLUTE OWNERS.  THE ISSUER, THE TRUSTEE, ANY PAYING AGENT, ANY
CONVERSION AGENT AND ANY NOTE REGISTRAR MAY DEEM THE PERSON IN WHOSE NAME SUCH
NOTE SHALL BE REGISTERED UPON THE NOTE REGISTER TO BE, AND MAY TREAT IT AS, THE
ABSOLUTE OWNER OF SUCH NOTE (WHETHER OR NOT SUCH NOTE SHALL BE OVERDUE AND
NOTWITHSTANDING ANY NOTATION OF OWNERSHIP OR

42


--------------------------------------------------------------------------------





OTHER WRITING THEREON MADE BY ANY PERSON OTHER THAN THE ISSUER OR ANY NOTE
REGISTRAR) FOR THE PURPOSE OF RECEIVING PAYMENT OF OR ON ACCOUNT OF THE
PRINCIPAL OF, AND INTEREST ON, SUCH NOTE, FOR CONVERSION OF SUCH NOTE AND FOR
ALL OTHER PURPOSES; AND NEITHER THE ISSUER NOR THE TRUSTEE NOR ANY PAYING AGENT
NOR ANY CONVERSION AGENT NOR ANY NOTE REGISTRAR SHALL BE AFFECTED BY ANY NOTICE
TO THE CONTRARY.  ALL SUCH PAYMENTS SO MADE TO ANY HOLDER FOR THE TIME BEING, OR
UPON ITS ORDER, SHALL BE VALID, AND, TO THE EXTENT OF THE SUM OR SUMS SO PAID,
EFFECTUAL TO SATISFY AND DISCHARGE THE LIABILITY FOR MONIES PAYABLE UPON ANY
SUCH NOTE.


SECTION 8.04.  ISSUER-OWNED NOTES DISREGARDED.  IN DETERMINING WHETHER THE
HOLDERS OF THE REQUISITE AGGREGATE PRINCIPAL AMOUNT OF NOTES HAVE CONCURRED IN
ANY DIRECTION, CONSENT, WAIVER OR OTHER ACTION UNDER THIS INDENTURE, NOTES WHICH
ARE OWNED BY THE ISSUER OR ANY OTHER OBLIGOR ON THE NOTES OR ANY AFFILIATE OF
THE ISSUER OR ANY OTHER OBLIGOR ON THE NOTES SHALL BE DISREGARDED AND DEEMED NOT
TO BE OUTSTANDING FOR THE PURPOSE OF ANY SUCH DETERMINATION; PROVIDED THAT FOR
THE PURPOSES OF DETERMINING WHETHER THE TRUSTEE SHALL BE PROTECTED IN RELYING ON
ANY SUCH DIRECTION, CONSENT, WAIVER OR OTHER ACTION, ONLY NOTES WHICH A
RESPONSIBLE OFFICER KNOWS ARE SO OWNED SHALL BE SO DISREGARDED.  NOTES SO OWNED
WHICH HAVE BEEN PLEDGED IN GOOD FAITH MAY BE REGARDED AS OUTSTANDING FOR THE
PURPOSES OF THIS SECTION 8.04 IF THE PLEDGEE SHALL ESTABLISH TO THE SATISFACTION
OF THE TRUSTEE THE PLEDGEE’S RIGHT TO VOTE SUCH NOTES AND THAT THE PLEDGEE IS
NOT THE ISSUER, ANY OTHER OBLIGOR ON THE NOTES OR ANY AFFILIATE OF THE ISSUER OR
ANY SUCH OTHER OBLIGOR.  IN THE CASE OF A DISPUTE AS TO SUCH RIGHT, ANY DECISION
BY THE TRUSTEE TAKEN UPON THE ADVICE OF COUNSEL SHALL BE FULL PROTECTION TO THE
TRUSTEE.  UPON REQUEST OF THE TRUSTEE, THE ISSUER SHALL FURNISH TO THE TRUSTEE
PROMPTLY AN OFFICERS’ CERTIFICATE LISTING AND IDENTIFYING ALL NOTES, IF ANY,
KNOWN BY THE ISSUER TO BE OWNED OR HELD BY OR FOR THE ACCOUNT OF ANY OF THE
ABOVE DESCRIBED PERSONS, AND, SUBJECT TO SECTION 7.01, THE TRUSTEE SHALL BE
ENTITLED TO ACCEPT SUCH OFFICERS’ CERTIFICATE AS CONCLUSIVE EVIDENCE OF THE
FACTS THEREIN SET FORTH AND OF THE FACT THAT ALL NOTES NOT LISTED THEREIN ARE
OUTSTANDING FOR THE PURPOSE OF ANY SUCH DETERMINATION.


SECTION 8.05.  REVOCATION OF CONSENTS; FUTURE HOLDERS BOUND.  AT ANY TIME PRIOR
TO (BUT NOT AFTER) THE EVIDENCING TO THE TRUSTEE, AS PROVIDED IN SECTION 8.01,
OF THE TAKING OF ANY ACTION BY THE HOLDERS OF THE PERCENTAGE IN AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES SPECIFIED IN THIS INDENTURE IN CONNECTION WITH
SUCH ACTION, ANY HOLDER OF A NOTE WHICH IS SHOWN BY THE EVIDENCE TO BE INCLUDED
IN THE NOTES THE HOLDERS OF WHICH HAVE CONSENTED TO SUCH ACTION MAY, BY FILING
WRITTEN NOTICE WITH THE TRUSTEE AT ITS CORPORATE TRUST OFFICE AND UPON PROOF OF
HOLDING AS PROVIDED IN SECTION 8.02, REVOKE SUCH ACTION SO FAR AS CONCERNS SUCH
NOTE.  EXCEPT AS AFORESAID, ANY SUCH ACTION TAKEN BY THE HOLDER OF ANY NOTE
SHALL BE CONCLUSIVE AND BINDING UPON SUCH HOLDER AND UPON ALL FUTURE HOLDERS AND
OWNERS OF SUCH NOTE AND OF ANY NOTES ISSUED IN EXCHANGE OR SUBSTITUTION
THEREFOR, IRRESPECTIVE OF WHETHER ANY NOTATION IN REGARD THERETO IS MADE UPON
SUCH NOTE OR ANY NOTE ISSUED IN EXCHANGE OR SUBSTITUTION THEREFOR.


ARTICLE 9
SUPPLEMENTAL INDENTURES


SECTION 9.01.  SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF NOTEHOLDERS.  THE
ISSUER, WHEN AUTHORIZED BY THE RESOLUTIONS OF THE BOARD OF DIRECTORS, AND THE
TRUSTEE MAY, FROM TIME TO TIME, AND AT ANY TIME ENTER INTO AN INDENTURE OR
INDENTURES SUPPLEMENTAL WITHOUT THE CONSENT OF THE HOLDERS OF THE NOTES HERETO
FOR ONE OR MORE OF THE FOLLOWING PURPOSES:

43


--------------------------------------------------------------------------------





(A)           TO EVIDENCE A SUCCESSOR TO THE ISSUER AND THE ASSUMPTION BY THAT
SUCCESSOR OF THE OBLIGATIONS OF THE ISSUER UNDER THIS INDENTURE AND THE NOTES;


(B)           TO PROVIDE FOR CONVERSION RIGHT OF HOLDERS OF THE NOTES IF ANY
RECLASSIFICATION OR CHANGE OF SHARES OF COMMON STOCK OR ANY CONSOLIDATION,
MERGER OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OR ASSETS OF THE
ISSUER OCCURS;


(C)           TO ADD TO THE COVENANTS OF THE ISSUER FOR THE BENEFIT OF THE
HOLDERS OF THE NOTES OR TO SURRENDER ANY RIGHT OR POWER CONFERRED UPON THE
ISSUER;


(D)           TO SECURE THE OBLIGATIONS OF THE ISSUER IN RESPECT OF THE NOTES;


(E)           TO ADD GUARANTEES;


(F)            TO EVIDENCE AND PROVIDE THE ACCEPTANCE OF THE APPOINTMENT OF A
SUCCESSOR TRUSTEE UNDER THIS INDENTURE;


(G)           TO COMPLY WITH THE REQUIREMENTS OF THE COMMISSION IN ORDER TO
EFFECT OR MAINTAIN QUALIFICATION OF THIS INDENTURE UNDER THE TRUST INDENTURE
ACT, AS CONTEMPLATED BY THIS INDENTURE OR OTHERWISE;


(H)           TO CURE ANY AMBIGUITY, OMISSION, DEFECT OR INCONSISTENCY IN THIS
INDENTURE OR MAKE ANY OTHER PROVISION WITH RESPECT TO MATTERS OR QUESTIONS
ARISING UNDER THIS INDENTURE WHICH THE ISSUER MAY DEEM NECESSARY OR DESIRABLE
AND WHICH SHALL NOT BE INCONSISTENT WITH PROVISIONS OF THIS INDENTURE; PROVIDED
THAT SUCH MODIFICATION OR AMENDMENT DOES NOT, IN THE GOOD FAITH OPINION OF THE
BOARD OF DIRECTORS, ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS OF THE NOTES
IN ANY MATERIAL RESPECT;


(I)            TO ADD OR MODIFY ANY PROVISION WITH RESPECT TO MATTERS OR
QUESTIONS ARISING UNDER THIS INDENTURE WHICH THE ISSUER AND THE TRUSTEE MAY DEEM
NECESSARY OR DESIRABLE AND WHICH WILL NOT ADVERSELY AFFECT THE INTERESTS OF THE
HOLDERS OF THE NOTES IN ANY MATERIAL RESPECT; OR


(J)            TO MODIFY ANY PROVISION OF THIS INDENTURE TO CONFORM THAT
PROVISION TO THE DESCRIPTION THEREOF SET FORTH IN THE OFFERING MEMORANDUM.

Upon the written request of the Issuer, accompanied by a copy of the resolutions
of the Board of Directors certified by the Issuer’s Secretary or Assistant
Secretary authorizing the execution of any supplemental indenture, the Trustee
is hereby authorized to join with the Issuer in the execution of any such
supplemental indenture, to make any further appropriate agreements and
stipulations that may be therein contained and to accept the conveyance,
transfer and assignment of any property thereunder, but the Trustee shall not be
obligated to, but may in its discretion, enter into any supplemental indenture
that affects the Trustee’s own rights, duties or immunities under this Indenture
or otherwise.

Any supplemental indenture authorized by the provisions of this Section 9.01 may
be executed by the Issuer and the Trustee without the consent of the holders of
any of the Notes at the time outstanding, notwithstanding any of the provisions
of Section 9.02.

44


--------------------------------------------------------------------------------




Section 9.02.  Supplemental Indenture With Consent of Noteholders.  With the
consent (evidenced as provided in Article 8) of the holders of not less than a
majority in aggregate principal amount of the Notes at the time outstanding, the
Issuer, when authorized by the resolutions of the Board of Directors, and the
Trustee may, from time to time and at any time, enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
any supplemental indenture or modifying in any manner the rights of the holders
of the Notes; provided that no such supplemental indenture shall, without the
consent of the holder of each Note so affected:


(A)           IMPAIR OR ADVERSELY AFFECT THE MANNER OF CALCULATION OR RATE OF
ACCRUAL OF INTEREST ON THE NOTES OR CHANGE THE TIME OF PAYMENT THEREOF;


(B)           MAKE THE NOTE PAYABLE IN MONEY OR SECURITIES OTHER THAN THAT
STATED IN THE NOTE;


(C)           CHANGE THE STATED MATURITY OF THE NOTES;


(D)           REDUCE THE PRINCIPAL AMOUNT OF, OR THE REDEMPTION PRICE OR CHANGE
IN CONTROL PURCHASE PRICE SPECIFIED IN ARTICLE 3 HEREOF WITH RESPECT TO, THE
NOTES;


(E)           MAKE ANY CHANGE THAT IMPAIRS OR ADVERSELY AFFECTS THE CONVERSION
RIGHTS OF THE HOLDERS OF THE NOTES;


(F)            MAKE ANY CHANGE THAT IMPAIRS OR ADVERSELY AFFECTS THE RIGHT TO
REQUIRE THE ISSUER TO REPURCHASE THE NOTES;


(G)           IMPAIR THE RIGHT TO INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY
PAYMENT WITH RESPECT TO THE NOTES OR WITH RESPECT TO CONVERSION OF THE NOTES;


(H)           CHANGE THE OBLIGATION OF THE ISSUER TO REDEEM ANY NOTES CALLED FOR
REDEMPTION ON A REDEMPTION DATE IN A MANNER ADVERSE TO THE HOLDERS;


(I)            CHANGE THE OBLIGATION OF THE ISSUER TO MAINTAIN AN OFFICE OR
AGENCY IN NEW YORK CITY PURSUANT TO SECTION 4.02;


(J)            MAKE THE NOTES SUBORDINATE IN RIGHT OF PAYMENT TO ANY OTHER
INDEBTEDNESS;


(K)           REDUCE THE PERCENTAGE IN AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING
NOTES REQUIRED TO MODIFY OR AMEND THIS INDENTURE OR TO WAIVE COMPLIANCE BY THE
ISSUER WITH THE PROVISIONS OF THE INDENTURE; OR


(L)            MODIFY SECTION 6.07 OR THIS SECTION 9.02.

Upon the written request of the Issuer, accompanied by a copy of the resolutions
of the Board of Directors certified by the Issuer’s Secretary or Assistant
Secretary authorizing the execution of any such supplemental indenture, and upon
the filing with the Trustee of evidence of the consent of Noteholders as
aforesaid, the Trustee shall join with the Issuer in the execution of such
supplemental indenture unless such supplemental indenture affects the Trustee’s
own

45


--------------------------------------------------------------------------------




rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such supplemental indenture.

It shall not be necessary for the consent of the Noteholders under this Section
9.02 to approve the particular form of any proposed supplemental indenture, but
it shall be sufficient if such consent shall approve the substance thereof.


SECTION 9.03.  EFFECT OF SUPPLEMENTAL INDENTURE.  ANY SUPPLEMENTAL INDENTURE
EXECUTED PURSUANT TO THE PROVISIONS OF THIS ARTICLE 9 SHALL COMPLY WITH THE
TRUST INDENTURE ACT, AS THEN IN EFFECT, PROVIDED THAT THIS SECTION 9.03 SHALL
NOT REQUIRE SUCH SUPPLEMENTAL INDENTURE OR THE TRUSTEE TO BE QUALIFIED UNDER THE
TRUST INDENTURE ACT PRIOR TO THE TIME, IF EVER, SUCH QUALIFICATION IS IN FACT
REQUIRED UNDER THE TERMS OF THE TRUST INDENTURE ACT OR THE INDENTURE HAS BEEN
QUALIFIED UNDER THE TRUST INDENTURE ACT, NOR SHALL IT CONSTITUTE ANY ADMISSION
OR ACKNOWLEDGMENT BY ANY PARTY TO SUCH SUPPLEMENTAL INDENTURE THAT ANY SUCH
QUALIFICATION IS REQUIRED PRIOR TO THE TIME, IF EVER, SUCH QUALIFICATION IS IN
FACT REQUIRED UNDER THE TERMS OF THE TRUST INDENTURE ACT OR THE INDENTURE HAS
BEEN QUALIFIED UNDER THE TRUST INDENTURE ACT.  UPON THE EXECUTION OF ANY
SUPPLEMENTAL INDENTURE PURSUANT TO THE PROVISIONS OF THIS ARTICLE 9, THIS
INDENTURE SHALL BE AND BE DEEMED TO BE MODIFIED AND AMENDED IN ACCORDANCE
THEREWITH AND THE RESPECTIVE RIGHTS, LIMITATION OF RIGHTS, OBLIGATIONS, DUTIES
AND IMMUNITIES UNDER THIS INDENTURE OF THE TRUSTEE, THE ISSUER AND THE HOLDERS
OF NOTES SHALL THEREAFTER BE DETERMINED, EXERCISED AND ENFORCED HEREUNDER,
SUBJECT IN ALL RESPECTS TO SUCH MODIFICATIONS AND AMENDMENTS AND ALL THE TERMS
AND CONDITIONS OF ANY SUCH SUPPLEMENTAL INDENTURE SHALL BE AND BE DEEMED TO BE
PART OF THE TERMS AND CONDITIONS OF THIS INDENTURE FOR ANY AND ALL PURPOSES.


SECTION 9.04.  NOTATION ON NOTES.  NOTES AUTHENTICATED AND DELIVERED AFTER THE
EXECUTION OF ANY SUPPLEMENTAL INDENTURE PURSUANT TO THE PROVISIONS OF THIS
ARTICLE 9 MAY BEAR A NOTATION IN FORM APPROVED BY THE TRUSTEE AS TO ANY MATTER
PROVIDED FOR IN SUCH SUPPLEMENTAL INDENTURE.  IF THE ISSUER OR THE TRUSTEE SHALL
SO DETERMINE, NEW NOTES SO MODIFIED AS TO CONFORM, IN THE OPINION OF THE TRUSTEE
AND THE BOARD OF DIRECTORS, TO ANY MODIFICATION OF THIS INDENTURE CONTAINED IN
ANY SUCH SUPPLEMENTAL INDENTURE MAY, AT THE ISSUER’S EXPENSE, BE PREPARED AND
EXECUTED BY THE ISSUER, AUTHENTICATED BY THE TRUSTEE (OR AN AUTHENTICATING AGENT
DULY APPOINTED BY THE TRUSTEE PURSUANT TO SECTION 15.11) AND DELIVERED IN
EXCHANGE FOR THE NOTES THEN OUTSTANDING, UPON SURRENDER OF SUCH NOTES THEN
OUTSTANDING.


SECTION 9.05.  EVIDENCE OF COMPLIANCE OF SUPPLEMENTAL INDENTURE TO BE FURNISHED
TO TRUSTEE.  PRIOR TO ENTERING INTO ANY SUPPLEMENTAL INDENTURE PURSUANT TO THIS
ARTICLE 9, THE TRUSTEE SHALL BE PROVIDED WITH AN OFFICERS’ CERTIFICATE AND AN
OPINION OF COUNSEL AS CONCLUSIVE EVIDENCE THAT ANY SUPPLEMENTAL INDENTURE
EXECUTED PURSUANT HERETO COMPLIES WITH THE REQUIREMENTS OF THIS ARTICLE 9 AND IS
OTHERWISE AUTHORIZED OR PERMITTED BY THIS INDENTURE.


ARTICLE 10
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE


SECTION 10.01.  ISSUER MAY CONSOLIDATE ON CERTAIN TERMS.  SUBJECT TO THE
PROVISIONS OF SECTION 10.02, THE ISSUER SHALL NOT, IN A SINGLE TRANSACTION OR A
SERIES OF RELATED TRANSACTIONS, CONSOLIDATE WITH, OR SELL, LEASE OR CONVEY ALL
OR SUBSTANTIALLY ALL OF ITS PROPERTY AND ASSETS TO, OR MERGE WITH OR INTO, ANY
OTHER PERSON (WHETHER OR NOT AFFILIATED WITH THE ISSUER), UNLESS: (I) THE

46


--------------------------------------------------------------------------------





ISSUER IS THE CONTINUING ENTITY, OR THE SUCCESSOR (IF OTHER THAN THE ISSUER)
FORMED BY OR RESULTING FROM ANY CONSOLIDATION OR MERGER OR WHICH SHALL HAVE
RECEIVED THE TRANSFER OF ASSETS SHALL BE AN ENTITY ORGANIZED AND EXISTING UNDER
THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF
COLUMBIA AND SHALL EXPRESSLY ASSUME (X) THE DUE AND PUNCTUAL PAYMENT OF THE
PRINCIPAL OF, AND INTEREST ON, ALL OF THE NOTES, AND THE DUE AND PUNCTUAL
PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS AND CONDITIONS IN THE NOTES
AND THIS INDENTURE TO BE PERFORMED OR SATISFIED BY THE ISSUER (INCLUDING,
WITHOUT LIMITATIONS, THE OBLIGATION TO CONVERT NOTES IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE 13 HEREOF) BY A SUPPLEMENTAL INDENTURE REASONABLY
SATISFACTORY IN FORM TO THE TRUSTEE AND (Y) ALL OF THE OBLIGATIONS OF THE ISSUER
UNDER THE REGISTRATION RIGHTS AGREEMENT BY A SUPPLEMENTAL AGREEMENT, IN EACH
CASE, EXECUTED AND DELIVERED TO THE TRUSTEE BY SUCH SUCCESSOR; (II) IF AS A
RESULT OF ANY SUCH CONSOLIDATION, SALE, LEASE, CONVEYANCE OR MERGER, THE NOTES
BECOME CONVERTIBLE INTO COMMON STOCK OR OTHER SECURITIES ISSUED BY A PERSON THAT
IS OTHER THAN THE ISSUER OR SUCH SUCCESSOR PERSON, SUCH PERSON SHALL FULLY AND
UNCONDITIONALLY GUARANTEE ALL OBLIGATIONS UNDER THE NOTES AND THIS INDENTURE;
(III) IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTION DESCRIBED ABOVE, NO
EVENT OF DEFAULT OR EVENT WHICH, AFTER NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
BECOME AN EVENT OF DEFAULT, HAS OCCURRED AND IS CONTINUING; AND (IV) THE ISSUER
HAS DELIVERED TO THE TRUSTEE THE OFFICERS’ CERTIFICATE AND OPINION OF COUNSEL,
IF ANY, REQUESTED PURSUANT TO SECTION 15.03.


SECTION 10.02.  ISSUER SUCCESSOR TO BE SUBSTITUTED.  IN CASE OF ANY SUCH
CONSOLIDATION, SALE, LEASE, CONVEYANCE OR MERGER IN WHICH THE ISSUER IS NOT THE
CONTINUING ENTITY AND UPON THE ASSUMPTION BY THE SUCCESSOR PERSON, BY
SUPPLEMENTAL INDENTURE, EXECUTED AND DELIVERED TO THE TRUSTEE AND REASONABLY
SATISFACTORY IN FORM TO THE TRUSTEE, OF THE DUE AND PUNCTUAL PAYMENT OF THE
PRINCIPAL OF, AND INTEREST ON, ALL OF THE NOTES, AND THE DUE AND PUNCTUAL
PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS AND CONDITIONS OF THIS
INDENTURE TO BE PERFORMED OR SATISFIED BY THE ISSUER, AND BY SUPPLEMENTAL
AGREEMENT, EXECUTED AND DELIVERED TO THE TRUSTEE AND REASONABLY SATISFACTORY IN
FORM TO THE TRUSTEE, OF ALL OF THE OBLIGATIONS OF THE ISSUER UNDER THE
REGISTRATION RIGHTS AGREEMENT, SUCH SUCCESSOR PERSON SHALL SUCCEED TO AND BE
SUBSTITUTED FOR THE ISSUER, WITH THE SAME EFFECT AS IF IT HAD BEEN NAMED HEREIN
AS THE PARTY OF THIS FIRST PART, AND THE ISSUER SHALL BE DISCHARGED FROM ITS
OBLIGATIONS UNDER THE NOTES, THIS INDENTURE AND THE REGISTRATION RIGHTS
AGREEMENT.  SUCH SUCCESSOR PERSON THEREUPON MAY CAUSE TO BE SIGNED, AND MAY
ISSUE EITHER IN ITS OWN NAME OR IN THE NAME OF THE ISSUER ANY OR ALL OF THE
NOTES, ISSUABLE HEREUNDER THAT THERETOFORE SHALL NOT HAVE BEEN SIGNED BY THE
ISSUER AND DELIVERED TO THE TRUSTEE; AND, UPON THE ORDER OF SUCH SUCCESSOR
PERSON INSTEAD OF THE ISSUER AND SUBJECT TO ALL THE TERMS, CONDITIONS AND
LIMITATIONS IN THIS INDENTURE PRESCRIBED, THE TRUSTEE SHALL AUTHENTICATE AND
SHALL DELIVER, OR CAUSE TO BE AUTHENTICATED AND DELIVERED, ANY NOTES THAT
PREVIOUSLY SHALL HAVE BEEN SIGNED AND DELIVERED BY THE OFFICERS OF THE ISSUER TO
THE TRUSTEE FOR AUTHENTICATION, AND ANY NOTES THAT SUCH SUCCESSOR PERSON
THEREAFTER SHALL CAUSE TO BE SIGNED AND DELIVERED TO THE TRUSTEE FOR THAT
PURPOSE.  ALL THE NOTES SO ISSUED SHALL IN ALL RESPECTS HAVE THE SAME LEGAL RANK
AND BENEFIT UNDER THIS INDENTURE AS THE NOTES THERETOFORE OR THEREAFTER ISSUED
IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE AS THOUGH ALL OF SUCH NOTES HAD
BEEN ISSUED AT THE DATE OF THE EXECUTION HEREOF.  IN THE EVENT OF ANY SUCH
CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER OR LEASE, UPON COMPLIANCE WITH
THIS ARTICLE 10 THE PERSON NAMED AS THE “ISSUER” IN THE FIRST PARAGRAPH OF THIS
INDENTURE OR ANY SUCCESSOR THAT SHALL THEREAFTER HAVE BECOME SUCH IN THE MANNER
PRESCRIBED IN THIS ARTICLE 10 MAY BE DISSOLVED, WOUND UP AND LIQUIDATED AT ANY
TIME THEREAFTER AND SUCH PERSON SHALL BE DISCHARGED FROM ITS LIABILITIES AS
OBLIGOR AND MAKER OF THE NOTES AND FROM ITS OBLIGATIONS UNDER THIS INDENTURE AND
UNDER THE REGISTRATION RIGHTS AGREEMENT.

47


--------------------------------------------------------------------------------





IN CASE OF ANY SUCH CONSOLIDATION, SALE, LEASE, CONVEYANCE OR MERGER, SUCH
CHANGES IN PHRASEOLOGY AND FORM (BUT NOT IN SUBSTANCE) MAY BE MADE IN THE NOTES
THEREAFTER TO BE ISSUED AS MAY BE APPROPRIATE.


ARTICLE 11
SATISFACTION AND DISCHARGE OF INDENTURE


SECTION 11.01.  DISCHARGE OF INDENTURE.  THIS INDENTURE SHALL CEASE TO BE OF
FURTHER EFFECT (EXCEPT AS TO ANY SURVIVING RIGHTS OF CONVERSION, REGISTRATION OF
TRANSFER OR EXCHANGE OF NOTES HEREIN EXPRESSLY PROVIDED FOR AND EXCEPT AS
FURTHER PROVIDED BELOW), AND THE TRUSTEE, ON DEMAND OF AND AT THE EXPENSE OF THE
ISSUER, SHALL EXECUTE PROPER INSTRUMENTS ACKNOWLEDGING SATISFACTION AND
DISCHARGE OF THIS INDENTURE, WHEN (A) EITHER: (1) ALL NOTES THERETOFORE
AUTHENTICATED AND DELIVERED (OTHER THAN (I) NOTES WHICH HAVE BEEN DESTROYED,
LOST OR STOLEN AND WHICH HAVE BEEN REPLACED OR PAID AS PROVIDED IN SECTION 11.04
AND (II) NOTES FOR WHOSE PAYMENT MONEY HAS THERETOFORE BEEN DEPOSITED IN TRUST
AND THEREAFTER REPAID TO THE ISSUER AS PROVIDED IN SECTION 11.04) HAVE BEEN
DELIVERED TO THE TRUSTEE FOR CANCELLATION; OR (2) ALL SUCH NOTES NOT THERETOFORE
DELIVERED TO THE TRUSTEE FOR CANCELLATION HAVE BECOME DUE AND PAYABLE, WHETHER
UPON THE STATED MATURITY OF THE NOTES, A REDEMPTION DATE OR A CHANGE IN CONTROL
REPURCHASE DATE OR OTHERWISE, OR HAVE ALL BEEN CONVERTED IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE 13 HEREOF, AND THE ISSUER HAS IRREVOCABLY DEPOSITED OR
CAUSED TO BE IRREVOCABLY DEPOSITED WITH THE TRUSTEE A PAYING AGENT OR THE
CONVERSION AGENT (OTHER THAN THE ISSUER OR ANY OF ITS AFFILIATES), AS
APPLICABLE, AS TRUST FUNDS IN TRUST CASH AND, IF APPLICABLE, SHARES OF COMMON
STOCK IN AN AMOUNT SUFFICIENT TO PAY AND DISCHARGE THE ENTIRE INDEBTEDNESS ON
SUCH NOTES NOT THERETOFORE DELIVERED TO THE TRUSTEE FOR CANCELLATION, FOR
PRINCIPAL AND INTEREST TO THE DATE OF SUCH DEPOSIT (IN THE CASE OF NOTES WHICH
HAVE BECOME DUE AND PAYABLE) OR FOR AMOUNTS OWING UPON CONVERSION; PROVIDED,
HOWEVER, THAT THERE SHALL NOT EXIST, ON THE DATE OF SUCH DEPOSIT, A DEFAULT OR
EVENT OF DEFAULT; PROVIDED, FURTHER, THAT SUCH DEPOSIT SHALL NOT RESULT IN A
BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER, THIS INDENTURE OR ANY
OTHER AGREEMENT OR INSTRUMENT TO WHICH THE ISSUER IS A PARTY OR TO WHICH THE
ISSUER IS BOUND; (B) THE ISSUER HAS PAID OR CAUSED TO BE PAID ALL OTHER SUMS
PAYABLE HEREUNDER BY THE ISSUER; AND (C) THE ISSUER HAS DELIVERED TO THE TRUSTEE
AN OFFICERS’ CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL
CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO THE SATISFACTION AND
DISCHARGE OF THIS INDENTURE HAVE BEEN COMPLIED WITH.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Trustee under Section 7.06 shall survive and,
if money shall have been deposited with the Trustee pursuant to subclause (2) of
clause (a) of this Section, the provisions of Sections 2.05, 2.06, 2.07, 3.05,
5.01, Article 13 and this Article 11, shall survive until the Notes have been
paid in full.


SECTION 11.02.  DEPOSITED MONIES TO BE HELD IN TRUST BY TRUSTEE.  SUBJECT TO
SECTION 11.04, ALL MONIES DEPOSITED WITH THE TRUSTEE PURSUANT TO SECTION 7.05,
SHALL BE HELD IN TRUST FOR THE SOLE BENEFIT OF THE NOTEHOLDERS, AND SUCH MONIES
SHALL BE APPLIED BY THE TRUSTEE TO THE PAYMENT, EITHER DIRECTLY OR THROUGH ANY
PAYING AGENT (INCLUDING THE ISSUER IF ACTING AS ITS OWN PAYING AGENT), TO THE
HOLDERS OF THE PARTICULAR NOTES FOR THE PAYMENT OR REDEMPTION OF WHICH SUCH
MONIES HAVE BEEN DEPOSITED WITH THE TRUSTEE, OF ALL SUMS DUE AND TO BECOME DUE
THEREON FOR PRINCIPAL, PREMIUM, IF ANY, AND INTEREST.  ALL MONEYS DEPOSITED WITH
THE TRUSTEE PURSUANT TO SECTION 7.05 (AND HELD BY IT OR ANY PAYING AGENT) FOR
THE PAYMENT OF NOTES SUBSEQUENTLY

48


--------------------------------------------------------------------------------





CONVERTED SHALL BE RETURNED TO THE ISSUER UPON REQUEST.  THE TRUSTEE IS NOT
RESPONSIBLE TO ANYONE FOR INTEREST ON ANY DEPOSITED FUNDS EXCEPT AS AGREED IN
WRITING.


SECTION 11.03.  PAYING AGENT TO REPAY MONIES HELD.  SUBJECT TO THE PROVISIONS OF
SECTION 11.04, THE TRUSTEE OR A PAYING AGENT SHALL HOLD IN TRUST, FOR THE
BENEFIT OF THE NOTEHOLDERS, ALL MONEY DEPOSITED WITH IT PURSUANT TO SECTION
11.01 AND SHALL APPLY THE DEPOSITED MONEY IN ACCORDANCE WITH THIS INDENTURE AND
THE NOTES TO THE PAYMENT OF THE PRINCIPAL OF AND INTEREST ON THE NOTES.


SECTION 11.04.  RETURN OF UNCLAIMED MONIES.  THE TRUSTEE AND EACH PAYING AGENT
SHALL PAY TO THE ISSUER UPON WRITTEN REQUEST ANY MONEY HELD BY THEM FOR THE
PAYMENT OF PRINCIPAL OR INTEREST THAT REMAINS UNCLAIMED FOR TWO YEARS AFTER A
RIGHT TO SUCH MONEY HAS MATURED; PROVIDED, HOWEVER, THAT THE TRUSTEE OR SUCH
PAYING AGENT, BEFORE BEING REQUIRED TO MAKE ANY SUCH PAYMENT, MAY, AT THE
EXPENSE OF THE ISSUER, EITHER PUBLISH IN A NEWSPAPER OF GENERAL CIRCULATION IN
THE CITY OF NEW YORK, OR CAUSE TO BE MAILED TO EACH HOLDER ENTITLED TO SUCH
MONEY, NOTICE THAT SUCH MONEY REMAINS UNCLAIMED AND THAT AFTER A DATE SPECIFIED
THEREIN, WHICH SHALL BE AT LEAST THIRTY (30) CALENDAR DAYS FROM THE DATE OF SUCH
MAILING OR PUBLICATION, ANY UNCLAIMED BALANCE OF SUCH MONEY THEN REMAINING WILL
BE REPAID TO THE ISSUER.  AFTER PAYMENT TO THE ISSUER, HOLDERS ENTITLED TO MONEY
MUST LOOK TO THE ISSUER FOR PAYMENT AS GENERAL CREDITORS UNLESS AN APPLICABLE
ABANDONED PROPERTY LAW DESIGNATES ANOTHER PERSON, AND THE TRUSTEE AND EACH
PAYING AGENT SHALL BE RELIEVED OF ALL LIABILITY WITH RESPECT TO SUCH MONEY.


SECTION 11.05.  REINSTATEMENT.  IF THE TRUSTEE OR THE PAYING AGENT IS UNABLE TO
APPLY ANY MONEY IN ACCORDANCE WITH SECTION 11.02 BY REASON OF ANY ORDER OR
JUDGMENT OF ANY COURT OR GOVERNMENTAL AUTHORITY ENJOINING, RESTRAINING OR
OTHERWISE PROHIBITING SUCH APPLICATION, THE ISSUER’S OBLIGATIONS UNDER THIS
INDENTURE AND THE NOTES SHALL BE REVIVED AND REINSTATED AS THOUGH NO DEPOSIT HAD
OCCURRED PURSUANT TO SECTION 11.01 UNTIL SUCH TIME AS THE TRUSTEE OR THE PAYING
AGENT IS PERMITTED TO APPLY ALL SUCH MONEY IN ACCORDANCE WITH SECTION 11.02;
PROVIDED THAT IF THE ISSUER MAKES ANY PAYMENT OF PRINCIPAL OF OR PREMIUM, IF
ANY, OR INTEREST ON ANY NOTE FOLLOWING THE REINSTATEMENT OF ITS OBLIGATIONS, THE
ISSUER SHALL BE SUBROGATED TO THE RIGHTS OF THE HOLDERS OF SUCH NOTES TO RECEIVE
SUCH PAYMENT FROM THE MONEY HELD BY THE TRUSTEE OR PAYING AGENT.


ARTICLE 12
IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS


SECTION 12.01.  INDENTURE AND NOTES SOLELY CORPORATE OBLIGATIONS.  NO RECOURSE
FOR THE PAYMENT OF THE PRINCIPAL OF, OR INTEREST ON, ANY NOTE, OR FOR ANY CLAIM
BASED THEREON OR OTHERWISE IN RESPECT THEREOF, AND NO RECOURSE UNDER OR UPON ANY
OBLIGATION, COVENANT OR AGREEMENT OF THE ISSUER IN THIS INDENTURE OR IN ANY
SUPPLEMENTAL INDENTURE OR IN ANY NOTE, OR BECAUSE OF THE CREATION OF ANY
INDEBTEDNESS REPRESENTED THEREBY, SHALL BE HAD AGAINST ANY INCORPORATOR,
STOCKHOLDER, PARTNER, MEMBER, MANAGER, EMPLOYEE, AGENT, OFFICER, DIRECTOR OR
SUBSIDIARY, AS SUCH, PAST, PRESENT OR FUTURE, OF THE ISSUER OR ANY OF THE
ISSUER’S SUBSIDIARIES OR OF ANY SUCCESSOR THERETO, EITHER DIRECTLY OR THROUGH
THE ISSUER OR ANY OF THE ISSUER’S SUBSIDIARIES OR ANY SUCCESSOR THERETO, WHETHER
BY VIRTUE OF ANY CONSTITUTION, STATUTE OR RULE OF LAW, OR BY THE ENFORCEMENT OF
ANY ASSESSMENT OR PENALTY OR OTHERWISE; IT BEING EXPRESSLY UNDERSTOOD THAT ALL
SUCH LIABILITY IS HEREBY EXPRESSLY WAIVED AND RELEASED AS A CONDITION OF, AND AS
A CONSIDERATION FOR, THE EXECUTION OF THIS INDENTURE AND THE ISSUE OF THE NOTES.

49


--------------------------------------------------------------------------------




ARTICLE 13
CONVERSION OF NOTES


SECTION 13.01.  RIGHT TO CONVERT.


(A)           SUBJECT TO THE RESTRICTIONS ON OWNERSHIP OF SHARES OF COMMON STOCK
AS SET FORTH IN SECTION 13.14 AND UPON COMPLIANCE WITH THE PROVISIONS OF THIS
INDENTURE, THE HOLDER OF ANY NOTES MAY CONVERT ITS NOTES, OR ANY PORTION THEREOF
WHICH IS A MULTIPLE OF $1,000, INTO CASH AND, IF APPLICABLE, SHARES OF COMMON
STOCK BY SURRENDER OF SUCH NOTES SO TO BE CONVERTED IN WHOLE OR IN PART,
TOGETHER WITH ANY REQUIRED FUNDS, UNDER THE CIRCUMSTANCES AND IN THE MANNER
DESCRIBED IN THIS ARTICLE 13.  HOLDERS MAY SURRENDER ANY NOTES FOR CONVERSION
NOT PREVIOUSLY REDEEMED OR REPURCHASED AT THE APPLICABLE CONVERSION RATE PRIOR
TO THE CLOSE OF BUSINESS ON THE SECOND BUSINESS DAY IMMEDIATELY PRECEDING THE
STATED MATURITY OF THE NOTES AT ANY TIME ON OR AFTER JULY 15, 2011 AND ALSO UPON
THE OCCURRENCE OF ONE OF THE EVENTS SET FORTH IN CLAUSES (I) THROUGH (V) BELOW.

(I)            CONVERSION UPON SATISFACTION OF MARKET PRICE CONDITION.  A HOLDER
MAY SURRENDER ANY OF ITS NOTES FOR CONVERSION DURING ANY CALENDAR QUARTER
BEGINNING AFTER DECEMBER 31, 2006 (AND ONLY DURING SUCH CALENDAR QUARTER) IF,
AND ONLY IF, THE CLOSING SALE PRICE OF THE COMMON STOCK FOR AT LEAST TWENTY (20)
TRADING DAYS (WHETHER OR NOT CONSECUTIVE) IN THE PERIOD OF THIRTY (30)
CONSECUTIVE TRADING DAYS ENDING ON THE LAST TRADING DAY OF THE PRECEDING
CALENDAR QUARTER IS MORE THAN 125% OF THE CONVERSION PRICE PER SHARE OF COMMON
STOCK IN EFFECT ON THE APPLICABLE TRADING DAY.  THE BOARD OF DIRECTORS WILL MAKE
APPROPRIATE ADJUSTMENTS, IN ITS GOOD FAITH DETERMINATION, TO ACCOUNT FOR ANY
ADJUSTMENT TO THE CONVERSION RATE THAT BECOMES EFFECTIVE, OR ANY EVENT REQUIRING
AN ADJUSTMENT TO THE CONVERSION RATE WHERE THE EX-DIVIDEND DATE OF THE EVENT
OCCURS, DURING THAT THIRTY (30) CONSECUTIVE TRADING DAY PERIOD.

(II)           CONVERSION UPON SATISFACTION OF TRADING PRICE CONDITION.  A
HOLDER MAY SURRENDER ANY OF ITS NOTES FOR CONVERSION DURING THE FIVE (5)
CONSECUTIVE TRADING DAY PERIOD FOLLOWING ANY FIVE (5) CONSECUTIVE TRADING DAY
PERIOD IN WHICH THE TRADING PRICE PER $1,000 PRINCIPAL AMOUNT OF NOTES (AS
DETERMINED FOLLOWING A REASONABLE REQUEST BY A HOLDER OF THE NOTES) WAS LESS
THAN 98% OF THE PRODUCT OF THE CLOSING SALE PRICE OF THE COMMON STOCK MULTIPLIED
BY THE CONVERSION RATE.

“Trading Price” means, with respect to the Notes on any date of determination,
the average of the secondary market bid quotations per $1,000 principal amount
of Notes obtained by the Trustee for a $5.0 million principal amount of Notes at
approximately 3:30 p.m., New York City time, on such determination date from two
independent nationally recognized securities dealers selected by the Issuer,
which may include one or more of the Initial Purchasers or any successor to such
entities.  If at least two such bids cannot reasonably be obtained by the
Trustee, but one such bid can reasonably be obtained by the Trustee, then one
bid shall be used. If the Trustee cannot reasonably obtain at least one bid for
a $5,000,000 principal amount of Notes from a nationally recognized securities
dealer or, in the reasonable judgment of the Issuer, the bid quotations are not
indicative of the secondary market value of the Notes, then the Trading Price
per $1,000 principal amount of Notes shall be deemed to be less than 98% of the

50


--------------------------------------------------------------------------------




product of the Closing Sale Price of the Common Stock and the Conversion Rate on
such determination date.

The Trustee shall have no obligation to determine the Trading Price of the Notes
unless the Issuer shall have requested such determination, and the Issuer shall
have no obligation to make such request unless a holder provides the Issuer with
written reasonable evidence that the Trading Price per $1,000 principal amount
of the Notes would be less than 98% of the product of the Closing Sale Price of
the Common Stock and the Conversion Rate, whereupon the Issuer shall instruct
the Trustee to determine the Trading Price of the Notes beginning on the next
Trading Day and on each successive Trading Day until the Trading Price is
greater than or equal to 98% of the product of the Closing Sale Price of the
Common Stock and the applicable Conversion Rate.

(III)          CONVERSION UPON NOTICE OF REDEMPTION.  A HOLDER MAY SURRENDER FOR
CONVERSION ANY OF THE NOTES CALLED FOR REDEMPTION AT ANY TIME PRIOR TO THE CLOSE
OF BUSINESS ON THE SECOND BUSINESS DAY PRIOR TO THE REDEMPTION DATE, EVEN IF THE
NOTES ARE NOT OTHERWISE CONVERTIBLE AT SUCH TIME.  THE RIGHT TO CONVERT NOTES
PURSUANT TO THIS CLAUSE (III) WILL EXPIRE AFTER THE CLOSE OF BUSINESS ON THE
SECOND BUSINESS DAY PRIOR TO THE REDEMPTION DATE UNLESS THE ISSUER DEFAULTS IN
MAKING THE PAYMENT DUE UPON REDEMPTION.  A HOLDER MAY CONVERT FEWER THAN ALL OF
ITS NOTES SO LONG AS THE NOTES CONVERTED ARE AN INTEGRAL MULTIPLE OF $1,000
PRINCIPAL AMOUNT AND THE REMAINING PRINCIPAL AMOUNT OF NOTES IS IN AN AUTHORIZED
DENOMINATION. HOWEVER, IF A HOLDER HAS ALREADY DELIVERED A REPURCHASE NOTICE
WITH RESPECT TO A NOTE, SUCH HOLDER MAY NOT SURRENDER SUCH NOTE FOR CONVERSION
UNTIL IT HAS WITHDRAWN SUCH NOTICE IN ACCORDANCE WITH THE APPLICABLE PROVISIONS
OF SECTION 3.08 HEREOF.

(IV)          CONVERSION UPON SPECIFIED TRANSACTIONS.  IF THE ISSUER ELECTS TO:
(1) DISTRIBUTE TO ALL HOLDERS OF COMMON STOCK RIGHTS ENTITLING THEM TO PURCHASE,
FOR A PERIOD EXPIRING WITHIN FORTY FIVE (45) DAYS AFTER THE DATE FIXED FOR
DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH RIGHTS, SHARES OF COMMON
STOCK AT LESS THAN THE CLOSING SALE PRICE OF THE COMMON STOCK ON THE TRADING DAY
IMMEDIATELY PRECEDING THE DECLARATION DATE OF SUCH DISTRIBUTION; OR (II)
DISTRIBUTE TO ALL HOLDERS OF COMMON STOCK ASSETS, DEBT SECURITIES OR CERTAIN
RIGHTS TO PURCHASE SECURITIES OF THE ISSUER, WHICH DISTRIBUTION HAS A PER SHARE
VALUE EXCEEDING 10% OF THE CLOSING SALE PRICE OF COMMON STOCK ON THE TRADING DAY
IMMEDIATELY PRECEDING THE DECLARATION DATE OF SUCH DISTRIBUTION, THE ISSUER
SHALL NOTIFY HOLDERS OF THE NOTES AT LEAST TWENTY (20) CALENDAR DAYS PRIOR TO
THE EX-DIVIDEND DATE FOR SUCH DISTRIBUTION.  FOLLOWING THE ISSUANCE OF SUCH
NOTICE, HOLDERS MAY SURRENDER THEIR NOTES FOR CONVERSION AT ANY TIME UNTIL THE
EARLIER OF THE CLOSE OF BUSINESS ON THE BUSINESS DAY PRIOR TO THE EX-DIVIDEND
DATE OR AN ANNOUNCEMENT BY THE ISSUER THAT SUCH DISTRIBUTION WILL NOT TAKE
PLACE; PROVIDED, HOWEVER, THAT A HOLDER MAY NOT CONVERT ITS NOTES PURSUANT TO
THIS SECTION 13.01(A)(IV) IF SUCH HOLDER MAY PARTICIPATE, ON AN AS-CONVERTED
BASIS (ASSUMING FOR THIS PURPOSE THAT THE NOTES WERE CONVERTIBLE SOLELY INTO
COMMON STOCK AT THE THEN APPLICABLE CONVERSION RATE), IN THE DISTRIBUTION
WITHOUT ANY CONVERSION OF NOTES. THE “EX-DIVIDEND DATE” MEANS, WITH RESPECT TO
ANY DISTRIBUTION ON SHARES OF COMMON STOCK, THE FIRST DATE UPON WHICH A SALE OF
SHARES OF COMMON STOCK DOES NOT AUTOMATICALLY TRANSFER THE RIGHT TO RECEIVE THE
RELEVANT DISTRIBUTION FROM THE SELLER OF SHARES OF COMMON STOCK TO THE BUYER.

51


--------------------------------------------------------------------------------




IN ADDITION, IF THE ISSUER IS PARTY TO A CONSOLIDATION, MERGER OR BINDING SHARE
EXCHANGE PURSUANT TO WHICH ALL OF THE COMMON STOCK WOULD BE EXCHANGED FOR CASH,
SECURITIES OR OTHER PROPERTY THAT IS NOT OTHERWISE A CHANGE IN CONTROL, A HOLDER
MAY SURRENDER NOTES FOR CONVERSION AT ANY TIME FROM AND INCLUDING THE DATE THAT
IS FIFTEEN (15) BUSINESS DAYS PRIOR TO THE ANTICIPATED EFFECTIVE DATE OF THE
TRANSACTION UP TO AND INCLUDING FIVE (5) BUSINESS DAYS AFTER THE EFFECTIVE DATE
OF SUCH TRANSACTION.  THE ISSUER SHALL NOTIFY HOLDERS OF NOTES AS PROMPTLY AS
PRACTICABLE FOLLOWING THE DATE IT PUBLICLY ANNOUNCES SUCH TRANSACTION (BUT IN NO
EVENT LESS THAN FIFTEEN (15) BUSINESS DAYS PRIOR TO THE ANTICIPATED EFFECTIVE
TIME OF SUCH TRANSACTION).

If a Change in Control occurs prior to the Stated Maturity as a result of a
transaction described in clauses (1) or (2) of the definition of “Change in
Control,” a holder will have the right to convert its Notes at any time from and
including the Effective Date of such transaction up to and including the earlier
of the 30th Business Day following the Effective Date of the transaction and the
second Business Day prior to the Stated Maturity, provided that, if a holder has
already delivered a Repurchase Notice with respect to a Note, such holder may
not surrender such Note for conversion until it has withdrawn such notice in
accordance with the applicable provisions of Section 3.08 hereof. The Issuer
will notify holders as promptly as practicable following the date that it
publicly announces such Change in Control (but in no event later than five (5)
Business Days prior to the Effective Date of such Change in Control).

(V)           CONVERSION UPON DELISTING OF THE COMMON STOCK. A HOLDER OF NOTES
MAY SURRENDER ANY OF ITS NOTES FOR CONVERSION AT ANY TIME BEGINNING ON THE FIRST
BUSINESS DAY AFTER THE COMMON STOCK HAS CEASED TO BE LISTED ON A U.S. NATIONAL
OR REGIONAL SECURITIES EXCHANGE FOR A 30 CONSECUTIVE TRADING DAY PERIOD.


(B)           WHENEVER THE NOTES SHALL BECOME CONVERTIBLE PURSUANT TO THIS
SECTION 13.01, THE ISSUER OR, AT THE ISSUER’S REQUEST, THE TRUSTEE IN THE NAME
AND AT THE EXPENSE OF THE ISSUER, SHALL NOTIFY THE HOLDERS OF THE EVENT
TRIGGERING SUCH CONVERTIBILITY IN THE MANNER PROVIDED IN SECTION 15.03, AND THE
ISSUER SHALL ALSO PUBLICLY ANNOUNCE SUCH INFORMATION AND PUBLISH IT ON ITS WEB
SITE.  ANY NOTICE SO GIVEN SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN DULY
GIVEN, WHETHER OR NOT THE HOLDER RECEIVES SUCH NOTICE.


(C)           A NOTE IN RESPECT OF WHICH A HOLDER HAS DELIVERED A REPURCHASE
NOTICE EXERCISING SUCH HOLDER’S RIGHT TO REQUIRE THE ISSUER TO REPURCHASE SUCH
NOTE PURSUANT TO SECTION 3.05 MAY BE CONVERTED ONLY IF SUCH REPURCHASE NOTICE IS
WITHDRAWN IN ACCORDANCE WITH SECTION 3.08 PRIOR TO THE CLOSE OF BUSINESS ON THE
THIRD BUSINESS DAY PRIOR TO THE CHANGE IN CONTROL REPURCHASE DATE.


(D)           A HOLDER OF NOTES IS NOT ENTITLED TO ANY RIGHTS OF A HOLDER OF
COMMON STOCK UNTIL SUCH HOLDER HAS CONVERTED ITS NOTES AND RECEIVED UPON
CONVERSION THEREOF SHARES OF COMMON STOCK.  THE PERSON IN WHOSE NAME ANY
CERTIFICATE OR CERTIFICATES FOR SHARES OF COMMON STOCK SHALL BE ISSUABLE UPON
SUCH CONVERSION, IF ANY, SHALL BECOME ON THE DATE ANY SUCH CERTIFICATE OR
CERTIFICATES ARE DELIVERED TO SUCH HOLDER IN ACCORDANCE WITH THE PROVISIONS OF
THIS ARTICLE 13, THE HOLDER OF RECORD OF THE SHARES REPRESENTED THEREBY.

52


--------------------------------------------------------------------------------





SECTION 13.02.  EXERCISE OF CONVERSION RIGHT; NO ADJUSTMENT FOR INTEREST OR
DIVIDENDS.  IN ORDER TO EXERCISE THE CONVERSION RIGHT WITH RESPECT TO ANY NOTE
IN CERTIFICATED FORM, THE ISSUER MUST RECEIVE AT THE OFFICE OR AGENCY OF THE
ISSUER MAINTAINED FOR THAT PURPOSE IN THE CITY OF NEW YORK OR, AT THE OPTION OF
SUCH HOLDER, THE CORPORATE TRUST OFFICE, SUCH NOTE WITH THE ORIGINAL OR
FACSIMILE OF THE FORM ENTITLED “CONVERSION NOTICE” ON THE REVERSE THEREOF, DULY
COMPLETED AND MANUALLY SIGNED, TOGETHER WITH SUCH NOTES DULY ENDORSED FOR
TRANSFER, ACCOMPANIED BY THE FUNDS, IF ANY, REQUIRED BY THIS SECTION 13.02. 
SUCH NOTICE SHALL ALSO STATE THE NAME OR NAMES (WITH ADDRESS OR ADDRESSES) IN
WHICH THE CERTIFICATE OR CERTIFICATES FOR SHARES OF COMMON STOCK, IF ANY, WHICH
SHALL BE ISSUABLE ON SUCH CONVERSION SHALL BE ISSUED (IF OTHER THAN IN THE NAME
OF THE HOLDER TENDERING SUCH NOTE FOR CONVERSION), AND SHALL BE ACCOMPANIED BY
TRANSFER OR SIMILAR TAXES, IF REQUIRED PURSUANT TO SECTION 13.07.

In order to exercise the conversion right with respect to any interest in a
Global Note, the beneficial holder must complete, or cause to be completed, the
appropriate instruction form for conversion pursuant to the Depositary’s
book-entry conversion program; deliver, or cause to be delivered, by book-entry
delivery such interest in such Global Note; furnish appropriate endorsements and
transfer documents if required by the Issuer or the Trustee or the Conversion
Agent; and pay the funds, if any, required by this Section 13.02 and any
transfer taxes if required pursuant to Section 13.07.

Each conversion shall be deemed to have been effected as to any such Note (or
portion thereof) on the date on which the requirements set forth above in this
Section 13.02 have been satisfied as to such Note (or portion thereof) (the
“Conversion Date”).

Except as set forth in the next succeeding paragraph, upon conversion of a Note,
a holder shall not be entitled to receive any cash payment in respect of
interest, and the Issuer shall not be required to adjust the Conversion Rate to
account for any accrued and unpaid interest (including Additional Interest, if
any).  The delivery by the Issuer to the holder of cash and Common Stock, if
any, upon conversion shall be deemed to satisfy the Issuer’s obligation with
respect to Notes tendered for conversion. Accordingly, upon conversion of Notes,
any accrued but unpaid interest shall be deemed to be paid in full, rather than
cancelled, extinguished or forfeited.

Holders of Notes at the close of business on a Record Date for an interest
payment shall receive payment of the interest payable on the corresponding
Interest Payment Date notwithstanding the conversion of such Notes at any time
after the close of business on the applicable Record Date and on or prior to the
corresponding Interest Payment Date.  Accordingly, any Note or portion thereof
surrendered for conversion after the close of business on the Record Date for
any Interest Payment Date and on or prior to the corresponding Interest Payment
Date shall be accompanied by payment, in immediately available funds or other
funds acceptable to the Issuer, of an amount equal to the interest otherwise
payable on such Interest Payment Date on the principal amount being converted;
provided that no such payment need be made (1) if the Issuer has specified a
Redemption Date that is after a Record Date and on or prior to the corresponding
Interest Payment Date, (2) to the extent of any overdue interest and Additional
Interest, if any overdue interest and Additional Interest, as applicable, exists
at the time of conversion with respect to such Notes, or (3) in respect of any
conversion that occurs after the Record Date for the interest payment due on
September 15, 2011.  Except as otherwise provided above in this Article 13, no
payment or other adjustment shall be made for interest

53


--------------------------------------------------------------------------------




accrued on any Note converted or for dividends on any shares issued upon the
conversion of such Note as provided in this Article 13.

In case any Note of a denomination greater than $1,000 shall be surrendered for
partial conversion, and subject to Section 2.04, the Issuer shall execute and
the Trustee shall authenticate and deliver to the holder of the Note so
surrendered, without charge to the holder, a new Note or Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Note.

Upon surrender of a Note for conversion, the holder shall deliver to the Issuer
an amount in cash equal to the amount that the Issuer is required to deduct and
withhold under applicable law in connection with such conversion; provided,
however, that if the holder does not deliver such cash, the Issuer may deduct
and withhold from the consideration otherwise deliverable to such holder the
amount required to be deducted and withheld under applicable law.

Upon the conversion of an interest in a Global Note, the Trustee (or other
Conversion Agent appointed by the Issuer), or the Custodian at the direction of
the Trustee (or other Conversion Agent appointed by the Issuer), shall make a
notation on such Global Note as to the reduction in the principal amount
represented thereby.  The Issuer shall notify the Trustee in writing of any
conversion of Notes effected through any Conversion Agent other than the
Trustee.


SECTION 13.03.  CASH PAYMENTS IN LIEU OF FRACTIONAL SHARES.  NO FRACTIONAL
SHARES OF COMMON STOCK OR SCRIP CERTIFICATES REPRESENTING FRACTIONAL SHARES
SHALL BE ISSUED UPON CONVERSION OF NOTES.   IF MORE THAN ONE NOTE SHALL BE
SURRENDERED FOR CONVERSION AT ONE TIME BY THE SAME HOLDER, THE NUMBER OF FULL
SHARES THAT SHALL BE ISSUABLE UPON CONVERSION SHALL BE COMPUTED ON THE BASIS OF
THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES (OR SPECIFIED PORTIONS THEREOF TO
THE EXTENT PERMITTED HEREBY) SO SURRENDERED.   THE ISSUER SHALL DELIVER CASH IN
LIEU OF ANY FRACTIONAL SHARES OF COMMON STOCK ISSUABLE IN CONNECTION WITH
PAYMENT OF THE SETTLEMENT AMOUNT DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 13.12 BASED ON THE CLOSING SALE PRICE OF THE COMMON STOCK ON THE LAST
DAY OF THE APPLICABLE OBSERVATION PERIOD.


SECTION 13.04.  CONVERSION RATE.  THE CONVERSION RATE FOR THE NOTES IS 26.6326
SHARES OF COMMON STOCK PER EACH $1,000 PRINCIPAL AMOUNT OF THE NOTES (HEREIN
CALLED THE “CONVERSION RATE”), SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTIONS
13.05 AND 13.13.


SECTION 13.05.  ADJUSTMENT OF CONVERSION RATE.  THE CONVERSION RATE SHALL BE
ADJUSTED BY THE ISSUER FROM TIME TO TIME AS FOLLOWS:


(A)           IF THE ISSUER ISSUES COMMON STOCK AS A DIVIDEND OR DISTRIBUTION ON
COMMON STOCK TO ALL HOLDERS OF COMMON STOCK, OR IF THE ISSUER EFFECTS A SHARE
SPLIT OR SHARE COMBINATION, THE CONVERSION RATE WILL BE ADJUSTED BASED ON THE
FOLLOWING FORMULA:

CR1 = CR0 x OS1/OS0

where

54


--------------------------------------------------------------------------------




CR0 =     the Conversion Rate in effect immediately prior to the adjustment
relating to such event

CR1 =     the new Conversion Rate in effect taking such event into account

OS0 =     the number of shares of Common Stock outstanding immediately prior to
such event

OS1 =     the number of shares of Common Stock outstanding immediately after
such event.

Any adjustment made pursuant to this clause (a) shall become effective on the
date that is immediately after (x) the date fixed for the determination of
stockholders entitled to receive such dividend or other distribution or (y) the
date on which such split or combination becomes effective, as applicable. If any
dividend or distribution described in this clause (a) is declared but not so
paid or made, the new Conversion Rate shall be readjusted to the Conversion Rate
that would then be in effect if such dividend or distribution had not been
declared.


(B)           IF THE ISSUER ISSUES TO ALL HOLDERS OF COMMON STOCK ANY RIGHTS,
WARRANTS, OPTIONS OR OTHER SECURITIES ENTITLING THEM FOR A PERIOD OF NOT MORE
THAN 45 DAYS AFTER THE DATE OF ISSUANCE THEREOF TO SUBSCRIBE FOR OR PURCHASE
COMMON STOCK, OR IF THE ISSUER ISSUES TO ALL HOLDERS OF COMMON STOCK SECURITIES
CONVERTIBLE INTO COMMON STOCK FOR A PERIOD OF NOT MORE THAN 45 DAYS AFTER THE
DATE OF ISSUANCE THEREOF, IN EITHER CASE AT AN EXERCISE PRICE PER SHARE OF
COMMON STOCK OR A CONVERSION PRICE PER SHARE OF COMMON STOCK LESS THAN THE
CLOSING SALE PRICE OF THE COMMON STOCK ON THE BUSINESS DAY IMMEDIATELY PRECEDING
THE TIME OF ANNOUNCEMENT OF SUCH ISSUANCE, THE CONVERSION RATE WILL BE ADJUSTED
BASED ON THE FOLLOWING FORMULA:

CR1 = CR0 x (OS0+X)/(OS0+Y)

where

CR0 =     the Conversion Rate in effect immediately prior to the adjustment
relating to such event

CR1 =     the new Conversion Rate taking such event into account

OS0 =     the number of shares of Common Stock outstanding immediately prior to
such event

X =          the total number of shares of Common Stock issuable pursuant to
such rights, warrants, options, other securities or convertible securities

Y =          the number of shares of Common Stock equal to the quotient of
(A) the aggregate price payable to exercise such rights, warrants, options,
other securities or convertible securities and (B) the

55


--------------------------------------------------------------------------------




average of the Closing Sale Prices of the Common Stock for the 10 consecutive
Trading Days prior to the Business Day immediately preceding the date of
announcement for the issuance of such rights, warrants, options, other
securities or convertible securities.

For purposes of this clause (b), in determining whether any rights, warrants,
options, other securities or convertible securities entitle the holders to
subscribe for or purchase, or exercise a conversion right for, Common Stock at
less than the applicable Closing Sale Price of the Common Stock, and in
determining the aggregate exercise or conversion price payable for such Common
Stock, there shall be taken into account any consideration received by the
Issuer for such rights, warrants, options, other securities or convertible
securities and any amount payable on exercise or conversion thereof, with the
value of such consideration, if other than cash, to be determined by the Board
of Directors of the Issuer.  If any right, warrant, option, other security or
convertible security described in this clause (b) is not exercised or converted
prior to the expiration of the exercisability or convertibility thereof, the new
Conversion Rate shall be readjusted to the Conversion Rate that would then be in
effect if such right, warrant, option, other security or convertible security
had not been so issued.


(C)           IF THE ISSUER DISTRIBUTES CAPITAL STOCK, EVIDENCES OF INDEBTEDNESS
OR OTHER ASSETS OR PROPERTY OF THE ISSUER TO ALL HOLDERS OF COMMON STOCK,
EXCLUDING:

(I)            DIVIDENDS, DISTRIBUTIONS, RIGHTS, WARRANTS, OPTIONS, OTHER
SECURITIES OR CONVERTIBLE SECURITIES REFERRED TO IN CLAUSE (A) OR (B) ABOVE,

(II)           DIVIDENDS OR DISTRIBUTIONS PAID EXCLUSIVELY IN CASH, AND

(III)          SPIN-OFFS DESCRIBED BELOW IN THIS CLAUSE (C),

then the Conversion Rate will be adjusted based on the following formula:

CR1 =     CR0 x SP0/(SP0-FMV)

where

CR0 =     the Conversion Rate in effect immediately prior to the adjustment
relating to such event

CR1 =     the new Conversion Rate taking such event into account

SP0 =      the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the ex-dividend date for such distribution

FMV=     the fair market value (as determined in good faith by the Board of
Directors of the Issuer) of the capital stock, evidences of indebtedness, assets
or property distributed with respect to each outstanding share of Common Stock
on the earlier of the record date or the ex-dividend date for such distribution.

56


--------------------------------------------------------------------------------




An adjustment to the Conversion Rate made pursuant to the immediately preceding
clause shall be made successively whenever any such distribution is made and
shall become effective on the ex-dividend date for such distribution.

If the Issuer distributes to all holders of Common Stock capital stock of any
class or series, or similar equity interest, of or relating to a subsidiary or
other business unit of the Issuer (a “Spin-Off”), the Conversion Rate in effect
immediately before the close of business on the date fixed for determination of
holders of Common Stock entitled to receive such distribution will be adjusted
based on the following formula:

CR1 =     CR0 x (FMV0+MP0)/MP0

where

CR0 =     the Conversion Rate in effect immediately prior to the adjustment
relating to such event

CR1 =     the new Conversion Rate taking such event into account

FMV0 =          the average of the Closing Sale Prices of the capital stock or
similar equity interest distributed to holders of Common Stock applicable to one
share of Common Stock over the first 10 consecutive Trading Days after the
effective date of the Spin-Off

MP0 =            the average of the Closing Sale Prices of the Common Stock over
the first 10 consecutive Trading Days after the effective date of the Spin-Off.

An adjustment to the Conversion Rate made pursuant to the immediately preceding
clause will occur on the 10th Trading Day from and including the effective date
of the Spin-Off.

If any such dividend or distribution described in this clause (c) is declared
but not paid or made, the new Conversion Rate shall be readjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.


(D)           IF THE ISSUER PAYS OR MAKES ANY CASH DIVIDEND OR DISTRIBUTION IN
RESPECT OF ANY OF ITS QUARTERLY FISCAL PERIODS (WITHOUT REGARD TO WHEN PAID) TO
ALL HOLDERS OF COMMON STOCK IN AN AGGREGATE AMOUNT THAT, TOGETHER WITH OTHER
CASH DIVIDENDS OR DISTRIBUTIONS PAID OR MADE IN RESPECT OF SUCH QUARTERLY FISCAL
PERIOD, EXCEEDS THE PRODUCT OF $0.3125 (THE “REFERENCE DIVIDEND”) MULTIPLIED BY
THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING ON THE RECORD DATE FOR SUCH
DISTRIBUTION, THE CONVERSION RATE WILL BE ADJUSTED BASED ON THE FOLLOWING
FORMULA:

CR1 =     CR0 x SP0/(SP0-C)

where

57


--------------------------------------------------------------------------------




CR0 =     the Conversion Rate in effect immediately prior to the adjustment
relating to such event

CR1 =     the new Conversion Rate taking such event into account

SP0 =      the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the ex-dividend date for such distribution

C =          the amount in cash per share of Common Stock that the Issuer
distributes to holders of Common Stock in respect of such quarterly fiscal
period that exceeds the Reference Dividend.

An adjustment to the Conversion Rate made pursuant to this clause (d) shall
become effective on the ex-dividend date for such dividend or distribution.  If
any dividend or distribution described in this clause (d) is declared but not so
paid or made, the new Conversion Rate shall be readjusted to the Conversion Rate
that would then be in effect if such dividend or distribution had not been
declared.

The Reference Dividend shall be subject to adjustment on account of any of the
events set forth in clauses (a), (b) and (c) above and clause (e) below.  Any
such adjustment will be effected by multiplying the Reference Dividend by a
fraction, the numerator of which will equal the Conversion Rate in effect
immediately prior to the adjustment on account of such event and the denominator
of which will equal the Conversion Rate as adjusted.


(E)           IF THE ISSUER OR ANY OF ITS SUBSIDIARIES MAKES A PAYMENT IN
RESPECT OF A TENDER OFFER OR EXCHANGE OFFER FOR COMMON STOCK TO THE EXTENT THAT
THE CASH AND VALUE OF ANY OTHER CONSIDERATION INCLUDED IN THE PAYMENT PER SHARE
OF COMMON STOCK EXCEEDS THE CLOSING SALE PRICE OF THE COMMON STOCK ON THE
TRADING DAY NEXT SUCCEEDING THE LAST DATE ON WHICH TENDERS OR EXCHANGES MAY BE
MADE PURSUANT TO SUCH TENDER OR EXCHANGE OFFER (THE “EXPIRATION TIME”), THE
CONVERSION RATE WILL BE ADJUSTED BASED ON THE FOLLOWING FORMULA:

CR1 = CR0 x (AC + (SP1 x OS1))/(SP1 x OS0)

where

CR0 =     the Conversion Rate in effect immediately prior to the adjustment
relating to such event

CR1 =     the new Conversion Rate taking such event into account

AC =       the aggregate value of all cash and any other consideration (as
determined by the Board of Directors of the Issuer) paid or payable for Common
Stock purchased in such tender or exchange offer

OS0 =     the number of shares of Common Stock outstanding immediately prior to
the date such tender or exchange offer expires

58


--------------------------------------------------------------------------------


OS1 =     the number of shares of Common Stock outstanding immediately after
such tender or exchange offer expires (after giving effect to the purchase or
exchange of shares pursuant to such tender or exchange offer)

SP1 =      the average of the Closing Sale Prices of Common Stock for the 10
consecutive Trading Days commencing on the Trading Day next succeeding the date
such tender or exchange offer expires.

If the application of the foregoing formula would result in a decrease in the
Conversion Rate, no adjustment to the Conversion Rate will be made.

Any adjustment to the Conversion Rate made pursuant to this clause (e) shall
become effective on the date immediately following the determination of the
average of the Closing Sale Prices of Common Stock for purposes of SP1 above. 
If the Issuer or one of its subsidiaries is obligated to purchase Common Stock
pursuant to any such tender or exchange offer but is permanently prevented by
applicable law from effecting any such purchase or all such purchases are
rescinded, the new Conversion Rate shall be readjusted to be the Conversion Rate
that would be in effect if such tender or exchange offer had not been made.


(F)            IN ADDITION TO THE ADJUSTMENTS PURSUANT TO CLAUSES (A) THROUGH
(E) ABOVE, THE ISSUER MAY INCREASE THE CONVERSION RATE IN ORDER TO AVOID OR
DIMINISH ANY INCOME TAX TO HOLDERS OF COMMON STOCK RESULTING FROM ANY DIVIDEND
OR DISTRIBUTION OF CAPITAL SHARES (OR RIGHTS TO ACQUIRE COMMON STOCK) OR FROM
ANY EVENT TREATED AS SUCH FOR INCOME TAX PURPOSES.  THE ISSUER MAY ALSO, FROM
TIME TO TIME, TO THE EXTENT PERMITTED BY APPLICABLE LAW, INCREASE THE CONVERSION
RATE BY ANY AMOUNT FOR ANY PERIOD IF THE ISSUER HAS DETERMINED THAT SUCH
INCREASE WOULD BE IN THE BEST INTERESTS OF THE ISSUER.  IF THE ISSUER MAKES SUCH
DETERMINATION, IT WILL BE CONCLUSIVE AND THE ISSUER WILL MAIL TO HOLDERS OF THE
NOTES A NOTICE OF THE INCREASED CONVERSION RATE AND THE PERIOD DURING WHICH IT
WILL BE IN EFFECT AT LEAST FIFTEEN (15) DAYS PRIOR TO THE DATE THE INCREASED
CONVERSION RATE TAKES EFFECT IN ACCORDANCE WITH APPLICABLE LAW.


(G)           IF, IN CONNECTION WITH ANY ADJUSTMENT TO THE CONVERSION RATE AS
SET FORTH IN THIS SECTION 13.05 A HOLDER SHALL BE DEEMED FOR U.S. FEDERAL TAX
PURPOSES TO HAVE RECEIVED A DISTRIBUTION, THE ISSUER MAY SET OFF ANY WITHHOLDING
TAX IT REASONABLY BELIEVES IT IS REQUIRED TO COLLECT WITH RESPECT TO ANY SUCH
DEEMED DISTRIBUTION AGAINST CASH PAYMENTS OF INTEREST IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4.01 HEREOF OR FROM CASH AND COMMON STOCK, IF ANY,
OTHERWISE DELIVERABLE TO A HOLDER UPON A CONVERSION OF NOTES IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 13.12 HEREOF OR A REDEMPTION OR REPURCHASE OF A NOTE
IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 3 HEREOF.


(H)           THE ISSUER WILL NOT MAKE ANY ADJUSTMENT TO THE CONVERSION RATE IF
HOLDERS OF THE NOTES ARE PERMITTED TO PARTICIPATE, ON AN AS-CONVERTED BASIS, IN
THE TRANSACTIONS DESCRIBED ABOVE.

59


--------------------------------------------------------------------------------





(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN
ADDITION TO THE OTHER EVENTS SET FORTH HEREIN ON ACCOUNT OF WHICH NO ADJUSTMENT
TO THE CONVERSION RATE SHALL BE MADE, THE APPLICABLE CONVERSION RATE SHALL NOT
BE ADJUSTED FOR: (I) THE ISSUANCE OF ANY COMMON STOCK PURSUANT TO ANY PRESENT OR
FUTURE PLAN PROVIDING FOR THE REINVESTMENT OF DIVIDENDS OR INTEREST PAYABLE ON
SECURITIES OF THE ISSUER AND THE INVESTMENT OF ADDITIONAL OPTIONAL AMOUNTS IN
COMMON STOCK UNDER ANY PLAN; (II) THE ISSUANCE OF ANY SHARES OF COMMON STOCK OR
OPTIONS OR RIGHTS TO PURCHASE THOSE SHARES PURSUANT TO ANY PRESENT OR FUTURE
EMPLOYEE, DIRECTOR OR CONSULTANT BENEFIT PLAN, EMPLOYEE AGREEMENT OR ARRANGEMENT
OR PROGRAM OF THE ISSUER; (III) THE ISSUANCE OF ANY SHARES OF COMMON STOCK
PURSUANT TO ANY OPTION, WARRANT, RIGHT, OR EXERCISABLE, EXCHANGEABLE OR
CONVERTIBLE SECURITY OUTSTANDING AS OF THE DATE THE NOTES WERE FIRST ISSUED;
(IV) A CHANGE IN THE PAR VALUE OF THE COMMON STOCK; (V) ACCUMULATED AND UNPAID
DIVIDENDS OR DISTRIBUTIONS; AND (VI) AS A RESULT OF A TENDER OFFER SOLELY TO
HOLDERS OF FEWER THAN 100 SHARES OF COMMON STOCK.


(J)            NO ADJUSTMENT IN THE CONVERSION RATE WILL BE REQUIRED UNLESS THE
ADJUSTMENT WOULD REQUIRE AN INCREASE OR DECREASE OF AT LEAST 1% OF THE
CONVERSION PRICE. IF THE ADJUSTMENT IS NOT MADE BECAUSE THE ADJUSTMENT DOES NOT
CHANGE THE CONVERSION PRICE BY AT LEAST 1%, THEN THE ADJUSTMENT THAT IS NOT MADE
WILL BE CARRIED FORWARD AND TAKEN INTO ACCOUNT IN ANY FUTURE ADJUSTMENT.  ALL
REQUIRED CALCULATIONS WILL BE MADE TO THE NEAREST CENT OR 1/1000TH OF A SHARE,
AS THE CASE MAY BE.  NOTWITHSTANDING THE FOREGOING, IF THE NOTES ARE CALLED FOR
REDEMPTION, ALL ADJUSTMENTS NOT PREVIOUSLY MADE WILL BE MADE ON THE APPLICABLE
REDEMPTION DATE.


(K)           WHENEVER THE CONVERSION RATE IS ADJUSTED AS HEREIN PROVIDED, THE
ISSUER SHALL PROMPTLY FILE WITH THE TRUSTEE AND ANY CONVERSION AGENT OTHER THAN
THE TRUSTEE, AN OFFICERS’ CERTIFICATE SETTING FORTH THE CONVERSION RATE AFTER
SUCH ADJUSTMENT AND SETTING FORTH A BRIEF STATEMENT OF THE FACTS REQUIRING SUCH
ADJUSTMENT.  UNLESS AND UNTIL A RESPONSIBLE OFFICER OF THE TRUSTEE SHALL HAVE
RECEIVED SUCH OFFICERS’ CERTIFICATE, THE TRUSTEE SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OF ANY ADJUSTMENT OF THE CONVERSION RATE AND MAY ASSUME THAT THE LAST
CONVERSION RATE OF WHICH IT HAS KNOWLEDGE IS STILL IN EFFECT.  PROMPTLY AFTER
DELIVERY OF SUCH CERTIFICATE, THE ISSUER SHALL PREPARE A NOTICE OF SUCH
ADJUSTMENT OF THE CONVERSION RATE SETTING FORTH THE ADJUSTED CONVERSION RATE AND
THE DATE ON WHICH EACH ADJUSTMENT BECOMES EFFECTIVE AND SHALL MAIL SUCH NOTICE
OF SUCH ADJUSTMENT OF THE CONVERSION RATE TO THE HOLDERS OF THE NOTES WITHIN 20
BUSINESS DAYS OF THE EFFECTIVE DATE OF SUCH ADJUSTMENT.  FAILURE TO DELIVER SUCH
NOTICE SHALL NOT AFFECT THE LEGALITY OR VALIDITY OF ANY SUCH ADJUSTMENT.


(L)            FOR PURPOSES OF THIS SECTION 13.05, THE NUMBER OF SHARES OF
COMMON STOCK AT ANY TIME OUTSTANDING SHALL NOT INCLUDE SHARES HELD IN THE
TREASURY OF THE ISSUER BUT SHALL INCLUDE SHARES ISSUABLE IN RESPECT OF SCRIP
CERTIFICATES ISSUED IN LIEU OF FRACTIONS OF SHARES OF COMMON STOCK.


(M)          NOTWITHSTANDING ANYTHING IN THIS SECTION 13.05 TO THE CONTRARY, IN
NO EVENT SHALL THE CONVERSION RATE BE ADJUSTED SO THAT THE CONVERSION PRICE
WOULD BE LESS THAN $0.01.

60


--------------------------------------------------------------------------------





SECTION 13.06.  CHANGE IN CONVERSION RIGHT UPON CERTAIN RECLASSIFICATIONS,
BUSINESS COMBINATIONS AND ASSET SALES.


(A)           IF THE ISSUER IS A PARTY TO A CONSOLIDATION, MERGER OR BINDING
SHARE EXCHANGE (INCLUDING, WITHOUT LIMITATION, BY WAY OF A RECAPITALIZATION,
RECLASSIFICATION OR CHANGE OF COMMON STOCK (OTHER THAN CHANGES RESULTING FROM A
SUBDIVISION OR COMBINATION) OR A SALE, LEASE OR TRANSFER TO A THIRD PARTY OF THE
ISSUER’S AND THE ISSUER’S SUBSIDIARIES’ CONSOLIDATED ASSETS SUBSTANTIALLY AS AN
ENTIRETY) PURSUANT TO WHICH ALL OF THE COMMON STOCK IS CONVERTED INTO CASH,
SECURITIES OR OTHER PROPERTY, THEN THE ISSUER, OR SUCH SUCCESSOR OR PURCHASING
CORPORATION, AS THE CASE MAY BE, SHALL, AS A CONDITION PRECEDENT TO SUCH
CONSOLIDATION, MERGER OR BINDING SHARE EXCHANGE OR SALE, LEASE OR TRANSFER,
EXECUTE AND DELIVER TO THE TRUSTEE A SUPPLEMENTAL INDENTURE PROVIDING THAT AT
THE EFFECTIVE DATE OF THE TRANSACTION ANY CONVERSION OF NOTES AND THE
DETERMINATION OF THE SUM OF THE DAILY SHARE AMOUNTS WILL BE BASED ON, AND
DETERMINED BY REFERENCE TO, THE KIND AND AMOUNT OF CASH, SECURITIES OR OTHER
PROPERTY THAT THE HOLDER WOULD HAVE RECEIVED IF SUCH HOLDER HAD CONVERTED ITS
NOTES INTO SHARES OF COMMON STOCK IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE
TRANSACTION.


(B)           IN THE EVENT THE ISSUER SHALL EXECUTE A SUPPLEMENTAL INDENTURE
PURSUANT TO THIS SECTION 13.06, THE ISSUER SHALL PROMPTLY FILE WITH THE TRUSTEE
AN OPINION OF COUNSEL STATING THAT SUCH SUPPLEMENTAL INDENTURE IS AUTHORIZED OR
PERMITTED BY THIS INDENTURE AND AN OFFICERS’ CERTIFICATE BRIEFLY STATING THE
REASONS THEREFOR, THE KIND OR AMOUNT OF CASH, SECURITIES OR OTHER PROPERTY
RECEIVABLE BY HOLDERS OF THE NOTES UPON THE CONVERSION OF THEIR NOTES AFTER ANY
SUCH RECLASSIFICATION, CHANGE, CONSOLIDATION, MERGER, BINDING SHARE EXCHANGE,
SALE, TRANSFER, LEASE OR CONVEYANCE, ANY ADJUSTMENT TO BE MADE WITH RESPECT
THERETO AND THAT ALL CONDITIONS PRECEDENT HAVE BEEN COMPLIED WITH.


(C)           FOR PURPOSES OF THIS SECTION 13.06, WHERE A CONSOLIDATION, MERGER
OR BINDING SHARE EXCHANGE INVOLVES A TRANSACTION THAT CAUSES COMMON STOCK TO BE
CONVERTED INTO THE RIGHT TO RECEIVE MORE THAN A SINGLE TYPE OF CONSIDERATION
BASED UPON ANY FORM OF SHAREHOLDER ELECTION, SUCH CONSIDERATION WILL BE DEEMED
TO BE THE WEIGHTED AVERAGE OF THE TYPES AND AMOUNTS OF CONSIDERATION RECEIVED BY
THE HOLDERS OF COMMON STOCK THAT AFFIRMATIVELY MAKE SUCH AN ELECTION.


(D)           IF THIS SECTION 13.06 APPLIES TO ANY EVENT OR OCCURRENCE, SECTION
13.05 SHALL NOT APPLY.  THE PROVISIONS OF THIS SECTION 13.06 SHALL SIMILARLY
APPLY TO SUCCESSIVE RECLASSIFICATIONS, CHANGES, CONSOLIDATIONS, MERGERS, SALES,
TRANSFERS, LEASES, CONVEYANCES OR OTHER DISPOSITIONS.


SECTION 13.07.  TAXES ON SHARES ISSUED.  THE ISSUE OF STOCK CERTIFICATES, IF
ANY, ON CONVERSION OF NOTES SHALL BE MADE WITHOUT CHARGE TO THE CONVERTING
NOTEHOLDER FOR ANY DOCUMENTARY, STAMP OR SIMILAR ISSUE OR TRANSFER TAX IN
RESPECT OF THE ISSUE THEREOF.  THE ISSUER SHALL NOT, HOWEVER, BE REQUIRED TO PAY
ANY SUCH TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED IN THE
ISSUE AND DELIVERY OF STOCK IN ANY NAME OTHER THAN THAT OF THE HOLDER OF ANY
NOTE CONVERTED, AND THE ISSUER SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY
SUCH STOCK CERTIFICATE UNLESS AND UNTIL THE PERSON OR PERSONS REQUESTING THE
ISSUE THEREOF SHALL HAVE PAID TO THE ISSUER THE AMOUNT OF SUCH TAX OR SHALL HAVE
ESTABLISHED TO THE SATISFACTION OF THE ISSUER THAT SUCH TAX HAS BEEN PAID.

61


--------------------------------------------------------------------------------





SECTION 13.08.  RESERVATION OF SHARES, SHARES TO BE FULLY PAID; COMPLIANCE WITH
GOVERNMENTAL REQUIREMENTS.  THE ISSUER SHALL PROVIDE, FREE FROM PREEMPTIVE
RIGHTS, OUT OF ITS AUTHORIZED BUT UNISSUED SHARES OR SHARES HELD IN TREASURY,
SUFFICIENT SHARES OF COMMON STOCK TO PROVIDE FOR THE CONVERSION OF THE NOTES AS
REQUIRED BY THIS INDENTURE FROM TIME TO TIME AS SUCH NOTES ARE PRESENTED FOR
CONVERSION.

Before taking any action which would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Common Stock issuable, if
any, upon conversion of the Notes, the Issuer will take all corporate action
which may, in the opinion of its counsel, be necessary in order that the Issuer
may validly and legally issue shares of such Common Stock at such adjusted
Conversion Rate.

The Issuer covenants that all shares of Common Stock, if any, which may be
issued upon conversion of Notes will upon issue be fully paid and non-assessable
and free from all taxes, liens and charges with respect to the issue thereof.


SECTION 13.09.  RESPONSIBILITY OF TRUSTEE.  THE TRUSTEE AND ANY OTHER CONVERSION
AGENT SHALL NOT AT ANY TIME BE UNDER ANY DUTY OR RESPONSIBILITY TO ANY HOLDER OF
NOTES TO DETERMINE THE CONVERSION RATE OR WHETHER ANY FACTS EXIST WHICH MAY
REQUIRE ANY ADJUSTMENT OF THE CONVERSION RATE, OR WITH RESPECT TO THE NATURE OR
EXTENT OR CALCULATION OF ANY SUCH ADJUSTMENT WHEN MADE, OR WITH RESPECT TO THE
METHOD EMPLOYED, OR HEREIN OR IN ANY SUPPLEMENTAL INDENTURE PROVIDED TO BE
EMPLOYED, IN MAKING THE SAME.  THE TRUSTEE AND ANY OTHER CONVERSION AGENT SHALL
NOT BE ACCOUNTABLE WITH RESPECT TO THE VALIDITY OR VALUE (OR THE KIND OR AMOUNT)
OF ANY SHARES OF COMMON STOCK, OR OF ANY CAPITAL STOCK, OTHER SECURITIES OR
OTHER ASSETS OR PROPERTY, WHICH MAY AT ANY TIME BE ISSUED OR DELIVERED UPON THE
CONVERSION OF ANY NOTE; AND THE TRUSTEE AND ANY OTHER CONVERSION AGENT MAKE NO
REPRESENTATIONS WITH RESPECT THERETO.  NEITHER THE TRUSTEE NOR ANY CONVERSION
AGENT SHALL BE RESPONSIBLE FOR ANY FAILURE OF THE ISSUER TO ISSUE, TRANSFER OR
DELIVER ANY SHARES OF COMMON STOCK OR STOCK CERTIFICATES OR OTHER SECURITIES OR
PROPERTY OR CASH UPON THE SURRENDER OF ANY NOTE FOR THE PURPOSE OF CONVERSION OR
TO COMPLY WITH ANY OF THE DUTIES, RESPONSIBILITIES OR COVENANTS OF THE ISSUER
CONTAINED IN THIS ARTICLE 13.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
NEITHER THE TRUSTEE NOR ANY CONVERSION AGENT SHALL BE UNDER ANY RESPONSIBILITY
TO DETERMINE THE CORRECTNESS OF ANY PROVISIONS CONTAINED IN ANY SUPPLEMENTAL
INDENTURE ENTERED INTO PURSUANT TO SECTION 13.06 RELATING EITHER TO THE KIND OR
AMOUNT OF SHARES OF CAPITAL STOCK OR OTHER SECURITIES OR OTHER ASSETS OR
PROPERTY (INCLUDING CASH) RECEIVABLE BY NOTEHOLDERS UPON THE CONVERSION OF THEIR
NOTES AFTER ANY EVENT REFERRED TO IN SUCH SECTION 13.06 OR TO ANY ADJUSTMENT TO
BE MADE WITH RESPECT THERETO, BUT, SUBJECT TO THE PROVISIONS OF SECTION 7.01,
MAY ACCEPT AS CONCLUSIVE EVIDENCE OF THE CORRECTNESS OF ANY SUCH PROVISIONS, AND
SHALL BE PROTECTED IN RELYING UPON, THE OFFICERS’ CERTIFICATE (WHICH THE ISSUER
SHALL BE OBLIGATED TO FILE WITH THE TRUSTEE PRIOR TO THE EXECUTION OF ANY SUCH
SUPPLEMENTAL INDENTURE) WITH RESPECT THERETO. THE TRUSTEE SHALL NOT AT ANY TIME
BE UNDER ANY DUTY OR RESPONSIBILITY TO ANY HOLDER OF NOTES TO DETERMINE THE
ACCURACY OF THE METHOD EMPLOYED IN CALCULATING THE TRADING PRICE OR WHETHER ANY
FACTS EXIST WHICH MAY REQUIRE ANY ADJUSTMENT OF THE TRADING PRICE.

62


--------------------------------------------------------------------------------





SECTION 13.10.  NOTICE TO HOLDERS PRIOR TO CERTAIN ACTIONS.  IN CASE:


(A)           THE ISSUER SHALL DECLARE A DIVIDEND (OR ANY OTHER DISTRIBUTION) ON
ITS COMMON STOCK THAT WOULD REQUIRE AN ADJUSTMENT IN THE CONVERSION RATE
PURSUANT TO SECTION 13.05; OR


(B)           THE ISSUER SHALL AUTHORIZE THE GRANTING TO THE HOLDERS OF ALL OR
SUBSTANTIALLY ALL OF ITS COMMON STOCK OF RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR
PURCHASE ANY SHARE OF ANY CLASS OR ANY OTHER RIGHTS OR WARRANTS; OR


(C)           OF ANY RECLASSIFICATION OR REORGANIZATION OF THE COMMON STOCK
(OTHER THAN A SUBDIVISION OR COMBINATION OF ITS OUTSTANDING COMMON STOCK, OR A
CHANGE IN PAR VALUE, OR FROM PAR VALUE TO NO PAR VALUE, OR FROM NO PAR VALUE TO
PAR VALUE), OR OF ANY CONSOLIDATION, COMBINATION, MERGER OR SHARE EXCHANGE TO
WHICH THE ISSUER IS A PARTY AND FOR WHICH APPROVAL OF ANY STOCKHOLDERS OF THE
ISSUER IS REQUIRED, OR OF THE SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE ISSUER; OR


(D)           OF THE VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE ISSUER;

the Issuer shall cause to be filed with the Trustee and to be mailed to each
holder of Notes at its address appearing on the Note Register provided for in
Section 2.05 of this Indenture, as promptly as possible but in any event at
least ten (10) calendar days prior to the applicable date hereinafter specified,
a notice stating (x) the date on which a record is to be taken for the purpose
of such dividend, distribution or rights or warrants, or, if a record is not to
be taken, the date as of which the holders of Common Stock of record to be
entitled to such dividend, distribution or rights are to be determined, or (y)
the date on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding up.  Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.


SECTION 13.11.  STOCKHOLDER RIGHTS PLANS.  IF THE ISSUER HAS IN EFFECT A RIGHTS
PLAN WHILE ANY NOTES REMAIN OUTSTANDING, HOLDERS OF NOTES WILL RECEIVE, UPON A
CONVERSION OF NOTES IN RESPECT OF WHICH THE ISSUER IS REQUIRED TO DELIVER SHARES
OF COMMON STOCK, IN ADDITION TO SUCH SHARES OF COMMON STOCK, RIGHTS UNDER THE
ISSUER’S STOCKHOLDER RIGHTS AGREEMENT UNLESS, PRIOR TO CONVERSION, THE RIGHTS
HAVE EXPIRED, TERMINATED OR BEEN REDEEMED OR UNLESS THE RIGHTS HAVE SEPARATED
FROM THE COMMON STOCK. IF THE RIGHTS PROVIDED FOR IN THE RIGHTS PLAN ADOPTED BY
THE ISSUER HAVE SEPARATED FROM THE COMMON STOCK IN ACCORDANCE WITH THE
PROVISIONS OF THE APPLICABLE STOCKHOLDER RIGHTS AGREEMENT SO THAT HOLDERS OF
NOTES WOULD NOT BE ENTITLED TO RECEIVE ANY RIGHTS IN RESPECT OF COMMON STOCK, IF
ANY, THAT THE ISSUER IS REQUIRED TO DELIVER UPON CONVERSION OF NOTES, THE
CONVERSION RATE WILL BE ADJUSTED AT THE TIME OF SEPARATION AS IF THE ISSUER HAD
DISTRIBUTED TO ALL HOLDERS OF COMMON STOCK CAPITAL SHARES, EVIDENCES OF
INDEBTEDNESS OR OTHER ASSETS OR PROPERTY PURSUANT TO SECTION 13.05(C) ABOVE,
SUBJECT TO READJUSTMENT UPON THE SUBSEQUENT EXPIRATION, TERMINATION OR
REDEMPTION OF THE RIGHTS.

63


--------------------------------------------------------------------------------





SECTION 13.12.  SETTLEMENT UPON CONVERSION.


(A)           UPON A CONVERSION OF NOTES, THE ISSUER SHALL DELIVER, IN RESPECT
OF EACH $1,000 PRINCIPAL AMOUNT OF NOTES BEING CONVERTED, CASH AND SHARES OF
COMMON STOCK, IF ANY, EQUAL TO THE SUM OF THE DAILY SETTLEMENT AMOUNTS FOR EACH
OF THE 30 TRADING DAYS DURING THE OBSERVATION PERIOD.


(B)           THE “DAILY SETTLEMENT AMOUNT,” FOR EACH OF THE 30 TRADING DAYS
DURING THE OBSERVATION PERIOD, SHALL CONSIST OF:

(I)            CASH EQUAL TO THE LESSER OF (I) ONE-THIRTIETH OF $1,000 AND (II)
THE DAILY CONVERSION VALUE; AND

(II)           TO THE EXTENT THE DAILY CONVERSION VALUE EXCEEDS ONE-THIRTIETH OF
$1,000, A NUMBER OF SHARES OF COMMON STOCK EQUAL TO (I) THE DIFFERENCE BETWEEN
THE DAILY CONVERSION VALUE AND ONE-THIRTIETH OF $1,000, DIVIDED BY (II) THE
DAILY VWAP (DEFINED BELOW) FOR SUCH DAY.

“Daily Conversion Value” means, for each of the 30 consecutive Trading Days
during the Observation Period, one-thirtieth of the product of (i) the
applicable Conversion Rate and (ii) the Daily VWAP of the Common Stock on such
day.

“Daily VWAP” means, for each of the 30 consecutive Trading Days during the
Observation Period, the per share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “UDR.N <equity> AQR” (or
any successor thereto) in respect of the period from the scheduled open of the
primary exchange or market on which the Common Stock is listed or traded to the
scheduled close of such exchange or market on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
Common Stock on such Trading Day determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
for this purpose by the Issuer).

“Observation Period” with respect to any Note means the 30 consecutive Trading
Day period beginning on and including the second Trading Day after the
Conversion Date relating to such Note, except that with respect to any Note
surrendered for conversion during the period beginning on July 15, 2011 and
ending on the second Business Day prior to the Stated Maturity, “Observation
Period” means the first 30 Trading Days beginning on and including the 32nd
Scheduled Trading Day prior to the Stated Maturity.

For the purposes of determining payment upon conversion in accordance with the
provisions of this Section 13.12 only, “Trading Day” means a day on which (i)
there is no Market Disruption Event and (ii) trading in securities generally
occurs on the New York Stock Exchange or, if the Common Stock is not then listed
on the New York Stock Exchange, on the principal other United States national or
regional securities exchange on which the Common Stock is then listed or, if the
Common Stock is not then listed on a United States national or regional
securities exchange, in the principal other market on which the Common Stock is
then traded. If the Common Stock (or other security for which a Daily VWAP must
be determined) is not so listed or quoted, “Trading Day” means a “Business Day.”

64


--------------------------------------------------------------------------------




“Scheduled Trading Day” means a day that is scheduled to be a Trading Day.

“Market Disruption Event” means the occurrence or existence for more than one
half-hour period in the aggregate on any scheduled Trading Day for the Common
Stock of any suspension or limitation imposed on trading (by reason of movements
in price exceeding limits permitted by the New York Stock Exchange or otherwise)
in the Common Stock or in any options, contracts or future contracts relating to
the Common Stock, and such suspension or limitation occurs or exists at any time
before 1:00 p.m. (New York City time) on such day.


(C)           THE ISSUER SHALL DELIVER THE SUM OF THE DAILY SETTLEMENT AMOUNTS
FOR EACH OF THE 30 TRADING DAYS DURING THE OBSERVATION PERIOD TO CONVERTING
HOLDERS ON THE THIRD BUSINESS DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE
OBSERVATION PERIOD.


SECTION 13.13.  CONVERSION RATE ADJUSTMENT AFTER CERTAIN CHANGE IN CONTROL
TRANSACTIONS.


(A)           IF THE EFFECTIVE DATE OF A CHANGE IN CONTROL OCCURS PRIOR TO THE
STATED MATURITY AS A RESULT OF A TRANSACTION OR EVENT DESCRIBED IN CLAUSES (1)
OR (2) OF THE DEFINITION OF CHANGE IN CONTROL AND A HOLDER ELECTS TO CONVERT ITS
NOTES IN CONNECTION WITH SUCH CHANGE IN CONTROL PURSUANT TO SECTION 13.01(A)(IV)
HEREOF, THE ISSUER SHALL INCREASE THE APPLICABLE CONVERSION RATE FOR SUCH NOTES
SURRENDERED FOR CONVERSION BY A NUMBER OF ADDITIONAL SHARES OF COMMON STOCK (THE
“ADDITIONAL SHARES”) AS SPECIFIED BELOW.  A CONVERSION OF NOTES WILL BE DEEMED
FOR THESE PURPOSES TO BE “IN CONNECTION WITH” SUCH A CHANGE IN CONTROL IF THE
CONVERSION NOTICE IS RECEIVED BY THE CONVERSION AGENT ON ANY DATE FROM AND
INCLUDING THE DATE THAT IS THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL UP TO
AND INCLUDING THE EARLIER OF THE 30TH BUSINESS DAY FOLLOWING THE EFFECTIVE DATE
OF SUCH CHANGE IN CONTROL AND THE SECOND BUSINESS DAY PRECEDING THE STATED
MATURITY.


(B)           THE NUMBER OF ADDITIONAL SHARES WILL BE DETERMINED BY REFERENCE TO
THE TABLE IN SECTION 13.13(E) AND IS BASED ON THE DATE ON WHICH THE CHANGE IN
CONTROL BECOMES EFFECTIVE (THE “EFFECTIVE DATE”) AND THE PRICE PAID PER SHARE OF
COMMON STOCK IN THE CHANGE IN CONTROL TRANSACTION (THE “STOCK PRICE”).  IF
HOLDERS OF COMMON STOCK RECEIVE ONLY CASH IN THE CHANGE IN CONTROL TRANSACTION,
THE STOCK PRICE SHALL EQUAL THE CASH AMOUNT PAID PER SHARE OF COMMON STOCK IN
SUCH TRANSACTION.  IN ALL OTHER CASES, THE STOCK PRICE SHALL EQUAL THE AVERAGE
OF THE CLOSING SALE PRICES OF THE COMMON STOCK ON THE TEN (10) CONSECUTIVE
TRADING DAYS UP TO BUT EXCLUDING THE EFFECTIVE DATE.


(C)           THE STOCK PRICES SET FORTH IN THE FIRST ROW OF THE TABLE SET FORTH
IN SECTION 13.13(E) (I.E., THE COLUMN HEADERS) SHALL BE ADJUSTED AS OF ANY DATE
ON WHICH THE CONVERSION RATE OF THE NOTES IS ADJUSTED PURSUANT TO SECTION
13.05.  THE ADJUSTED STOCK PRICES SHALL EQUAL THE STOCK PRICES APPLICABLE
IMMEDIATELY PRIOR TO SUCH ADJUSTMENT MULTIPLIED BY A FRACTION, (I) THE NUMERATOR
OF WHICH SHALL BE THE CONVERSION RATE IMMEDIATELY PRIOR TO THE ADJUSTMENT GIVING
RISE TO THE STOCK PRICE ADJUSTMENT AND (II) THE DENOMINATOR OF WHICH SHALL BE
THE CONVERSION RATE AS SO ADJUSTED.


(D)           THE NUMBER OF ADDITIONAL SHARES SHALL BE ADJUSTED IN THE SAME
MANNER AND FOR THE SAME EVENTS AS THE CONVERSION RATE IS ADJUSTED PURSUANT TO
SECTION 13.05.

65


--------------------------------------------------------------------------------





(E)           THE FOLLOWING TABLE SETS FORTH THE STOCK PRICE AND NUMBER OF
ADDITIONAL SHARES TO BE RECEIVED PER $1,000 PRINCIPAL AMOUNT OF NOTES:

Effective

 

Stock Price

 

Date

 

$31.29

 

$32.50

 

$35.00

 

$37.50

 

$40.00

 

$42.50

 

$45.00

 

$47.50

 

$50.00

 

$52.50

 

$55.00

 

$57.50

 

$60.00

 

October 12, 2006

 

5.3265

 

4.5367

 

3.3104

 

2.3911

 

1.7060

 

1.1955

 

0.8183

 

0.5403

 

0.3370

 

0.1895

 

0.0836

 

0.0119

 

0.0000

 

September 15, 2007

 

5.3265

 

4.5038

 

3.2321

 

2.2886

 

1.5974

 

1.0917

 

0.7262

 

0.4644

 

0.2791

 

0.1495

 

0.0601

 

0.0000

 

0.0000

 

September 15, 2008

 

5.3265

 

4.4367

 

3.1085

 

2.1377

 

1.4397

 

0.9449

 

0.5993

 

0.3614

 

0.2000

 

0.0925

 

0.0223

 

0.0000

 

0.0000

 

September 15, 2009

 

5.3265

 

4.2752

 

2.8651

 

1.8605

 

1.1664

 

0.7009

 

0.3974

 

0.2049

 

0.0861

 

0.0150

 

0.0000

 

0.0000

 

0.0000

 

September 15, 2010

 

5.3265

 

4.0719

 

2.4873

 

1.4070

 

0.7275

 

0.3346

 

0.1254

 

0.0227

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

September 15, 2011

 

5.3265

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 


(F)            IF THE EXACT STOCK PRICE AND EFFECTIVE DATE ARE NOT SET FORTH IN
THE TABLE ABOVE, THEN:

(I)            IF THE STOCK PRICE IS BETWEEN TWO STOCK PRICE AMOUNTS IN THE
TABLE OR THE EFFECTIVE DATE IS BETWEEN TWO EFFECTIVE DATES IN THE TABLE, THE
NUMBER OF ADDITIONAL SHARES SHALL BE DETERMINED BY STRAIGHT-LINE INTERPOLATION
BETWEEN THE NUMBER OF ADDITIONAL SHARES SET FORTH FOR THE HIGHER AND LOWER STOCK
PRICE AMOUNTS AND THE TWO DATES, AS APPLICABLE, BASED ON A 365-DAY YEAR;

(II)           IF THE STOCK PRICE IS EQUAL TO OR IN EXCESS OF $60.00 PER SHARE
OF COMMON STOCK (SUBJECT TO ADJUSTMENT AS SPECIFIED IN SECTION 13.13(C)), NO
ADDITIONAL SHARES WILL BE ISSUED UPON A CONVERSION OF NOTES; AND

(III)          IF THE STOCK PRICE IS LESS THAN $31.29 PER SHARE OF COMMON STOCK
(SUBJECT TO ADJUSTMENT AS SPECIFIED IN SECTION 13.13(C)), NO ADDITIONAL SHARES
WILL BE ISSUED UPON A CONVERSION OF NOTES.


(G)           NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 13.13, IN NO EVENT
SHALL THE TOTAL NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE
NOTES EXCEED 31.9591 SHARES PER $1,000 PRINCIPAL AMOUNT OF NOTES, SUBJECT TO
ADJUSTMENT IN THE SAME MANNER AS THE CONVERSION RATE AS SET FORTH IN SECTION
13.05.


SECTION 13.14.  OWNERSHIP LIMIT; WITHHOLDING TAX.


(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THE NOTES, NO HOLDER OF
NOTES SHALL BE ENTITLED TO RECEIVE SHARES OF COMMON STOCK UPON A CONVERSION OF
NOTES TO THE EXTENT THAT RECEIPT OF SUCH SHARES WOULD CAUSE SUCH HOLDER
(TOGETHER WITH SUCH HOLDER’S AFFILIATES) TO EXCEED THE OWNERSHIP LIMIT CONTAINED
IN THE CHARTER OF THE ISSUER.


(B)           AT THE STATED MATURITY OR UPON EARLIER REDEMPTION OR REPURCHASE OF
THE NOTES OR OTHERWISE, AND AS OTHERWISE REQUIRED BY LAW, THE ISSUER MAY DEDUCT
AND WITHHOLD FROM THE AMOUNT OF CONSIDERATION OTHERWISE DELIVERABLE TO THE
HOLDER THE AMOUNT REQUIRED TO BE DEDUCTED AND WITHHELD UNDER APPLICABLE LAW.


SECTION 13.15.  CALCULATION IN RESPECT OF NOTES.  EXCEPT AS OTHERWISE
SPECIFICALLY STATED HEREIN OR IN THE NOTES, ALL CALCULATIONS TO BE MADE IN
RESPECT OF THE NOTES SHALL BE THE OBLIGATION OF THE ISSUER. ALL CALCULATIONS
MADE BY THE ISSUER OR ITS AGENT AS CONTEMPLATED PURSUANT TO THE TERMS HEREOF AND
OF THE NOTES SHALL BE MADE IN GOOD FAITH AND BE FINAL AND BINDING ON THE NOTES
AND THE HOLDERS OF THE NOTES ABSENT MANIFEST ERROR. THE ISSUER SHALL PROVIDE A
SCHEDULE OF

66


--------------------------------------------------------------------------------





CALCULATIONS TO THE TRUSTEE, AND THE TRUSTEE SHALL BE ENTITLED TO RELY UPON THE
ACCURACY OF THE CALCULATIONS BY THE ISSUER WITHOUT INDEPENDENT VERIFICATION. 
THE TRUSTEE SHALL FORWARD CALCULATIONS MADE BY THE ISSUER TO ANY HOLDER OF NOTES
UPON REQUEST.


ARTICLE 14
[INTENTIONALLY OMITTED]


ARTICLE 15
MISCELLANEOUS PROVISIONS


SECTION 15.01.  PROVISIONS BINDING ON ISSUER’S SUCCESSORS.  ALL THE COVENANTS,
STIPULATIONS, PROMISES AND AGREEMENTS BY THE ISSUER CONTAINED IN THIS INDENTURE
SHALL BIND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS WHETHER SO EXPRESSED OR NOT.


SECTION 15.02.  OFFICIAL ACTS BY SUCCESSOR CORPORATION.  ANY ACT OR PROCEEDING
BY ANY PROVISION OF THIS INDENTURE AUTHORIZED OR REQUIRED TO BE DONE OR
PERFORMED BY ANY BOARD, COMMITTEE OR OFFICER OF THE ISSUER SHALL AND MAY BE DONE
AND PERFORMED WITH LIKE FORCE AND EFFECT BY THE LIKE BOARD, COMMITTEE OR OFFICER
OF ANY PERSON THAT SHALL AT THE TIME BE THE LAWFUL SOLE SUCCESSOR OF THE ISSUER.


SECTION 15.03.  ADDRESSES FOR NOTICES, ETC.  ANY NOTICE OR DEMAND WHICH BY ANY
PROVISION OF THIS INDENTURE IS REQUIRED OR PERMITTED TO BE GIVEN OR SERVED BY
THE TRUSTEE OR BY THE HOLDERS OF NOTES ON THE ISSUER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN SUFFICIENTLY GIVEN OR MADE, FOR ALL PURPOSES, IF
GIVEN OR SERVED BY BEING DEPOSITED POSTAGE PREPAID BY REGISTERED OR CERTIFIED
MAIL IN A POST OFFICE LETTER BOX, OR SENT BY OVERNIGHT COURIER, OR SENT BY
TELECOPIER TRANSMISSION ADDRESSED AS FOLLOWS:

United Dominion Realty Trust, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
Telecopier No.: (720) 283-2454
Attention:  Vice President - Legal Administration and Corporate Secretary

Any notice, direction, request or demand hereunder to or upon the Trustee shall
be deemed to have been sufficiently given or made, for all purposes, if given or
served by being deposited, postage prepaid, by registered or certified mail in a
post office letter box, or sent by overnight courier, or sent by telecopier
transmission addressed as follows: U.S. Bank National Association, 919 East Main
Street, 10th Floor, Richmond, Virginia 23219, Telecopier No.: (804) 782-7855,
Attention:  Corporate Trust Services.

The Trustee, by notice to the Issuer, may designate additional or different
addresses for subsequent notices or communications.

Any notice or communication mailed to a Noteholder shall be mailed by first
class mail, postage prepaid, at such Noteholder’s address as it appears on the
Note Register and shall be sufficiently given to such Noteholder if so mailed
within the time prescribed.

67


--------------------------------------------------------------------------------




Failure to mail a notice or communication to a Noteholder or any defect in it
shall not affect its sufficiency with respect to other Noteholders.  If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.


SECTION 15.04.  GOVERNING LAW.  THIS INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 15.05.  EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT, CERTIFICATES
TO TRUSTEE.  UPON ANY APPLICATION OR DEMAND BY THE ISSUER TO THE TRUSTEE TO TAKE
ANY ACTION UNDER ANY OF THE PROVISIONS OF THIS INDENTURE, THE ISSUER SHALL
FURNISH TO THE TRUSTEE AN OFFICERS’ CERTIFICATE STATING THAT ALL CONDITIONS
PRECEDENT, IF ANY, PROVIDED FOR IN THIS INDENTURE RELATING TO THE PROPOSED
ACTION HAVE BEEN COMPLIED WITH, AND AN OPINION OF COUNSEL STATING THAT, IN THE
OPINION OF SUCH COUNSEL, ALL SUCH CONDITIONS PRECEDENT HAVE BEEN COMPLIED WITH.

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture shall include: (1) a statement that the person making such
certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the statement or opinion contained in such certificate or opinion is
based; (3) a statement that, in the opinion of such person, such person has made
such examination or investigation as is necessary to enable such person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and (4) a statement as to whether or not, in the opinion of
such person, such condition or covenant has been complied with; provided,
however, that with respect to matters of fact an Opinion of Counsel may rely on
an Officers’ Certificate or certificates of public officials.


SECTION 15.06.  LEGAL HOLIDAYS.  IF ANY SPECIFIED DATE (INCLUDING A DATE FOR
GIVING NOTICE) ON WHICH ACTION IS TO BE TAKEN UNDER THIS INDENTURE IS A LEGAL
HOLIDAY, THE ACTION SHALL BE TAKEN ON THE NEXT SUCCEEDING DAY THAT IS NOT A
LEGAL HOLIDAY AND, IF THE ACTION TO BE TAKEN ON SUCH DATE IS A PAYMENT IN
RESPECT OF THE NOTES, NO INTEREST SHALL ACCRUE FOR THE INTERVENING PERIOD.


SECTION 15.07.  TRUST INDENTURE ACT.  THIS INDENTURE IS HEREBY MADE SUBJECT TO,
AND SHALL BE GOVERNED BY, THE PROVISIONS OF THE TRUST INDENTURE ACT REQUIRED TO
BE PART OF AND TO GOVERN INDENTURES QUALIFIED UNDER THE TRUST INDENTURE ACT;
PROVIDED THAT THIS SECTION 15.07 SHALL NOT REQUIRE THIS INDENTURE OR THE TRUSTEE
TO BE QUALIFIED UNDER THE TRUST INDENTURE ACT PRIOR TO THE TIME SUCH
QUALIFICATION IS IN FACT REQUIRED UNDER THE TERMS OF THE TRUST INDENTURE ACT,
NOR SHALL IT CONSTITUTE ANY ADMISSION OR ACKNOWLEDGMENT BY ANY PARTY TO THE
INDENTURE THAT ANY SUCH QUALIFICATION IS REQUIRED PRIOR TO THE TIME SUCH
QUALIFICATION IS IN FACT REQUIRED UNDER THE TERMS OF THE TRUST INDENTURE ACT. 
IF ANY PROVISION HEREOF LIMITS, QUALIFIES OR CONFLICTS WITH ANOTHER PROVISION
HEREOF WHICH IS REQUIRED TO BE INCLUDED IN AN INDENTURE QUALIFIED UNDER THE
TRUST INDENTURE ACT, SUCH REQUIRED PROVISION SHALL CONTROL.


SECTION 15.08.  NO SECURITY INTEREST CREATED.  NOTHING IN THIS INDENTURE OR IN
THE NOTES, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONSTITUTE A SECURITY
INTEREST UNDER THE UNIFORM COMMERCIAL CODE OR SIMILAR LEGISLATION, AS NOW OR
HEREAFTER ENACTED AND IN EFFECT, IN ANY JURISDICTION IN WHICH PROPERTY OF THE
ISSUER OR ITS SUBSIDIARIES IS LOCATED.

68


--------------------------------------------------------------------------------





SECTION 15.09.  BENEFITS OF INDENTURE.  NOTHING IN THIS INDENTURE OR IN THE
NOTES, EXPRESS OR IMPLIED, SHALL GIVE TO ANY PERSON, OTHER THAN THE PARTIES
HERETO, ANY PAYING AGENT, ANY AUTHENTICATING AGENT, ANY NOTE REGISTRAR AND THEIR
SUCCESSORS HEREUNDER AND THE HOLDERS OF NOTES ANY BENEFIT OR ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER THIS INDENTURE.


SECTION 15.10.  TABLE OF CONTENTS, HEADINGS, ETC.  THE TABLE OF CONTENTS AND THE
TITLES AND HEADINGS OF THE ARTICLES AND SECTIONS OF THIS INDENTURE HAVE BEEN
INSERTED FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT TO BE CONSIDERED A PART
HEREOF, AND SHALL IN NO WAY MODIFY OR RESTRICT ANY OF THE TERMS OR PROVISIONS
HEREOF.


SECTION 15.11.  AUTHENTICATING AGENT.  THE TRUSTEE MAY APPOINT AN AUTHENTICATING
AGENT THAT SHALL BE AUTHORIZED TO ACT ON ITS BEHALF, AND SUBJECT TO ITS
DIRECTION, IN THE AUTHENTICATION AND DELIVERY OF NOTES IN CONNECTION WITH THE
ORIGINAL ISSUANCE THEREOF AND TRANSFERS AND EXCHANGES OF NOTES HEREUNDER,
INCLUDING UNDER SECTIONS 2.04, 2.05, 2.06, 2.07, 3.03 AND 3.05, AS FULLY TO ALL
INTENTS AND PURPOSES AS THOUGH THE AUTHENTICATING AGENT HAD BEEN EXPRESSLY
AUTHORIZED BY THIS INDENTURE AND THOSE SECTIONS TO AUTHENTICATE AND DELIVER
NOTES.  FOR ALL PURPOSES OF THIS INDENTURE, THE AUTHENTICATION AND DELIVERY OF
NOTES BY THE AUTHENTICATING AGENT SHALL BE DEEMED TO BE AUTHENTICATION AND
DELIVERY OF SUCH NOTES “BY THE TRUSTEE” AND A CERTIFICATE OF AUTHENTICATION
EXECUTED ON BEHALF OF THE TRUSTEE BY AN AUTHENTICATING AGENT SHALL BE DEEMED TO
SATISFY ANY REQUIREMENT HEREUNDER OR IN THE NOTES FOR THE TRUSTEE’S CERTIFICATE
OF AUTHENTICATION.  SUCH AUTHENTICATING AGENT SHALL AT ALL TIMES BE A PERSON
ELIGIBLE TO SERVE AS TRUSTEE HEREUNDER PURSUANT TO SECTION 7.09.

Any corporation into which any authenticating agent may be merged or exchanged
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or exchange to which any authenticating agent shall be a
party, or any corporation succeeding to the corporate trust business of any
authenticating agent, shall be the successor of the authenticating agent
hereunder, if such successor corporation is otherwise eligible under this
Section 15.11, without the execution or filing of any paper or any further act
on the part of the parties hereto or the authenticating agent or such successor
corporation.

Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Issuer.  The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Issuer.  Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
shall either promptly appoint a successor authenticating agent or itself assume
the duties and obligations of the former authenticating agent under this
Indenture and, upon such appointment of a successor authenticating agent, if
made, shall give written notice of such appointment of a successor
authenticating agent to the Issuer and shall mail notice of such appointment of
a successor authenticating agent to all holders of Notes as the names and
addresses of such holders appear on the Note Register.

The Issuer agrees to pay to the authenticating agent from time to time such
reasonable compensation for its services as shall be agreed upon in writing
between the Issuer and the authenticating agent.

69


--------------------------------------------------------------------------------




The provisions of Sections 7.02, 7.03, 7.04 and 8.03 and this Section 15.11
shall be applicable to any authenticating agent.


SECTION 15.12.  EXECUTION IN COUNTERPARTS.  THIS INDENTURE MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


SECTION 15.13.  SEVERABILITY.  IN CASE ANY PROVISION IN THIS INDENTURE OR IN THE
NOTES SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THEN (TO THE EXTENT PERMITTED
BY LAW) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.

U.S. Bank National Association hereby accepts the trusts in this Indenture
declared and provided, upon the terms and conditions herein above set forth.

70


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed.

UNITED DOMINION REALTY TRUST, INC.,

 

as Issuer

 

 

 

 

 

By:

/s/ Michael A. Ernst

 

 

 

Name: Michael A. Ernst

 

 

Title: Executive Vice President, Treasurer

 

 

 

 and Chief Financial Officer

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as

 

Trustee

 

 

 

 

 

By:

/s/ Craig A. Robinson

 

 

 

Name: Craig A. Robinson

 

 

Title: Authorized Agent


--------------------------------------------------------------------------------


EXHIBIT A

[Include only for Global Notes]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (THE
“DEPOSITARY,” WHICH TERM INCLUDES ANY SUCCESSOR DEPOSITARY FOR THE CERTIFICATES)
TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND
ANY PAYMENT HEREIN IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[Include only for Notes that are Restricted Securities]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF, THE HOLDER:

(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT), IS AWARE THAT THE TRANSFER TO IT IS BEING MADE
IN RELIANCE ON RULE 144A UNDER THE SECURITIES ACT AND IS ACQUIRING THIS SECURITY
IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT;

(2) AGREES THAT IT WILL NOT, WITHIN TWO YEARS AFTER THE LATER OF THE ORIGINAL
ISSUE DATE OF THIS SECURITY AND THE LAST DATE ON WHICH UNITED DOMINION REALTY
TRUST, INC. OR AN AFFILIATE THEREOF WAS THE OWNER OF THIS SECURITY, RESELL OR
OTHERWISE TRANSFER THIS SECURITY OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF
SUCH SECURITY EXCEPT (A) TO UNITED DOMINION REALTY TRUST, INC. OR ANY OF ITS
SUBSIDIARIES, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE
144A UNDER THE SECURITIES ACT, (C) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR (D) PURSUANT TO
A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH RESALE OR TRANSFER;
AND

(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS SECURITY IS
TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(C) OR 2(D) ABOVE) A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS

A-1


--------------------------------------------------------------------------------


LEGEND. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN TWO YEARS AFTER
THE LATER OF THE ORIGINAL ISSUE DATE OF THIS SECURITY AND THE LAST DATE ON WHICH
UNITED DOMINION REALTY TRUST, INC. OR AN AFFILIATE THEREOF WAS THE OWNER OF THIS
SECURITY, THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE
HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS SECURITY TO THE
TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE). IF THE PROPOSED TRANSFER IS
PURSUANT TO CLAUSE 2(C) ABOVE, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH
TO THE TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE), SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS UNITED DOMINION REALTY TRUST, INC. OR THE
TRUSTEE MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED
UPON THE EARLIER OF THE TRANSFER OF THIS SECURITY PURSUANT TO CLAUSE 2(C) OR
2(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE LATER OF THE ORIGINAL ISSUE
DATE OF THIS SECURITY AND THE LAST DATE ON WHICH UNITED DOMINION REALTY TRUST,
INC. OR AN AFFILIATE THEREOF WAS THE OWNER OF THIS SECURITY.

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT (AS SUCH TERM IS DEFINED IN THE INDENTURE REFERRED TO ON THE REVERSE
HEREOF) AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO COMPLY WITH
THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.

[Include for all Notes]

PURSUANT TO SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, THIS SECURITY HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT. TO OBTAIN
(I) THE ISSUE PRICE OF THIS SECURITY, (II) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT, (III) THE ISSUE DATE, OR (IV) THE YIELD TO MATURITY, CONTACT INVESTOR
RELATIONS AT 1745 SHEA CENTER DRIVE, SUITE 200, HIGHLANDS RANCH, COLORADO,
80129, OR BY PHONE AT (720) 283-6120.

A-2


--------------------------------------------------------------------------------




UNITED DOMINION REALTY TRUST, INC.
3.625% CONVERTIBLE SENIOR NOTES DUE 2011

CUSIP:

 

 

No.

$250,000,000

 

United Dominion Realty Trust, Inc., a Maryland corporation (herein called the
“Issuer,” which term includes any successor corporation under the Indenture
referred to on the reverse hereof), for value received hereby promises to pay
to              or its registered assigns, [the principal sum of TWO HUNDRED
FIFTY MILLION DOLLARS] [or such other principal amount as shall be set forth on
Schedule I hereto](1) on September 15, 2011 at the office or agency of the
Issuer maintained for that purpose in accordance with the terms of the
Indenture, in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts, and to pay interest, semi-annually, on March 15 and September 15 of each
year (each, an “Interest Payment Date”), commencing March 15, 2007, on said
principal sum at said office or agency, in like coin or currency, at the rate
per annum of 3.625%, from and including the most recent Interest Payment Date in
respect of which interest has been paid (or commencing October 12, 2006 if no
interest has been paid hereon).

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the holder of
this Note the right to convert this Note in the manner specified in the
Indenture.  Such further provisions shall for all purposes have the same effect
as though fully set forth at this place.

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

--------------------------------------------------------------------------------

(1)           For Global Notes only. 

A-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated:

 

 

 

 

 

 

 

 

UNITED DOMINION REALTY TRUST,

 

INC., a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

ATTEST:

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

A-4


--------------------------------------------------------------------------------




TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes described in the within-named Indenture.

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

Dated:

 

 

A-5


--------------------------------------------------------------------------------




FORM OF REVERSE OF NOTE

UNITED DOMINION REALTY TRUST, INC.
3.625% CONVERTIBLE SENIOR NOTES DUE 2011

This note is one of a duly authorized issue of notes of the Issuer, designated
as its “3.625% Convertible Senior Notes due 2011” (herein called the “Notes”),
issued under and pursuant to an Indenture, dated as of October 12, 2006 (herein
called the “Indenture”), between the Issuer and U.S. Bank National Association,
as trustee (herein called the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Issuer and the holders of the Notes.  Capitalized terms used but
not otherwise defined in this Note shall have the respective meanings ascribed
thereto in the Indenture.

The Issuer shall have the right to redeem the Notes at its option in accordance
with the provisions of Article 3 of the Indenture in order to preserve its
status as a real estate investment trust.  If the Issuer determines it is
necessary to redeem the Notes in order to preserve its status as a real estate
investment trust, the Issuer may redeem the Notes for cash, in whole or in part,
at a redemption price equal to 100% of the principal amount of the Notes to be
redeemed plus unpaid interest, if any, accrued thereon to the Redemption Date. 
In accordance with the provisions of the Indenture, the Issuer may not otherwise
redeem the Notes at its option prior to the Stated Maturity thereof.

Subject to the terms and conditions set forth in the Indenture, following the
occurrence of a Change in Control at any time prior to the Stated Maturity of
the Notes, the Notes shall be subject to repurchase by the Issuer, at the option
of the holder, on the Change in Control Repurchase Date, at a Change in Control
Purchase Price equal to 100% of the principal amount of the Notes to be
repurchased together with accrued and unpaid interest accrued thereon to the
Change in Control Repurchase Date.  To exercise such right, the holder shall be
required to satisfy the conditions to such repurchase set forth in the Indenture
and to deliver to the Paying Agent the Repurchase Notice set forth on the
reverse hereof prior to the close of business on the third Business Day prior to
the Change in Control Repurchase Date.

The Issuer may not repurchase any Notes if there has occurred and is continuing
an Event of Default with respect to the Notes (other than a default in the
payment of the Change in Control Purchase Price for such Notes).


HOLDERS HAVE THE RIGHT TO WITHDRAW ANY REPURCHASE NOTICE BY DELIVERING TO THE
PAYING AGENT A WRITTEN NOTICE OF WITHDRAWAL AT ANY TIME PRIOR TO THE CLOSE OF
BUSINESS ON THE THIRD BUSINESS DAY PRIOR TO THE CHANGE IN CONTROL REPURCHASE
DATE, ALL AS PROVIDED IN THE INDENTURE.

Subject to and in compliance with the provisions of the Indenture, holders of
Notes shall have the right to convert each $1,000 principal amount of Notes at
the applicable Conversion Rate into the consideration specified in the
Indenture, upon surrender of the Note to be converted with the form entitled
“Conversion Notice” on the reverse hereof duly completed and manually signed, to
the Issuer at the office or agency of the Issuer maintained for that purpose in
The City of New York in accordance with the terms of the Indenture, together
with any funds required

A-6


--------------------------------------------------------------------------------




pursuant to the terms of the Indenture.  The Conversion Rate shall initially be
26.6326 shares of Common Stock per $1,000 principal amount of Notes, subject to
adjustment in the manner set forth in the Indenture.

Notes surrendered for conversion at any time after the close of business on any
applicable Record Date for the payment of interest and on or prior to the
corresponding Interest Payment Date must be accompanied by payment, in
immediately available funds or other funds acceptable to the Issuer, of an
amount equal to the interest otherwise payable on such Interest Payment Date on
the principal amount being converted; provided  that no such payment shall be
required (1) if the Issuer has specified a Redemption Date that is after a
Record Date and on or prior to the corresponding Interest Payment Date, (2) to
the extent of any overdue interest and Additional Interest, if any overdue
interest and Additional Interest, as applicable, exists at the time of
conversion with respect to such Notes, or (3) in respect of any conversion that
occurs after the Record Date for the interest payment due on September 15, 2011.

In the event the holder surrenders this Note for conversion in connection with a
Change in Control resulting from a transaction described in clause (1) or (2) of
the definition of such term, the Issuer shall increase the applicable Conversion
Rate in accordance with the provisions of Section 13.13 of the Indenture.

In the event that shares of Common Stock are issued upon conversion of Notes, no
fractional shares shall be issued upon such conversion, but an adjustment and
payment in cash will be made, as provided in the Indenture, in respect of any
fraction of a share which would otherwise be issuable upon such conversion.

A Note in respect of which a holder has submitted a Repurchase Notice may be
converted only if such holder validly withdraws such Repurchase Notice in
accordance with the terms of the Indenture.

If an Event of Default (other than an Event of Default specified in Section
6.01(h), 6.01(i) and 6.01(j) of the Indenture) with respect to the Issuer) shall
occur and be continuing, the principal of, and accrued and unpaid interest on,
the Notes may be declared to be due and payable in the manner specified in the
Indenture.  If an Event of Default specified in Section 6.01(h), 6.01(i) or
6.01(j) of the Indenture shall occur with respect to the Issuer, the principal
of, and interest accrued and unpaid on, the Notes shall be immediately and
automatically due and payable without necessity of further action. Subject to
the provisions of the Indenture, the holders of not less than a majority in
aggregate principal amount of the Notes at the time outstanding may, on behalf
of the holders of all of the Notes, waive any past default or Event of Default,
subject to exceptions set forth in the Indenture.  Upon any such waiver, said
default shall for all purposes of this Note and the Indenture be deemed to have
been cured and to be not continuing, but no such waiver shall extend to any
subsequent or other default or impair any right consequent thereon.

The Indenture contains provisions permitting the Issuer and the Trustee, with
the consent of the holders of not less than a majority in aggregate principal
amount of the Notes at the time outstanding, to execute supplemental indentures
to modify provisions of the Indenture, subject to exceptions permitting the
modification of the Indenture without the consent of any holder of

A-7


--------------------------------------------------------------------------------




Notes or requiring the consent of each holder of a Note affected by such
modification all as set forth in Article 9 of the Indenture.

The Notes are issuable in fully registered form, without coupons, in
denominations of $1,000 principal amount and any multiple of $1,000.  At the
office or agency of the Issuer referred to on the face hereof, and in the manner
and subject to the limitations provided in the Indenture, without payment of any
service charge but with payment of a sum sufficient to cover any tax, assessment
or other governmental charge that may be imposed in connection with any
registration or exchange of Notes, Notes may be exchanged for a like aggregate
principal amount of Notes of any other authorized denominations. Upon surrender
for registration of transfer of any Note to the Note Registrar or any
co-registrar, and satisfaction of the requirements for such transfer set forth
in the Indenture, the Issuer shall execute, and the Trustee shall authenticate
and deliver, in the name of the designated transferee or transferees, one or
more new Notes of any authorized denominations and of a like aggregate principal
amount and bearing such restrictive legends as may be required by the
Indenture.  No service charge shall be made to any holder for any registration
of transfer or exchange of Notes, but the Issuer may require payment by the
holder of a sum sufficient to cover any tax, assessment or other governmental
charge that may be imposed in connection with any registration of transfer or
exchange of Notes.

The Issuer, the Trustee, any Paying Agent, any Conversion Agent and any Note
Registrar may deem the Person in whose name this Note shall be registered upon
the Note Register to be, and may treat it as, the absolute owner of this Note
(whether or not this Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Issuer or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal of, and interest on this Note, for conversion of this Note and for all
other purposes; and neither the Issuer or the Trustee nor any Paying Agent,
Conversion Agent or any Note Registrar shall be affected by any notice to the
contrary.  All such payments so made to any holder for the time being, or upon
its order, shall be valid, and, to the extent of the sum or sums so paid,
effectual to satisfy and discharge the liability for monies payable upon any
this Note.

No recourse for the payment of the principal of or interest on this Note, or for
any claim based hereon or otherwise in respect hereof, and no recourse under or
upon any obligation, covenant or agreement of the Issuer in the Indenture or any
supplemental indenture or in any Note, or because of the creation of any
indebtedness represented hereby, shall be had against any incorporator,
stockholder, partner, member, manager, employee, agent, officer, director or
subsidiary, as such, past, present or future, of the Issuer or any of the
Issuer’s Subsidiaries or of any successor thereto, either directly or through
the Issuer or any of the Issuer’s Subsidiaries or of any successor thereto,
whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as consideration for, the execution of the Indenture and the
issue of this Note.

In the case of any conflict between the provisions of this Note and the
Indenture, the provisions of the Indenture shall control. The Indenture and this
Note shall be governed by, and construed in accordance with, the laws of the
state of New York.

A-8


--------------------------------------------------------------------------------




In addition to the rights provided to holders of Notes under the Indenture,
holders shall have all the rights set forth in the Registration Rights
Agreement, dated as of October 12, 2006, between the Issuer and the Initial
Purchasers named therein.

A-9


--------------------------------------------------------------------------------




 

ABBREVIATIONS

The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations.

TEN-COM -

as tenants in common

UNIF GIFT MIN ACT -       

 

 

 

Custodian      

 

TEN-ENT -

as tenant by the entireties

(Cust)   (Minor)

 

JT-TEN -

as joint tenants with right

under Uniform Gifts to Minors Act

 

 

of survivorship and not as

 

 

 

tenants in common

(State)

 

 

Additional abbreviations may also be used though not in the above list.

A-10


--------------------------------------------------------------------------------


CONVERSION NOTICE

TO:         UNITED DOMINION REALTY TRUST, INC.
U.S. BANK NATIONAL ASSOCIATION, as Trustee

The undersigned registered owner of this Note hereby irrevocably exercises the
option to convert this Note, or the portion thereof (which is $1,000 or a
multiple thereof) below designated, into cash and, if applicable, shares of
Common Stock of United Dominion Realty Trust, Inc., as applicable, in accordance
with the terms of the Indenture referred to in this Note, and directs that the
shares, if any, issuable and deliverable upon such conversion, together with any
check in payment for cash, if any, payable upon conversion or for fractional
shares and any Notes representing any unconverted principal amount hereof, be
issued and delivered to the registered holder hereof unless a different name has
been indicated below.  Capitalized terms used herein but not defined shall have
the meanings ascribed to such terms in the Indenture.  If shares or any portion
of this Note not converted are to be issued in the name of a person other than
the undersigned, the undersigned will provide the appropriate information below
and pay all transfer taxes payable with respect thereto.  Any amount required to
be paid by the undersigned on account of interest accompanies this Note.

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

 

 

Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

 

 

 

 

 

Signature Guarantee

 

A-11


--------------------------------------------------------------------------------




Fill in the registration of shares of Common Stock, if any, if to be issued, and
Notes if to be delivered, and the person to whom cash and payment for fractional
shares is to be made, if to be made, other than to and in the name of the
registered holder:

Please print name and address

 

 

 

 

(Name)

 

 

 

 

(Street Address)

 

 

 

 

(City, State and Zip Code)

 

 

Principal amount to be converted

 (if less than all):

 

$

 

 

 

Social Security or Other Taxpayer

 Identification Number:

 

 

 

 

 

NOTICE:  The signature on this Conversion Notice must correspond with the name
as written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

A-12


--------------------------------------------------------------------------------




REPURCHASE NOTICE

TO:         UNITED DOMINION REALTY TRUST, INC.
U.S. BANK NATIONAL ASSOCIATION

The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from United Dominion Realty Trust, Inc. (the “Issuer”)
regarding the right of holders to elect to require the Issuer to repurchase the
Notes and requests and instructs the Issuer to repay the entire principal amount
of this Note, or the portion thereof (which is $1,000 or an integral multiple
thereof) below designated, in cash, in accordance with the terms of the
Indenture at the price of 100% of such entire principal amount or portion
thereof specified below, together with accrued and unpaid interest to the
Repurchase Date to the registered holder hereof.  Capitalized terms used herein
but not defined shall have the meanings ascribed to such terms in the
Indenture.  The Notes shall be repurchased by the Issuer as of the Repurchase
Date pursuant to the terms and conditions specified in the Indenture.

NOTICE:  The above signatures of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.

Note Certificate Number:                                               

Principal amount to be repurchased (if less than all, must be $1,000 or whole
multiples thereof):                       

Social Security or Other Taxpayer Identification
Number:                              

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

 

 

Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

 

 

 

 

 

Signature Guarantee

 

A-13


--------------------------------------------------------------------------------




ASSIGNMENT

For value received
                                                                                    hereby
sell(s) assign(s) and transfer(s)
unto                                                                             (Please
insert social security or other Taxpayer Identification Number of assignee) the
within Note, and hereby irrevocably constitutes and
appoints                                                                     attorney
to transfer said Note on the books of the Issuer, with full power of
substitution in the premises.

In connection with any transfer of the Note prior to the expiration of the
holding period applicable to sales thereof under Rule 144(k) under the
Securities Act (or any successor provision) (other than any transfer pursuant to
a registration statement that has been declared effective under the Securities
Act), the undersigned confirms that such Note is being transferred:

o            To United Dominion Realty Trust, Inc. or a subsidiary thereof; or

o            To a “qualified institutional buyer” in compliance with Rule 144A
under the Securities Act of 1933, as amended; or

o            Pursuant to any other available exemption from registration under
the Securities Act of 1933, as amended, including the exemption provided by Rule
144 thereunder; or

o            Pursuant to a Registration Statement which has been declared
effective under the Securities Act of 1933, as amended, and which continues to
be effective at the time of transfer.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

 

 

Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-14


--------------------------------------------------------------------------------




 

 

 

 

Signature Guarantee

 

NOTICE:  The signature on this Assignment must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

A-15


--------------------------------------------------------------------------------




Schedule I

UNITED DOMINION REALTY TRUST, INC.
3.625% CONVERTIBLE SENIOR NOTES DUE 2011

Date

 

Principal Amount

 

Notation Explaining
Principal Amount
Recorded

 

Authorized
Signature of Trustee
or Custodian

 

  

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

A-16


--------------------------------------------------------------------------------